Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 1 of 100                FILED
                                                                        2021 Jan-06 AM 10:29
 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 1 of 100            FILED
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA
                                                                      2020 Oct-14 PM 04:30
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA




                       EXHIBIT 8 (Part 3)
            Deposition of Stephen Burns Dated
                          8/19/2020
                With Deposition Exhibits
            82 Con 't, 83, 84, 85, 122 (redacted)
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 2 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 2 of 100



               SNC•LAVALIN                                                              •
                                                                       Document !de tification                                    Revision

•))             Nuclear                                                152918..0000-00000-38QP..0001                                00

                                                                           Date Effective:          2018.10.18
                                                                                                                     I    Page 9of73


Title:   Bellefonte Project ...a. Quality Assurance Plan

1.4                Description of Plant Facilities
                   The follc:,wing is a brief description of the Bellefonte Nuclear Generating Plant Units 1 & 2.

                  •    NSSS: Framatome (formerly Babcock & Wilcox) 205 4-Loop Pressurized Water Reactor
                  •    Current Plant Capacity: 3,600 Megawatt Thermal, 1260 Megawatt Electric
                  •    Turbine: GE (formerly Brown Boveri) steam Turbine (2LP / 1 HP) and a hydrogen cooled
                       electricity generator;
                   •   Natural Draft Cooling Towers;
                   •   Unit 1 was 90% physically complete in 1988. The resources required to complete BLN1
                       (time, manpower and capital) bring the current completion estimate to approximately 55%.
                  •    The Bellefonte site also contains a second identical unit that was completed to
                       approximately 58% in 1988, and is currently estimated to be 35% complete.



1.5                Project Scope
                   Except for those specific items as being provided by others, the scope shall include all
                   necessary management, supervision, mobilization, project controls, administrctive staff, home
                   office support, engineering, design, construction, procurement, subcontract administration,
                   project controls; human resources, specialty technicians, safely, fabrication, inspections,
                   testing, qualified labor, materials, equipmen~ tools, supplies, consumables, services,
                   oversight, ancillary facilities, demobilization, and all other items required to perform the Work
                   as described in the Bellefonte contract

                   The scope of the BLN Project includes engineering and constru_ctlon services requira:l to
                   complete engineering, procuremen~ construction and testing as itemized, but not limited, to
                   the list below.

                   •    Development of all required nuclear programs and plans to support completion of BLN-1,2
                   •    Complete all system designs ensuring all regulatoiy requirements are met
                   •    Complete all required engineering programs and analysis
                   •    Cqmpletion of engineering design to support required plant modifications and upgrades
                   •    Upgrade FSAR
                   •    Licensing activities required to support transition from deferred construction aatus to
                        operating license
                   •    Completion of major projects:
                            i) Steam generator replacement
                            ii} Turbine-generator upgrade
                            iii) Containment sump replacement
                            iv) SWitchyard upgrade
                            v) Secu_rity System Installation
                            vi} Facility Building Construction
                   •    Construction activities to complete physical installation of mechanical, civil, electrical and
                        instru~nt arn;:I controls components and systems:
                            i) R~place equipment that has been removed
                            ii) R~urbish equipment that will be retained
                   •    Procurement of all equipment, safety and non-safety related, in accordance with required
                        quality and code requirements


NOTICE: This document is "Confidential Information" as defined In the purchase agreement ("the Agreement1 between SNC-Lavalin
USA Nuclear Inc. (SLN). and Nuclear Development, LLC. (ND). Any disclosure of this Confidential lrifonnation must be made pursuant to
the tenns of the Agreement
                                                                                                              ND 004842
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 3 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 3 of 100


                                                                       Document Identification                                   Revision
               SNC•LAVALIN
•))            Nuclear                                                 152918-0000-00000-38QP-0001                                 00

                                                                          Date Effective:           2018.10.18
                                                                                                                     I   Page 10of73


Title:   Bellefonte Project- Quality Assurance Plan

                  •    All testing required to ensure systems and components will meet design and safety
                       requirements,
                  •    Field engineering in support of the construction scope
                  •    Ma.terials management and warehousing for all material supplied
                  •    Production of Comprehensive Work Packages ahd Integrated Test Plans for all field work
                       ~rformed unc;ler scope
                  •    Prodl.{ction of closeout documentation for all field work performed

1.6               Project Quality Assurance Program Overview
                  SNC-Lavc;1lin Nuclear (USA) Inc., a supsidiary of SNC-Lavalin Nuclear Inc. (SLN), The SNC-
                  Lavalin Nuclear (USA), Inc.. (SLN) Quality Assurance program is the overall Quality Assurance
                  Program for the project. The SLN Quality Assurance Program, as described in this Nuclear
                  Quality Assurance Plan (QAP)

                   •   Complies with all applicable laws, follows prudent practice and is consistent with the
                       requirements of the agreement between Nuclear Development LLC (ND) and SNC-
                       Lavalin Nuclear Inc (SLN);
                   •   Includes provision for audits by ND (or ND's Representative) for compliance with the ND
                       Project Quality Assurance Plan for the scope of work as per· the agreement between ND
                       andSLN;

                  SNC-Lavalin Nuclear Inc., through SNC-Lavalin Nuclear (USA) Inc., will subcontract site
                  fabrication and installation activities to qualified suppliers. The qualified suppliers shall
                  implement and maintain a Quality Assurance program at the project site ameptable to SLN
                  and ND. SLN shall maintain responsibility for all quality assurance requirements, including
                  subcontracted activities and will perform oversight on activities performed by SNC-Lavalin and
                  their suppliers in a_ccordance with the Bellefonte Oversight Plan for the contracted SLN projec.t
                  work scope covering the following project activities:

                   •    Design (SLN scope)
                   •    Construction (Scope of a Sub-Supplier qualified by SLN)
                   •    Procurement (SLN scope)
                   •    Inspection and Testing (Scope of a Sub-Supplier qualified by SLN)
                   •    Handling and storage of nuclear materials and components {Warehousing) (Scope of a
                        Sub-Supplier qualified by SLN)
                   •    Construction Work Packages (Scope of a Sub-Supplier qualified by SLN)




NOTICE: This document is "Confidential Information" as defined in the purchase agreement ("'the Agreement1 between SNC-Lavalin
USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND}. Ally disclosure of this Confidential Information must be made pursuant to
the tenns of the Agreement.

                                                                                                               ND_004843
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 4 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 4 of 100


                                                                        Docurmot Identification                                    Rellision
                SNC•IAVALIN
•))             Nuclear                                                 152918-0000-00000-38QP-0001                                  00
                                                                            Date Effective:          2018.10.18
                                                                                                                      I   Page 11 of73


Trtte:   Bellefonte Project - Quality Assurance Plan

1.7                  Nuclear Safety Culture
                     Nuclear safety culture i~ defined as the core values and be.haviors resulting from a collecive
                     commitment by leaders and individlJalS to emphasize safety over c<;>mpeting goals to ensure
                     protection of people and the environment The following Nuclear Safety Culture principles
                     apply to the BLN Project:

                 •     Responsibility and authority for nuclear saJety are well defined and clearly understood.
                       Reporting relationships, positional authority, and team responsibilities emphasize the
                       overriding importance of nuclear Safety;

                 •     Project team members are watchful for assumptions, anomalie5; values; conditions, or
                       activities that can have an undesirable effect on plant safety;

                 •     Communications maintain a focus on safety;

                     Executive and senior managers are the leading advocates of nuclear safety and demonstrate
                     their commitment both in word and action. The nuclear safety message is communicated
                     frequently and consistently, occasionally as a stand-alone theme.

1.8                  Authority to Stop Work
                     SNC-Lavalin Nuclear QA and Contractor quality assurance and inspection personnel have the
                     authority, and the responsibility, to stop work in progress which Is not being done in
                     accordance with approved procedures or where safety or structure, system or component
                     integrity may be jeopardized. This extends to off-site work performed by suppliers fumis.hing
                     safety-related materials and services to SNC-Lavalin.

1.9                  Organization
                     SNC-Lavalin Nuclear Inc. will have overall responsibility for Project Quality Assurance and will
                     comply with SNC-Lavalin Nuclear Inc. Quality Assurance Manual 2206-01912-QM-0001. The
                     Quality Assurance Manual is SNC-Lavalin Nuclear Inc. 's commitment to meeting the Quality
                     Assurance requirements of 10CFR50 Appendix 8.

                     SNC-Lavalin Nuclear Inc., through SNC-Lavalin Nuclear (USA) lnc., will subcontract site
                     engineering and construction activities to qualified supplie~ as required. The qualified
                     suppliers shall implement and maintain a Quality Assurance program at the project site
                     acceptable to SLN and ND. SLN shall maintain responsibility for all quality assurance
                     requirements, including subcontracted activities.

                     This Bellefonte Proj~ct Nuclear QA Plan is consid~red a living docu~nt and will be revi.sed,
                     revlew~d. and approved as changes are made.

                     The SNC-Lavalin Nuclear Inc. Quality Assurance Program is the overall Quality Assurance
                     Program for the project SNC-Lavalin and all direct suppliers to SNC-Lavalin Nuclear shall be
                     qualified in accordance with requirements of this QAP. SLN shall plan and conduct
                     surveillance on all activities performed by its sub-suppliers to assure adequate oversight of
                     their performance.




NOTICE: This document is ·confidential Information" as defined in the purchase agreement ('the Agreementj between SNC-Lavalin
USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). Atay disclosure of this Confidential In fonnation must be made pursuant to
the terms of the Agreement.

                                                                                                               ND 004844
      Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 5 of 100

        Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 5 of 100


                                                                           Document Identification                                   Revision
                    SNC•LAVALIN
     •))            Nuclear                                                 152918-0000-00000-38QP-O00 1                               00

                                                                               Date Effective:          2018.10.18
                                                                                                                         I   Pag_e 12 of 73


     Title:   Bellefonte Project - Quality Assurance Plan

                       The overall BLN Project orgahizatiot'l shall be as defined in Bellefonte Project Execution Plan.
                       The project Organization Chart shall be maintained am;:I updated through the life of the project
                       by the Project Manager or the Deputy Project Maneiger. This does not prech,1de the Project
                       Mani;3gerfrom producing multiple organization charts to completely define the project
                       structure.

     1.10              Organizational Structure
                       Personnel performing activities on the BLN Project for all phases of project execution are
                       shown in ah integrated project organization chart tl)at is developed and maintained through
                       the life of the ptoject by the BLN Project Director. This does not preclude the BLN Project
                       Director from producing multiple organization charts to completely define the project structure.
                       The Project Organization charts will be reviewed periodically and will be filed separately by
                       Document Control.

     1.11               Organizational Independence
                        For the BLN Plant. independence shall be maintained between the organization performing
                        the checking (quality assurance and quality control) functions and the organizations
                        performing the functions. This provision is not applicable to design review/verification.
I,
     1.12               Responsibilities
                        This OAP defines responsibilities related to implementation of the Quality Program applicable
                        to execution of BLN project.
                        The detailed responsibilities of the key SNC-Lavalin individuals are defined in the Bellefonte
                        Project Execution Plan. All other individual responsibilities shall be as described in the other
                        detailed plans referenced by Project Management Plan. All SNC-Lavalin personnel assigned
                        to this project shall perform their assigned duties in compliance with the SNC-Lavalin Nuclear
                        Inc. Quality Assurance program and under the direction of SNC-Lavalin Nuclear qualified
                        personnel. Records of personnel qualifications shall be available for inspection by ND as
                        required.

     1.12.1             Project Director
                        The Project Director reports to the SNC-Lavalin Chief Nuclear Officer and is responsible:

                        • for the implementation and effectiveness of this quality assurance plan;
                        • to develop and maintain the Project Organization Chart through the life of the project
                        • to ensure that personnel assigned to perform activities are trained, qualified and competent
                          to perform their assigned tasks effectively;
                        • for identifying customer communication channels;
                        • for obtaining, assessing, and issuing information gained from experience for design,
                          construction, installation and commissioning activities;
                        • for managing project 51:qffing as necessary;
                        • for reviewing Customer's work request, tendering documents, contracts and associated
                          documents, to determine that the requirements are defined and documented, and that
                          SLN's resources and capability are adequate to meet the requirements ;



     NOTICE: This document is ·confidenUal Information· as defined in the purchase agreement ("the Agreement1 between SNC-Lavalin
     USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). Any disclosure of this Confidential Information must be made pursuant to
     the tenns of the Agreement

                                                                                                                   ND 004845
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 6 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 6 of 100


                                                                       Document Identification                                   Revision
                SNC•LAVALIN
 •))            Nuclear                                                152918-0000-00000-38QP-0001                                 00

                                                                           Date Effective:         2018.10.18
                                                                                                                     I   Page 13of 73


 Title:   Bellefonte Project- Quality Assurance Plan

                   •   for assigning project resources appropriate for the work to be performed;
                   •   for ensuring that the completion assurance is performed.

 1.12.2            Proj_ect .Controls Manager
                   The Project Controls Manager is responsible to manage all activities related to scheduling,
                   planning, estimating, reporting, and cost control for the project                         ·

 1.12.3            Project Quality Assurance Manager
                   The Project Quality Assurance Manager reports functionally to SNC-Lavalin Director, Quality
                   Assurance and to the BLN Project Director for implementation of the Project QA program , as
                   described in this OAP. The SLN Quality Assurance Manager shall have overall responsibility
                   for implementing, monitoring compliance, and reporting project performance with respect to
                   quality assurance.

                   The Quality Assurance Manager has responsibility to plan and execute surveillance on project
                   activities assigned to be performed by SLN's qualified suppliers responsible for execution of
                   construction work.

                   The Quality Assurance Manager shall be independent of cost and schedule considerations
                   and has the authority to plan, establish, implement and maintain this Quality Assurance Plan
                   and is the management representative who has authority and responsibility to resolve quality
                   matters, and has the organizational freedom, along with those responsible for verification,
                   audit and program review functions, to:

                   •    Identify and record quality problems and problems related to the effective implementation
                        of this OAP;
                   •    Initiate, recommend, or provide solutions to such problems through designated channels ;
                   •    Verify and confirm implementation and effectiveness of solutions;
                   •    control further processing, delivery, or installation of a nonconforming item or service until
                        a disposition has been ob1ained.
                   The Quality Assurance Manager and persons responsible for the verification, audit, and
                   program review functions have direct access to a level of management necessary to ensure
                   that appropriate actions are implemented.

                   The Quality Assurance Manager has a direct line of communication to the BLN Pro.ject
                   Director and is assigned the responsibility, authority, and organizational freedom, to initiate,
                   implement and control the Quality Assurance Plan and-is responsible:

                   •    to represenrthe project team on all matters pertaining to quality;
                   •    for planning, establishing, documenting, and maintaining this quality assurance p Ian;
                   •    to direct the performance of internal and external quality audits;
                   •    for verification of purchased items and services for construction and installation work;
                   •    for planning and conducting oversight activities as necessary;
                   •    for providing indoctrination and training in this Quality Assurance Plan (OAP);
                   •    to ensure that trained, qualified, competent, and as required certified, personnel are
                        assigned to perform quality related activities;




NOTICE: This document is "Confidential Information• as defined in the purchase agreement ("the Agreement") between SNC-Lavalin
USA Nuclear Inc. (SLN), end Nuclear Development. LLC. (ND). Any disclosure of this Confidential Information must be made pursuant to
the terms of the Agreement.
                                                                                                              ND 004846
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 7 of 100

  Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 7 of 100


                                                                      Document Identification                                   Revision
               SNC•LAVALIN
•))            Nuclear                                                15291B-0000-00000-38QP-0001                                 00

                                                                          Date Effective:          2018.10.18
                                                                                                                    I   Page 14 of73


Title:   Bellefonte Project- Quality Assurance Plan

                   •    to report to the Project.Executive Committee, if requested; on the performance of the
                        Quality Assurance Plan;
                   •    for acceptance of quality services;
                   •    for evaluating and ensl!ring contractors selecteq meet project quality requirements;
                   •    for reviewing and accepting of supplier furnished documents ;
                   •    for providing support in ensuring satisfactory performanoewith regard to the Project
                        Objectives.


1.12.4            Project Quality Control Manager
                  The Project Quality Control Manager reports functionally to the Director, Quality Assurance
                  and to the Project Construction Manager for execution of project quality control activities and
                  functionally reports to SNC-Lavalin Nuclear Quality Manager.

                   The Quality Control Manager shall be responsible for:

                   •    Providing guidance to Quality Assurance Specialists assigned to the project.
                   •    Providing oversight of incoming, in-process, and final inspections on the project as
                        detailed on the inspection and test plan and procedures.
                   •    Staffing QC positions for the project with suitably qualified individuals.
                   •    Providing support to project in ensuring satisf1;!ctory performance with regard to the project
                        quality control objectives.
                   •    Ensure that quality control plans/checklist and records are prepared and maintained
                   •    Initiate, control and report nonconforming items during site installation phase;
                   •    Ensure that quality records are compiled in HD/HF and approved prior submission for
                        acceptance
                   •    Providing on-job training of site inspection personnel on the quality project requirements.
                   •    Interfacing on matters relating to quality with the Customer as well as the Regulatory
                        Authorities as requested by project QA Manager.

1.12.5             Project Engineering Manager
                   The Project Engineering Manager reports to the BLN Project Director and is responsible for:

                   •    overall design control,
                   •    ensuring that design is defined, controlled and verified, and
                   •    ensuring availability of appropriate verification and validation of design analysis-tools.
                   •    -ensuring compliance with approved design, regulatory requirements, codes, standards
                        and good engineering practices.
                   •     providing general direction for establishing technical, safety and quality standards for
                        engineering deliverables.
                   ..    reviewing and approving key technical documen-fl3tion
                   •     monitoring the technical quality of engineering deliverables
                   •     providing assistance to engineering pertaining to codes, standards, regulatory
                         requirements
                   •     technical liaison with customers regarding the technical quality of engineering services




NOTICE: This document is "Confidential Information" as defined in the purchase agreement ("the Agreement") between SNC-Lavalin
USA Nuclear Inc. (SLN). and Nuclear Development. LLC. (ND). Any disclosure of this Confidential lnfonnation must be made pursuant to
the tenns of the Agreement.                      ·

                                                                                                              ND_004847
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 8 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 8 of 100



                SNC•LAVALIN                                             Document ldeatificatio    •                               Revision

•))             Nuclear                                                 152918-0000-00000-38QP-0001                                 00

                                                                           Dcite Effective:           2018.10.18
                                                                                                                      I   Page 15 of73


Title:   Bellefonte Project - Quality Assurance Plan

                   Lead Di~ipline Engineers are responsible to ensure that their staff performs design activities
                   in accord1;1n~ with applicabl~ statute:S, ~tandards, codes, customer requirements, and
                   corporate policies and procedures. Specific responsibllities include but are not limited to:

                   •      rl;)viewing and approving the selection of design inputs,
                   •      correctly translating design input into specifications, drawings, procedures, instructions
                          and other design documents,
                   •      ensuring appropriate quality standards are included in design documents and their
                          selection is revrewed and approved,
                   •      selection and review for suitability of application of design methods, materials, parts,
                          equipment, and processes that are essential to the safety-related functions of structures,
                          systems and components,                                     ·                              ·
                   •      making applicat,le information derived from operating experience available to appropriate
                          design personnel
                   •      performing design analysis and verification;
                   •      assigning work activities to design staff and revise as req1,1ired,
                   •      providing status reporting of work activities to Project Managers, or Vice Presidents, as
                          required,
                   •      monitoring statf performance to customer requirements

1.12.6             Project Construction Manager
                   The BLN Project Construction Manager reports to the BLN Project Director and is responsible
                   for:

                   •      executing construction and installation activities,
                   •      ensuring adequate resources are available, and
                   •      interfaeing With quality assurance personnel on quality matters


1.12.7             Project Procurement Manager
                   The BLN Project Procurement Manager reports to the BLN Project Director and is responsible
                   for.
                   •      supervision of supply chain personnel,
                   •      approving procurement documents, prior to issue,
                   •      communications and transactions between the project and suppliers; and
                   •      supplier commercial contract review.




NOTICE: This document is •confidential Information· as defined in the purchase agreement ("the Agreement1 between SNC-Lavalin
USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). Ally disclosure of this Confidential Information must be made pursuant to
the tenns of the Agreement
                                                                                                               ND 004848
    Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 9 of 100

      Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 9 of 100


                                                                          Document Identification                                   Revision
                   SNC•IAVALIN
    •))            Nuclear                                                152918-0000-00000-38QP-0001                                 00

                                                                              Date Effective:          2018.10.18
                                                                                                                        I   Page 16of73



    Title:   Bellefonte Project - Quality Assurance Plan

    1.12.8            Project Training Manager
                       The Training Manager reports'to the BLN Project Director and Is responsible for:


                       Ensuring that the Training Plans meet the training requirements of the Project;

                       •   Ensuring that necessary resources are identified, planned for, and effectively applied;
                       •   Leading, organizing, and verifying the training and work activities of the training
                           department;
                       •   Ensuring that the BLN Training Program follows and meets the requirements set out by
                           the Contract with ND and the BLN Quality Assurance Platt;
                       •   Approving plans, work instructions, and training packages;
                       •   Ensuring Instructors are qualified in accordance with the training and procedures specified
                           in this Plan;
                       •   Monitoring training facilities and support infrastructure, and reporting inadequacies to the
                           BLN Performance Improvement Director ;
                       •   Ensuring Trainees are qualified as. required by the Project;
                       •   Ensuring that the BLN Training Coordinator maintains all training records accurately, and
                           to an auditable standard;
                       •   Arranging self-assessments and internal audits to ensure procedures and best practices
{                          are followed; and
\                      •   Obtaining feedback from the field (through OE reviews by Training Supervisors) and
                           ensuring they are incorporated into the training program (continuous improvement
                           process).


    1.12.9             Project Onboarding Training Manager
                       The Onboarding Training Manager reports to the BLN Training Manager, and is responsible
                       for the following:


                       ,    For the creation and maintenance of all training records ln a learning management
                            system;
                       •    For the interfacing with, and population of information into the ND's Operators learning
                            management system (LMS);
                       •    To ensure that personnel assigned to perform engineering and support activities are
                            trained, and qualified to perform their assigned tasks effectively.




    NOTICE: This document is "Confidential Information· as defined in the purchase agreement ("the Agreement1 between SNC-Lavalin
    USA Nuclear Inc. (SLN). and Nuclear Development, LLC. (ND). Any disclosure of this Confidential lnfonnatlon must be made pursuant to
    the terms of the J!,greement.                    ·

                                                                                                                  ND_004849
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 10 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 10 of 100



                 SNC•LAVALIN                                                       •
                                                                        Docume t Identification                                    Revision

 •))             Nuclear                                                 152918-0000-00000-38QP--0001                                00
                                                                            Date Effective:          2018.10.18
                                                                                                                       I   Page 17of73


 Title:   Bellefonte Project - Quality Assurance Plan

 2                  Quality Assurance Program
                    SNC-Lavalin Nuclear Inc. will have overall responsibility for Project Quality Assurance for the
                    Bellefonte Project and wm comply with SNC-Lavalin Nuclear Inc. Quality Assurance Manual
                    2206-01-00-QM-0001.

                    SNC-Lavalin's Nuclear Quality Assurance Program complies with applicable clauses from the
                    following national and international stand~rds:

                    •    ASME Boilerand Pressure Vessel Code, Section Ill, DiVision 1;

                    •    ASME NQA-1 :2017, Part 1 Requirements for Quality Assurance Processes for Nuclear
                         Facilities;

                    •    10 CFR Part 50 Appendix B, Quality Assurance Criteria for Nuclear Power Plants and
                         Fuel Reprocessing Plants.

                    SNC-Lavalin Nuclear Inc. will subcontract certain activities defined in the Procurement and
                    Subcontract Management plan to qualified supplies for the activities they are subcontracted to
                    perform. SLN shall accomplish oversight quality assurance for subcontracted activities in
                    accordance with clause 0, Control of Purchased Items and SeNices.

                    The quality assurance program and supporting procedures (if applicable) will be identified and
                    described in the following clauses. Throughout the life of the project procedures may be
                    revised. These procedµres may be SLN corporate proce<;lures, SLN project specific
                    procedures or supplier procedures for meeting Code and contract requirements. If this
                    occurs, the SLN Quality Assurance Manager shall review these changes to ensure the change
                    does not affect any commitment made in this Quality Assurance Plan. This is accomplished
                    by the following procedures;

                    •    2206-01-20-0P-0001, Quality Assurance Document Control
                    •    2206-01-40-0P-001 o, Evaluation of Supplier Quality Progra m Manuals

                    Where a quality requirement is being met by a subcontractor, the appUcable clause will
                    describe the requirements that must be met to achieve project quality.

                    Subcontractors will comply with their Quality Assurance program accepted by SLN in addition
                    to the additional project quality requirements included iii ttis SLJ"'J Quality Assurance Plan
                    (OAP) Subcontractors will demonstrate compliance to their Qui~ lity Assurance program and
                    the applicable requirements of the SLN Quality Plan during the SLN supplier qualification
                    maintenance process. This may be through audit or performance monitoring




 NOTICE: This document is ·confidential Information• as defined in the purchase agreement ("the .AQ!reemen!") between SNC-Lavalin
 USA Nuclear Inc. (SLN). and Nuclear Development, LLC. (ND). Any disclosure of this Con1idential ln1fonnation must be made pursuant to
 the terms of the Agreement

                                                                                                                ND 004850
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 11 of 100

 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 11 of 100



                                                                       Document !deotjfication                                   Rev1slon
                SNC•IAVALIN
•))             Nuclear                                                152918-0000-00000..JBQP--0001                              00
                                                                           Date Effective:          2018.10.18
                                                                                                                     I   Page 18of73


Title:   Bellefonte Project - Quality Assurance Plan

2.1                   Personnel Indoctrination and Training
                      In addition to the mandatory Indoctrination and Training on the SLN Quality Assurance
                      Program, The E;lLN Project t~am shall be indoctrinated in this QAP. Project personnel shall
                      meetthe indoctrination and training requirements of the Quality Assurance Program that
                      controls the activities.

                      Project personnel performing or otherwise verifying activities affecting quality shall be
                      compet¢nt on the basis of appropriate education, training, skills, experience and written
                      examination. They will be provided with the appropriate indoctrination and training as
                      necessary to assure suit1:1ble proficiency is achieved and maintained.

                      Personnel shall receive indoctrination and training prior to performing activities under this PQP
                      when they change areas of responsibility and when this PQP and/or referenced procedures
                      are revised. Training records shall be maintained for BLN Project personnel.

                      Indoctrination and training of personnel shall be carried out in accordance with SLN Operating
                      Procedure 2206-03-1 O-OP-0001, Personnel Indoctrination and Training, as related to their job
                      function. Supplier/ Constructor personnel performing activities controlled directly by SLN
                      Quality Manual shall be indoctrinated and trained to the SLN Quality Requirements.

                      Project specific training and qualification requirements shall be identified in the BLN Project
                      Training Plan.

                      For organizations providing sub-contract services, any special qualifications or training
                      requirements for their personnel working on the project, shall be specified in the subcontract
                      agreemE!nts. All subcontract personnel shall be qualified for the work they are carrying out
                      prior to performing any activity for which qualification Is required by the project organization
                      performing ttie work. In addition, st1bcontract personnel may be required fo comply with the
                      training requirements identified in the BLN Project Training Plan. All other non-quality related
                      training shall be defined and dE;!Scribed in the Project Training Plan.

2.1.1                 Personnel Qualification
                      All personnel shall be qualified for the work they are performing prior to performing any activity
                      for which qualification is required by the project organization performing the work. Personnel
                      qualification records shall be reviewed and verified by SLN during qualification of the supplier
                      or during project surveillance of that activity..

                      Personnel qualifications will be recorded, maintained, and stored in accordance with the
                      following SLN Procedures:

                  •     2206-01-40-0P-0003, QA Audit Personnel - Qualification Requirements;

                  •     2206-01-40-QP-0012, Inspection Personnel - Qualification Requirements;

                  •     2206-03-10-0P-0001, Personnel Indoctrination and Training;

                  •     2206-03-30-0P-0002, Engineering Qualifications Management:




 NOTICE: This document is "Confidential Information' as defined in the_purchase agreement {"the Agreement1 between SNC-Lavalin
 USA Nuclear Inc. (SLN). end Nuclear Development, LLC. (ND). Any disclosure of this Confidential Information must be made pursuant to
 the terms of the Agreement.                      ·

                                                                                                               ND_004851
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 12 of 100
  Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 12 of 100


                                                                        Document Identification                                    Revision
                 SNC•LAVALIN
 •))             Nuclear                                                152918-0000-00000-38QP--0001                                 00

                                                                            Date E~ctive:            2018.10.18
                                                                                                                       I   Page 19of73


 Title:   Bellefonte Project - Quality Assurance Plan

                       SLN will audit and accept QA Programs of qualified Suppliers I Constructors. Personnel
                       ql!alification~ will be recorded, maintained and stored in accordan~ with procedural
                       requirements. Personnel requiring qualification and certification include;

                  •      Test Personnel;

                  •      Receiving Personn~I;

                  •      Inspection Personnel;

                  •      Source Surveillance Personnel;

                  •      Non-destructive Examination Personnel;

                  •      Audit Personnel;

                  •-     Engineering Personnel performing American Society of Mechanical Engineers (ASME)
                         Code Certification activities;

                  •      Welders and Trade Personnel.

                       Personnel performing visual inspections required by the ASME Boiler and Pressure Vessel
                       Code shall be qualified and certified according to ASME Code requirements.

 2.1.2                 Qualification of Engineering Personnel
                       Personnel performing engineering work shall be qualified in accordance with SLN Operating
                       Procedure 2206-03~10-OP-0002, Engineering Qualifications Management

                       The Engineering Manager shall ensure Design Engineers involved in evaluating changes to
                       final design have the demonstrated competence in the s·pecific design area of interest and
                       have an adequate understanding of the requirements and intent of the original design.

                       In addition, if there are project specific qualification requirements. the Engineering Manager
                       shall ensure those requirements are incorporated into the- Engineering Plan, and ensure
                       personnel are qualified before assigning them to these specific roles.




 NOTICE: This document is 'Confidential Information' as defined in the purchase agreement ("the Agreement1 between SNC-Lavalin
 USA Nuclear Inc. (SLN). and Nuclear Development, LLC. (ND). Any dlsclOStJre of this Confldentlal Information must be made pursuant to
 the terms of the .AQreement
                                                                                                                ND 004852
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 13 of 100

 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 13 of 100


                                                                       Document Identification                                   Revision
               SNC•LAVALIN
•))            Nuclear                                                 152918-0000-00000-38QP-0001                                 00

                                                                           Date Effective:          2018.10.18
                                                                                                                     I   Page 20of73



Title:   Bellefonte Project - Quality Assurance Plan


3                  Design Control
3.1                Control of Design and Interfaces
                   SLN has overall responsibility for engineering activities and shal I directly perform design
                   activities and ptovide support during construction and Start Up. Enginsering activity shall be
                   suocontracted to qualified suppliers as required.

                   The Engineering Manager has overall responsibility for design activity and control of design
                   change ensuring that all designs/design changes on the BLN Project are defined, controlled,
                   and verified. The Design Inputs shall be correctly translated into specifbations, drawings,
                   procedures and instructions. Design adequacy shall be verified by individuals other than those
                   who designed the item.
                      .· ...
                   Design changes shall be governed by control measures commenst,1rate With those applied to
                   the original design. The governing process is described under section 3.4.4, Design Change
                   Control.

                   Design interfaces shall be identified and controlled. In the course of the design development
                   and control, SNC-Lavalin shall interface with suppliers, the plant Operator and ND at various
                   steps. Deviations to the Interface Requirements will be documented in the Scope ofWork or
                   applicable Master EC Package.

                   Qualification of engineering personnel who perform verification activities shall be qualified in
                   accordance with Operating Procedure 2206-03-10-OP-0002 Engineering Qualifications
                   Management

                   The Engineering Plan identifies the organizations, controls, and responsibilities among
                   participating organizations for the preparation, review, approval, issue, djstributbn, and
                   revision of design documents.

                   The Engineering Manager is responsible for identification and contlDI of design interfaces and
                   for coordination of the design efforts among the project organizations.

                    The Document Control Lead shall ensure informationtransmitted across interfaces shall
                    identify the status of the design information or document provided. Where it is necessary to
                    initially transmit design information orally or by other informal means, the transmittal shall be
                    confirmed promptly by a formal submission.

                    Engineering interface control shall be described, as appropriate, in the following documents:

                    • The Engineering Plan for the project;

                    • The supporting Design Plan for the particular scope of work;

                    • The Design Verification Plan.




 NOTICE: This document is ·confidential Information' as defined in the purchase agreement ("the Agreement") between SNC-Lavalin
 USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). Any disclosure of this Confidential Information must be made pursuant to
 the tenns of the Agreement

                                                                                                               ND_004853
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 14 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 14 of 100


                                                                        Document Identification                                   Re\llsion
                 SNC•LAVALIN
 •))             Nuclear                                                152918-0000-00000-38QP-0001                                 00
                                                                           Date Effective:          2018.10.18
                                                                                                                      I   Page 21 of 73


 Title:   Bellefonte Project - Quality Assurance Plan

 3.2                ND Enterprises Asset Management
                    The Enterprise Content Manager system (ECM) will remain as a reP9sitory fdr Engineering
                    Design Changes (EDCS) and shall be used to control modification progressic;m through SLN.
                    Relevant ECM fields will be populated as needed to progress work arid maintain configul'i;ltion
                    management Engineering will be required to popula_te the relevantECM fields at the end of
                    the following modification phases:

                    •    Af. the start of Scoping to register Master EDCs.

                    •    At the end of Modification Planning to populate Master EDCs, and populate the Master
                         Equipment List (MEL}.

                    •    At the end of Design Completion and prior to Available for Service to incorporate all field,
                         and
                         . . non-intent
                               .. .. _.....changes.
                                             -· . . . -· ·: : .·· ·- ..                            ._ ....

                    •    Prior to Closeout to launch the AEL, and populate closeout related paiels.

                    A scanned version of the approved Master EDC Binder and/or Design Package shall be
                    uploaded to ECM. When the opportunity arises to populate ECM, the EDC packages shall be
                    attached to the Reference Document List of the relevant Master or Design IDC.

                    Approval of the EDC resides with the scanned copies of the packages in ECM.

 3.3                Design Planning
                    A Design Interface Agreement ("DIA") will be put in place between ND and SNC-Lavalin
                    Nuclear Inc. The DIA defines and documents the responsibilities of ND and SNC-Lavalin
                    Nuclear Inc. in sufficient detail to cover the preparation, review and approval, issuance,
                    distribution and revision of documents across design interfaces.

                    The overall responsibility for engineering resides with SLN.

                    The Engineering Manager has O\ierall responsibility for gesign/design change and shall
                    ensure all designs/design changes on the aLN Project are defined, controlled, and verified.
                    The Design Inputs shall be correctly translated into specifica.tions, drawings, procedures and
                    instructions. Design adequacy shall be verified by individuals other than those who designed
                    the item

                    Engineering activities shall consist of a set of Engineering Design Changes (EDCs)
                    documented in Modification Packages. The EDCs will provide the necessary authorization
                    and directions to perform Plant modifications.

                    The Engineering Manager is responsible for preparation of .;tn Engineering Plan and
                    supporting Design Plans with the necessary level of de4fil to permit the design process to be
                    carried out in a correct manner and to permit verification the design meets requirements. The
                    Engir.eering Plan and supporting Design Plans shall include:

                    • Work Package Identification and Description;

                    • Work to be Sub-contracted;


 NOTICE: This document is "Confidential Information" as defined in the purchase agr-eement ("the Agreement") between SNC-Lavalin
 USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). Any disclosure of this Confidential lnfonnation must be made pursuant to
 the tenns of the Agreement.
                                                                                                               ND 004854
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 15 of 100

 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 15 of 100



                                                                      Docu!l1ent Identification                                 Revision
               SNC•LAVALIN
•))            Nuclear                                                152918-0000-00000-38QP-0001                                 00
                                                                          Date Effective:          2018.10.18
                                                                                                                    I   Page 22of73


Title:   Bellefonte Project - Quality Assurance Plan

                   • Interfaces and Division of Responsibility;

                   • Quality Assurance Program Requirements;

                   • Regulatory Gind Code Requirements;

                  • Design Inputs;

                   • Human Factors Engineering;

                   • Design Requirements;

                   • Assumptions and Validation of Assumptions;

                   • Design Processes and Tools;

                   • Design Tasks and Activities;

                   • Design Outputs and Deliverables;

                   • System Classification;

                   • Signing Protocol;

                   • Design Verification;

                   • Procurement Considerations;

                   • Design Change Control;

                   • Tasks and Deliverables status;

                   • Assignment of Responsibility.

                   The Engineering Plan and supporting Design Plans shall be reviewed and approved in
                   l;lccordance with operating procedure XXX, Bellefonte Design Change Procedure. As changes
                   occur during the des.ign process, the Engineering Manager shall ensure Engineering Plan and
                   supporting Design Plans are updated and maintainE;!d. The Engineering Plan and supporting
                   Design Plans shall be prepared to fully reflect the requirements of the Project Quality Plan.

                   Modification Packages shall be submitted for review and acceptance, through the Engineering
                   Manager. Following acceptance by SLN, the Modification Packages will be issued to the
                   subcontractor in accordance with clause 6, Document Control.




NOTICE: This document is "Confidential Information· as defined in the purchase agreement ("'the Agreement") between SNC-Lavalin
USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND}. Any disclosure of this Confidential Information must be made pursuant to
the terms of the Agreement.
                                                                                                              ND_004855
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 16 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 16 of 100


                                                                        Document Identification                                   Revision
                 SNC•LAVALIN
 •))             Nuclear                                                152918-0000-00000-38QP-0001                                 00
                                                                            Date Effective:         2018.10.18
                                                                                                                      I   Page23of73


 Title:   Bellefonte Project - Quality Assurance Plan

 3.4                  Engineering Design Changes (EDCs)
 3.4.1                Design inputs
                      The Engineering Manager shall ensure design inputs are identified and documented, and their
                      selection reviewed for adequacy and approved. Design Inputs shall be accepted in
                      accordance with XXX, Bellefonte Design Change Procedure.

                      Design inputs shall contain sufficient d_etail necessary to permit the design activities to be
                      carried out In the correct manner and provide a reference basis for decision making,
                      performance of design verification and evaluation of design changes.

                      Any changes to design input during the design process. sh all be subject to acceptance in
                      accordance with the original requirements.

 3.4.2                Design Process
                      The Engineering Manager shall ensure requirements of the design specification have been
                      correctly translated into technical specifications, drawings, procedures, and instructions,
                      througJ10ut the design process.

                      The design methods, material, parts, equipment and processes that are essential to the
                      function of the item shall be selected and reviewed for suitabil itY of application through the
                      preparation, review, and approval of the Engineering Plan. Applicable information derived
                      from experience, as set forth in reports or other documentation shall be made available to
                      appropriate- design personnel.

                      The Engineering Manager shall ensure the final design:

                  •     Is relatable to the design input documentation in sufficient detail to permit design
                        verification;

                  •     Specifies required inspection and tests and includes or references appropriate acceptance
                        criteria;

                  •     Identifies assemblies and/or components that are part of the item being designed. When
                        such an assembly or component part is a commercial grade item, the characteristics of the
                        item to be verified for acceptance and the acceptance criteria for those characteristics shall
                        be documented.

                      The Master Engineering Change (MEC) or Engineering Design Change (EDC) development
                      shall follow the ND Enterprise Asset Management process, and applicable in the ND
                      governance. In addition, the SLN design process shall comply with all required procedures
                      related to the engineering design and configuration management process.

                      The Engineering Manager shall ensure design analysis is planned, controlled, and
                      documented in accordance with the Design Plan. The design analysis document sh all be
                      legible and in a form suitable for reproduction, filing, and retrieval In addition, design analysis
                      shall be sufficiently detailed as to purpose, method, assumptions, design input, references,
                      and units such that a person technically qualified in the subject can review and understand the
                      analysis and verify the adequacy of the results without recourse to the originator of the design.


 NOTICE: This document is •confidential lnfamation" as defined in the purchase agreement ("the Agreement') between SNC-Lavalin
 USA Nuclear Inc. (SLN), end Nuclear Development, LLC. (ND). Any disclosure of this Confidential lnfonnatloo must be made pursuant to
 the terms of the Agreement.                     ·

                                                                                                               ND 004856
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 17 of 100

  Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 17 of 100



                                                                       Document Identification                                   Revision
                SNC•IAVALIN
•))             Nuclear                                                15291B..0000-00000-38QP-0001                                00
                                                                           Date Effective:          2018.10.18
                                                                                                                     I   Page 24of 73


Title:   Bellefonte Project- Quality Assurance Plan

                      Design calculation shall be identified by document number and shall include, as a minimum,
                      the following:

                 •        Subject - including structure, system or component, to which the calculation applies;

                 •        Preparer and date;

                 •        Reviewer and date;

                 •        Approver and date.

                      The Engineering Manager shall ensure pre-verified computer programs used in the design
                      process are validated prior to software's first use. Validation shall· be in accordance with SLN
                      Operating Procedure 2206-07-50-bP-0003, Design Software Verification and Validation.

                      The Engineering Manager shall ensure design analysis documentation includes:

                 •        The objective of the analysis;

                  •       Design inputs and their sources;

                  •       Results of literature searches or other applicable background data, e.g. Operating
                          Experience (OE);

                  •       Assumptions and indication of those assumptions that must be Validated as the design
                          proceeds;

                          Identification of any computer program, including identlfication of the computer type,
                          computer program name and revision. inputs, outputs, evidence or reference to computer
                          program verification, and the bases (or reference thereto) supporting application of the
                          computer program to the specific physical problem.

3.4.3                 Design Verification
                      Design outputs shall be provided in a format suitable for verification against design inputs and
                      shall be approved prior to issue as identified in the Design Verification Plan and Design Plan.
                      The design output documentation shall be adequate to support the facility design,
                      construction, and operation. Design output shall:

                      •     Be uniquely identified;

                      •     Meet the design input requirements;

                      •     Specify the quality assurance requirements to be applied to the structure, system, or
                            components and I or services;

                      •     Specify jurisdictional requirements, codes, standards, classifications and other criteria;

                      •     Provide appropriate information and tracea!)iiity for subsequent phases including:
                            purchasing, construction, installation, commissioning, operation, decommissioning, or
                            software development;



 NOTICE: This document is ·confidential Information" as defined in the purchase agreement ("the Agreementi between SNC-Lavalin
 USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). Any disclosure of this Confidential lnfonnatlon must be made pursuant to
 the tenns of the Agreement.                      ·

                                                                                                               ND_004857
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 18 of 100
  Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 18 of 100



                 SNC•LAVALIN                                            Document ldentificatio     •                              Revision

 •))             Nuclear                                                152918-0000-00000-38QP-0001                                 00
                                                                            Date Effective:         2018.10.18
                                                                                                                      I   Page 25of73


 Title:   Bellefonte Project- Quality Assurance Plan

                      o     Contain or reference item or setvice acceptance criteria;

                      •     Specify the characteristics of the itE;!m or service that are essential for its safe and proper
                            use.

                      The Design Engineer shall determine the Quality Assurance Program Category and shall
                      perform an empirical and functional evaluation

                      Deficiencies found in Design Output do9uments during subsequent phases of purchasing,
                      fabrication, in~allation, construction, commissioning, operations, decommisslonihg or
                      software developmeil~ shall be handled ih accordance with SLN Quality Assurance Manual,
                      Section 15, Control of Nonconforming Items and Services.

                      When deficiencies are found by organizations other than SLN, the deficiencies shall be
                      reported to SLN in accordance with the organization's quality assurance program that found
                      the deficiency. SLN shall record, review and evaluate these deficiencies-in accordance with
                      SLN Quality Assurance Program. The results of the evaluation shall be communicated to
                      relevant organizations in accordance with the following sections of the SLN Quality Assurance
                      Manual:

                  •       Section 15, Control of Nonconforming Items and Services;

                  •       Section 16, Corrective Action;

                  •       Section 3.8, Design Change Control.

                      The Engineering Manager shall ensure at appropriate stages in the design process, as
                      detailed in the Design Verification Plah. The Design Verification Plan shall be issued in a
                      timely manner to ensure the design output satisfies the design inputrequirements. The results
                      of the design verification shall be documented based upon the verification method including
                      identification of the verifier.

                      Verification shall be performed by competent individual(s) or group(s) independent of those
                      who performed the original design

                      The Engineering Manager shall ensure design verification is performed prior ta releasing the
                      design for procurement, fabrication, installation, or for use by another design organi.zation. In
                      addition, design verification must be completed prior to the structure, system, or component, is
                      required to perform its intended function.

                      If the design is revised to resolve verification findings, the revised design shall be verified prior
                      to release for use.

                      Where changes to previously verified designs have been made, design verification shall be
                      required for the changes. The verification shc;1II include ~n evaluation of the effects of the
                      changes on the overall design and on any design analysis upon which the design in based.
                      The Design Engineer shall ensure any other documents affected by the design change are
                      revised and controlled




 NOTICE: This document is "Confidential Information" as defined in the purchase agreement (ihe Agreement") between SNC-Lavalin
 USA Nuclear Inc. (SLN). and Nuclear Dev.elopment, LLC. (ND). MY disclosure of this Confidential lnfonnation must be made pursuant to
 the terms of the Agreement.

                                                                                                               ND 004858
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 19 of 100

 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 19 of 100


                                                                      QQQYment Identification                                   Revision
               SNC•LAVALIN
•))            Nuclear                                                152918-0000-00000-38QP-0001                                 00
                                                                          Dcite Effective:         2018.10.18           Page 26of73
                                                                                                                    1
Title:   Bellefonte Prc;>ject - Quality Assurance Plan

                  The nature and extent of design verification shall be dependent upon:

                  •    Importance or impact on safety of the structure, system, or component;

                  •    Complexity of the design;

                  •    Degree of standardization;

                  •    The state of the art; and

                   •   Similarity to previously proven designs.

                  -Verification shall employ one or more of the following methods;

                   •   Design Review;

                   •   Alternate Calculations; or

                   •   QlJalificc!.tion Testing.

                   Design reviews shall provide assurance the final design is correct and satisfactory by
                   addressing the following:

                   •   Were the design inputs correctly selected?

                   •    Are assumptions necessary to perform the design activity adequately described and
                        reasonable? Where necessary, are the assumptiors identified for subseql!ent re-
                        verification when the detailed design activities are completed? \/\ere assumptions
                        validated?

                   •    Were appropriate design methods and computer prbgrams used?

                   •    Were the design inputs correctly incorporated into the design?

                   •    Is the design output reasonable compared to design input?

                   •    Are the necessary design Inputs and verification requirements for interfacing
                        organizations specified in the design documents or in supporting procedures or
                        instructions?

                   •    Have suitable materials, parts, processes, and inspection and testing criteria been
                        specified?

                   Alternate calculations shall use alternate methods to verify correctness of the original
                   calculation or analysis. Alternate calculations shall be j:)eiformed by qualified individuals as
                   identified in the Design Verification Plan The appropriateness of assumptions; input data
                   used; and the computer program, it's associated computer hardv>1are and system software, or
                   other calculation method used shall al~ be reviewed.

                   As documented in the Design Verification Plan, qualification testing shall be performed by a
                   qualified sub-contractor controlled in accordance with this Project Quality Plan.


NOTICE: This document is •confidential Information· as defined in the purchase agreement ("the Agreement') between SNC-Lavalin
USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). Any disclosure of this Confidential Information must be made pursuant to
the tenns of the Agreement.                      ·

                                                                                                              ND 004859
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 20 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 20 of 100


                                                                        Document Identification                                    Revision
                 SNC•LAVALIN
 •))             Nuclear                                                 152918-0000-00000-38QP--0001                               00

                                                                            D~te Effective:          2018.10.18
                                                                                                                       I   Page 27 of73


 Title:   Bellefonte Project - Quality Assurance Plan

                    The test procedure(s) shall clearly define the test configuration, pre-requisites, methods,
                    ~1.Jipment, f;lnd acceptance criteria The test procedure(s) shall be reviewed and accepted by
                    the a~igned verifier as documented in the Design Verifit:_ation Plan.

                    Qualification testing shall demonstrate the adequacy of performance under conditions that
                    simulate the most adverse conditions. Operating modes and environmental conditions in
                    which the item must perform satisfactory shall be considered in determining the most adverse
                    conditions. Where the qualification test is intended to verify only specific design features, the
                    other features in the design shall be verified by other methods,                  ·

                    VVhen te$ts are performed on models, scaling laws shall be established and verified. The
                    results of model test work shall be subject to error analysis, prior to use in the final design.

                    All testing procedure(s) and complete documentation shall be included in the Qualification
                    Test Report. This Report shall be submitted to the assigned verifier for review, and to the
                    Engineering Manager for acceptance.

                    If qualification testing indicates modifications to the item are necessary to obtain acceptable
                    performance, the Engineering Manager shall ensure the design output documents are revised,
                    the item modified and retested.

                    The test procedure and test reports shall be retained in accordance with Section 17 of S LN
                    Quality Manual.

 3.4.4              Design Change Control
                    Design Change Control applies to ND accepted EOG packages. The Engineering Manager
                    shall ensure non-intent design changes to final designs and field changes are justified,
                    evaluated and subject to design control measures commensurate with those applied to the
                    original design. Where the original personnel are not available, the Engineering Manager shall
                    either assign qualified personnel / consult with ND to identify a new responsible organization
                    for ND activities, and ensure the Engineering Plan. Design Plans and Design Verification Plan
                    are updated.

                    The Engineering Manager shall ensure the evaluation include the effects of those changes on
                    the constituent parts, deliVered item~. overall design, and on any qesign analysis upon which
                    the design is based. The evaluation shall include facility configurations that occur during
                    operations, maintenance, tes~ surveillance, and inspection activities.

                    Non-intent design changes initiated from Field Initiated Changes (FICs) shall be approved by
                    the Design Engineer. For all intent design changes, the EC Package shall be revised and
                    approved in the same manner a.s the original including ND acceptance.

 3.4.5              Commercial Grade Dedication
                    SNC-Lavalin Nuclear shall ensure that controls are established for the CQmmercial Grade
                    Dedication of purchased items as identified in the Design Specification. SLN shall ensure that
                    all safety-related items are purchased as Basic Components, from suppliers whose quality
                    program has been subject to audit by SLN and through examination of objective evidence has
                    been evaluated to meet applicable requirements of 10 CFR Part 50 Appendix Band ASME
                    NQA-1.


 NOTICE: This document is 'Confidential Information" as defined in the purchase agreement ('the Agreemenn between SNC-Lavalin
 USA. Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). Any disclosure of this Confidential lnfonnatloo must be made pursuant to
 the terms of the .Agreement.                     ·
                                                                                                                ND 004860
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 21 of 100

 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 21 of 100


                                                                       Document ldeatlfication                                   Revision
               SNC•LAVALIN
•))            Nuclear                                                 152918-0000-00000-38QP--0001                                00

                                                                          Date Effective:           2018.10.18
                                                                                                                     I   Page 28of73


Title:   Bellefonte Project - Quality Assurance Plan

                   SNC-Lavalin Nuclear shall ensure that the Technical Determinations and records related to
                   Commercial Grade Dedication are appropriately documented and incl1.Jcled in the item's
                   History Docket or History File.

3.4.6              Human Factors Engineering
                   The Human Factors Engineering Program (HF E), 152918-0000-31100-40HF-000}(, provides
                   requirements and details on the HF program for the BLN project. HFE plan and HFE
                   preliminary report shall be prepared, during engineering phase, and the HFE report shall be
                   finalized during the commissioning stage

                   The Human Factor Engineering Program Plan shall be provided to SLN for acceptance during
                   the engineering phase.




NOTICE: This document is •confidential Information" as defined in the purchase agreement ('the Agreement1 between SNC-Lavalin
USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). Any disclosure of this Confidential t nformation must be made pursuant to
the terms of the Agreement.

                                                                                                               ND_004861
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 22 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 22 of 100


                                                                        Document Identification                                   Revision
                 SNC•LAVALIN
 •))             Nuclear                                                152918-0000-00000-38QP-0001                                 00

                                                                           Date Effective:          2018.10.18            Page29of73


 Title:   Bellefonte Project --- Quality Assu ranee Plan


 4                  Procurement Document Control
 4.1                    General Requirements
                    The procurement of Engineered Items and Services shall be uncertaken by SLi'\J and shall
                    comply with SLN's Quality Assuranc"e Program and the 152918-0000-00000-50l M-0001,
                    Materials/Procurement Management Plan, which will include:

                    •    Organizational responsibilities;
                    •    Procurement methods;
                    •    Items and services to pe procured;
                    •    Procurement schedule at a summary level.

                    The Discipline Engineer-shall ensure that applicable design basis and other requirements
                    necessary to assure adequate quality shall be included or referenced in documerts for
                    procurement of items and services.

                    For the purpose of this section, Procurement Documentation includes Requests for Quote,
                    Request for Proposal, or Request for Tender, generically referred to as (RFX), and the
                    Purchase Order (PO).

                    The design and quality requirements for the procured items and services will be defined,
                    documented and provided in accordance with SLN's procedure 2206-07-30-0P-0007,
                    Engineering O\Jotation Request It shall comply with the requirements of Section 5.0.

                    SLN shall perform oversight by means of quality surveillance atthe qualified supplier's
                    premises or at site as applicable during the fabrication and manufacturing of Items prior to
                    release for shipment and for Construction Services in accordance with the following SLN
                    operating procedures:

                    •    2206-06-40-0P-0001, Preparation of Surveillance Plans;
                    •    2206-06-40-0P-0002, Performance of Quality Surveillance.

                    Applicable design basis and other requirements necessary to assure adequate quality of
                    procured items and services shall be included or referenced in the procurement documents.
                    According to SLN procedure 2206-06-40-DP-0001 Quality Surveillance Plans are prepared for
                    each Purchase Order based on the following:

                    Supplier's Inspection and Test Plan (ITP);

                    •    Evaluation of critical quality characteristics of the item;
                    •    Jurisdictional and Code requirements, as applicable;
                    •    Supplier's previous performance in the administration of quality programs and in the
                         supply of items.




 NOTICE: This document is "Confidential Information· as defined in the purchase agreement (1he Agreement") between SNC-Lavalin
 USA Nuclear Inc. (SLN). and Nuclear Development, LLC. (ND). Any disclosure of this Conffdentlal Information must be made pursuant to
 the terms of the ~reement                        ·

                                                                                                               ND_004862
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 23 of 100

 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 23 of 100


                                                                       Document Identification                                   Revision
               SNC•LAVALIN
•))            Nuclear                                                 152918-0000-00000-38QP-0001                                 00
                                                                           Date Effective:          2018.10.18
                                                                                                                     I   Page 30cf73


Title:   Bellefonte Project- Quality Assurance Plan

                   A Quality Surveillance Record shall be prepared by SLN to document surveillance activities
                   performed. For oversight on other procurement activities nc;>t covered by ITPs, a gradeo
                   approach will be used by SLN and a report using Controll~d Fprm 2206-01-40-CF-0015,
                   Surveillance Report will be filed in Document Control. Supplier Corrective Action Requests
                   shall be issued by SLN for non-conformances found during oversight;

                   All nuclear pressure boundary items and related services will be procured in compliance with
                   the requirements of NCA-4000.

                   Non pressure boundary Items and related services will be procured in compliance with the
                   applicable- quality program category requirements determined duritig the design phase.
                   Subparts of an assembly or related service may be evaluated by the Design Engineer for the
                   appropriate.quality level.

                   The design and quality requirements for the BLN procured items and services will be defined,
                   documented and provided in accordance with SLN's procedure 2206-07-30-OP-0007,
                   Engineering Quotation Request.

                   All approved suppliers to SNC-Lavalin shall be on the SLN's or ND's Approved Supplier List
                   (ASL). Each supplier to the SNC-Lavalin shall control its suppliers in accordance with the
                   respective supplier's Quality Assurance Program.

                   Identification and control of counterfeit. fraudulent and sub-standard materials or items shall
                   be controlled in accordance with the Quality Assurance Program of the organization
                   controlling the purchased items.

                   The following procedures shall apply for procurement activities undertaken by SLN:

                    •   2206-07-30-OP-0007, Engineering Quotation Request;

                    •   2206-06-00-OP-0001, Purchasing strategy - Project and Customers;

                    •   2206-06-30-OP-0006, Preparation and Award of Purchase Orders;

                    •    2206-01-20-OP-0001. Quality Assurance Document Control;

                    •    2206-06-10-OP-0004, Quality Assurance Evaluation of Tenders;

4.1.1                   Procurement Planning
                    Procurement planning shall start at the early stage of the project. The project procurement
                    planning shall align with engineering planning to ensure that necessary engineering
                    documents are planned, approved and ready when they are required for procurement
                    activities.

                    The Materials/Procurement Management Plan. 152918-0000-0GD00-50IM-0Oxx describes the
                    strategy and procurement processes used by the SNC-Lavalin for the BLN project during the
                    design phase. The plan shall include also requirements for storage, security, screening,
                    maintenance and control of shelf life items.




 NOTICE: This document is ·confidential Information· as defined in the purchase agreement ("the Agreement") between SNC-Lavalin
 USA Nuclear Inc. (SLN}, and Nuclear Development, LLC. {ND). Any disclosure of this Confidentlal lnfonnalioo must be made pursuant to
 the lenns of the Agreement.                                  ·

                                                                                                               ND 004863
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 24 of 100
  Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 24 of 100


                                                                         Document Identification                                     Revision
                 SNC•LAVALIN
 •))             Nuclear                                                  152918-0000-00000-38QP-0001                                 00

                                                                             Date Effective:           2018.10.18
                                                                                                                        I   Page 31 of73


 Tttte:   Bellefonte Project - Quality Assurance Plan

                     All items procured by SLN shall be delivered to SNC-Lavalin authorized warehouse. 2206-01-
                     30-0P-0009, Receiving lm;;pection procedure defines SNC-Lavalin'$ process and
                     requirements for performing the receiving and receiving inspection of supplied items for the
                     BLN Project.

                     This procedure applies to all items delivered by SNC to SNC-Lavalin WarehousP~c:; nr
                     designated receiving areas for the BLN Project.

 4.2                Content of Procurement Documents
 4.2.1                   Gen~ral Requirements
                    The Buyer shall ensure that procurement documents provided to the supplier adequately
                    describes the item or service to be purchased, including as a minimum, the following:

                     •     Technical rE;iquirements as specified in the Engineering Quotation Pacl<age (EQP) or
                           Purchase Requisition
                     •     Quality Assurance Program requirements as specified in the Engineering Quotation
                           Package (EQP) oi' Purchase Requisition
                     •     Commercial Requirements, and
                     •     Terms and Conditions (reviewed and accepted by ND).
                    The Project Director shall make available the contract information for procurement,
                    engineering and quality assurance activities.

                    During the tendering process, the technical, quality assurance and commercial requirements
                    will be communicated to a prospective supplier.

                    At Contract award, the Purchase Order will communicate the technical, quality assurance and
                    commercial requirements to the selected supplier.

                    The ProcurE;iment Manager shall em~ure that any changes affecting commercial, tee hnical, or
                    quality requirements are subject to the same degree of control as the original documents.

 4.2.2                   Scope df Work
                     The Procurement Man1;1ger shall ensure that the Request for Quote includes a statement of
                     the $COpe ofworl< to be performed by the supplier.

 4.2.3                   Technical Requirements
                     Engineering personnel shall ensure that Engineering Quotation Package or Purchase
                     Requisition includes appropriate technical requirements. These requirements shall be
                     documented and specified in an Enginearing Quotation Package, as appropriate by reference
                     to specific drawings, specifications, codes, standards, regulations, procedures, instructions,
                     including revisions thereto that describe the items or services to be provided. The
                     documented technical requirements shall include, as appropriate:

                     •     technical performance requirements,
                     •     codes, standards, and specifications,



   NOTICE: This document is 'Confidential lnformaticn" as defined in the purchase agreement (ihe Agreement"} between SNC-Lavalin
 . USA Nuclear Inc. (SLN),.and Nuclear Development, LLC. (ND). Any disclosure of this Confidential I nfonnation must be made pursuant to
  the terms of the J\greement.

                                                                                                                 ND_004864
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 25 of 100

 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 25 of 100


                                                                       Qocyment ldentificslion                                   Revision
               SNC•LAVALIN
•))            Nuclear                                                 152918-0000-00000-38QP-0001                                 00

                                                                          Date Effective:           2018.10.18
                                                                                                                     I   Page32of73


Title:   Bellefonte Project- Quality Assurance Plan

                   •   jurisdictional and/or regulatory requirements,
                   •   inspection, test, and acceptance requirements, including any special instructions,
                   •   delivery requirements,
                   •   documentation submittal requirements and the timing ofsubmittals and
                   •   provision for packaging, workfng, handling, storage and shipping .


4.2.4                  Quality Assurance Program Requirements
                   The Buyer shall ensure that purchasing documentation includes appropriate quality assurance
                   program requirements including:

                   •    quality assurance program certification requirements
                   •    ASME Code Edition, addenda, and class of c,onstruction
                   •    requirements for acceptance of item or service, procedures, processes, and equipment
                   •    requirements for qualification of personnel
                   •    inspection, test, and acceptance requirements, including any special instructions
                   •    provisions for extending quality assurance requirements to sub-suppliers

4.2.5                  Right of Access
                   The Request for Quote and the Purchase Order shall ensure that purchasing documentation
                   includes right of access to the Supplier's and Sub-Suppliers places of war!<, facilities, and
                   records for suNeiflance, inspection, or audit by the BLN Project, the Owner, or either's
                   authorized or designated representatives. and if applicable, the ANI I.

4.2.6                  Documentation Requirements
                   The Request for Quote or Purchase Order shall identify the documentation required to be
                   submitted for information, review, or acceptance, by S LN or the Owner and the timing of
                   submittals. If the Supplier is required to maintain records, the retention times and disposition
                   requirements shall be included in the Request for Quote or Purchase Order.

4.2.7                  Non-conformances
                   The Purchase Order shall require the supplier to report item or service non -conformances and
                   for SLN's a~ptance or rejection of the suppliers recommended disposition.

                   Supplier's Non-conformances (NCRs) for ·use as is" or "repair/rework• and Deviation
                   Disposition Request (DDRs) applicable to manufacturing of items are submitted to SLN and
                   processed as per 2206-01-20-OP-0003 Document Control Routines.

4.2.8                  Spare and Replacement Parts
                   The Buyer shall ensure that the Purchase Order specifies requirements for spare and
                   replacement parts or assemblies and the related technical and quality assurance
                   requirements for ordering these parts or assemblies.




 NOTICE This document Is •confidential Information· as defined in the purchase agreement ("the Agreement") between SNC-Lavalin
US/\ Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND). Any disclosure of this Coolidential Information must be-made pursuant to
the terms of the "'1reement.
                                                                                                               ND_004865
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 26 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 26 of 100


                                                                         Docu~nt Identification                                     Revision
                 SNC•LAVALIN
 •))             Nuclear                                                 152918-0000-00000-38QP-0001                                  00
                                                                            Date Effective:           2018.10.18
                                                                                                                       I   Page 33of73


 Title:   Bellefonte Project - Quality Assurance Plan

 4.3                Procurement Document Review
                    Procurement Document review shall ens1,1re that the content of Procurement documentation
                    complies with the requirements of Clause 4.2 ~bove.

                    The Project Procurement Mari ager shall review the adequacy of specified ptrchasing
                    requirements contained in Procurement documents, and revisions thereto, prior to issue of
                    Request for Quote or award of Purchase Order. This ensures that Procurement documents,
                    when transmitted, Include provisions to assure thqt items or services shall meet specified
                    requirements. Evidence of this review shall be documented by the Project Procurement
                    Mqnager's signirig the Request for Quote or Purchase Order.

                    Technical, quality assurance program, or oomrnercial changes required during the Tendering
                    Process shall be evaluated prior to issue of an Addenda to the RFX.

                    Bid Evaluations shall be performeci in accordance with 2206-06-1 O-0P-0004, Quality
                    Assurance Review of Tenders and 2206-07-30-0P-0010, Technical Tender Evaluation.

                    Technical or quality assurance program changes made as the result of bid evaluations or
                    negotiations shall be evaluated prior to being incorporated into the Purchase Order and
                    supporting documents (EQP, data sheets, drawings, etc.), prior to Purchase Order award.

 4.4                Procurement Document Changes
                    The BLN Procurement Manager shall ensure that any changes affecting commercial,
                    technical, or quality assurance program requirements are subject to the same degree of
                    control as the original documents.

                    Applicable Operating Procedures are as follows:

                    •    2206-01-20-OP-0001 Quality Assurance Document Control

                    •    2206-06-00-OP-0001 Purchasing strategy- Projects and Customers

                    •    2206-06-30-OP-0006 Preparation and Award of Purchase Orders




 NOTICE: This document is ·confidential Information· as defined in the purchase agreement {"the Agreementj between SNC-Lavalin
 USA. Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND). Any disclosure of this Confidential I n~ormatlon must be made pursuant to
 the terms of the Agreement

                                                                                                                ND 004866
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 27 of 100

 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 27 of 100


                                                                       Document Identification                                   Revision

+))            SNC•LAVALIN
               Nuclear                                                 152918-0000-00000-38QP-0001                                 00

                                                                          Date Effective:          2018.10.18
                                                                                                                     I   Page 34of73


Title:   Bellefonte Project - Quality Assurance Plan

5                  Instructions, Procedures and Drawings
                   All activities affecting quality and services shall be prescribed by and performed in accordance
                   with documented instructions, procedures, or drawings that include or reference appropriate
                   quantitative or qualitative acceptance crteria for determining that prescribed requirements
                   have been satisfactorily accomplished.

                   Each activity shall be described to a level or detail commensurate with the complexity of the
                   activity and the need to assure consistent and acceptable results. The reed for, and level of
                   detail in, written procedures or instructions shall be detertnined pased upon complexity of the
                   task, the significa_nce of the item or activity, work enVironment, and worker proficiency and
                   capability (education, training, and experienre).

                   Documents, instrnctions, procedures, and drawings shall be made available at the point of use
                   to SNC-Lavalin personnel and to the Customer or ANII as required.

                   The preparation, review, approval, revision, and issue of documents, instructions, procedures
                   and drawings shall be in accordance with thisQAP.

                   Applicable procedures are~

                   •    2206-01-20-0P-0001 Quality Assurance Document Control

                   •    2206-07-20-0P-0001 Preparation of Engineering Documents

                   •    2206-07-00-0P-0001 Drafting Procedure




NOTICE: This document is 'Confidential Information· as defined in the purchase agreement ("the Agreement1 between SNC-Lavalin
USA Nuclear lnc..(SLN). and Nuclear Development, LLC. (ND). Any disclosure of this Confidential lnfonnatloo must (Je made pursuant to
the tenns o1 the Agreement.
                                                                                                               ND_004867
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 28 of 100
    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 28 of 100


                                                                       Document Identification                                 Revision
                SNC•IAVALIN
•))             Nuclear                                                152918-0000-00000-38QP-0001                               00
                                                                          Date Effective:          2018.10.18
                                                                                                                     I   Page35 of 73


Title:   Bellefonte Project - Quality Assurance Plan


6                  Document Control
6.1                General Requirements
                   The preparation, review, approval, revision. and issue of documents th at specify quality
                   requirements or prescribe activities that affect quality shall be controlled to assure that
                   correct documents are utilized by personnel at the location where activities affecting
                   quality are being performed. All such documents shall be reviewed for adequacy and
                   approved for release by authorized personnel. All documents, sottware and analytical
                   tools related to the implementation of the Quality Assurance Program shall be controlled.

                   Documents, including changes, shall be reviewed for adequacy and approved for release
                   by authorized personnel and be distributed to and used at the location where the activity
                   is performed.

                   SL N's qualified Supplier/ Constructor shall meet requirements of their QA Program ·s
                   Document Control requirements.

6.1.1                   Quality Assurance Documentation
                   The issue, distribution and retention of all project documentation shall be in accordance
                   with 2206-01-20-0P-0003 Document Control Routines.

                   The preparation, review, approval, revision, is.sue and retention of Audit Plans, Audit
                   Reports, Audit C{,ecklists, completed Audit files and the Quc;11ity Assurance Report shall
                   be controlled by the Director, .Quality Assurance.

6.1.2                   Engineering Documentation
                   The issue and retention of project Engineering Documentation sr,all be in accordance
                   with 2206-01-20-0P-0003 Document Control Routines.

6,1.3                  Supplier Documentation
                   Documentation identified as Supplier deliverables in a Purchase Order shall be formally
                   submitted to the responsible SNCc.Lavalin Nuclear Buyer or Expeditor.

                   The Buyer or Expedltor shall forward this documentation to Document Control for logging
                   into PM+ or MyTRAK as applicable, followed by Vendor Internal Coordination Review
                   which includes acceptance by Quality Assurance and Engineering.

                   When using M:yTRAK. Suppliers shall continue using the PDMC Supplier portal to submit
                   new or revised Supplier document/drawings and retrieve accepted or commented
                   Supplier document/drawings.




NOTICE: This document Is ·confidential lnfonnalion" as defined in the purchase agreement ('the Agreement") between SNC-
Lavalin USA Nuclear Inc. (SLN). and Nuclear Development. LLC. (ND). MY disclosure of this Confidential Information must be
made pursuant to the terms oflhe Agreement.


                                                                                                               ND 004868
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 29 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 29 of 100


                                                                        Document Identification                                 Revision
                SNC•IAVAIJN
•))             Nuclear                                                 152918-0000-00000-38QP-0001                              00

                                                                           Date Effective:          2018.10.18
                                                                                                                      I   Page 36of73


Title:   Bellefonte Project - Quality Assurance Plan

6.2                Document Identification and Preparation
                   Quality Assurance documentation shall be identified in accordance with operating
                   procedure 2206-01-20-OP-0001, Quality Assurance Document Control.

                   Engineering doct,1mentation shall be identifi~ in accordance with operating procedure
                                •
                   2206-01-2 --OP-0001 Qu!;llity Assurance Document Control. Operating procequre 2206-
                   07-20-OP-0001 Preparation of Engineering Documents shall provide supplementary
                   information on the preparation, review, and approval of Engineering oocuments

                   All controlled documents shall be prepared using standard templaEs such as Controlled
                   Forms and Template Forms as described in Operating Procedure 2206-01-20-OP-0001,
                   Quality Assurance Document Control.

6.3                Document Changes
                    Changes to documents shall be reviewed and app-oved by the same organization that
                    performed the original review and approval, unless other qualified organizations are
                    designated.

                    The reviewing organization shall have access to pertinent background data or information
                    upon which to base their review ard approval.

                    Revised documents shall be distributed to and used at the location where the activity !s
                    performed. Distribution shall be controlled as detailed in clause 6 above.

                    Applicable Operating Procedures are:

                    •    2206-01-20-OP-0001 Quality Assurance Document Control

                    •    2206-01-20-OP-0002 Control of Quality Records

                    •    2206-01-20-0P-0003 Document Control Routines

                    •    2206-01-20-OP-0004 Permanent Records History Docket/ History File

                    •    2206-07-20-OP-0001 Preparation of Engineering Documents




 NOTICE: This document is ·confidential Information" as defined In the purchase agreement ('the Agreement") between SNC-
 Lavalln USA Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND}. Any disclosure of this Confidential lnfonnation must be
 made pursuant to the terms of the Agreement.


                                                                                                                 ND 004869
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 30 of 100
     Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 30 of 100


                                                                       Document Identification                                  Revision
                SNC•LAVALIN
 •))            Nuclear                                                152918-0000-00000-38QP-OOO 1                              00

                                                                          Date Effective:          2018.10.18
                                                                                                                     I   Page 37 of 73



 Title:   Bellefonte Project - Quality Assurance Plan

 7             Control of Purchased Items and Services
7.1                General Requirements
                   Procurement activities shall be planned, documented and contrdled to as·sure
                   conformance with procurement documents. Such controls shall provide for the following
                   as appropriate: supplier evaluation and selection, suppller qualification, evaluation of
                   objective evidence of quality furnished by the supplier, source inspection, audit, and
                   examination of items or services upon delivery or completion.

                   Additional requirements may be specified, depending on the quality asrurance
                   specifications or nature of the item or service provided. These additional requirements
                   may include: quality surveillance; quality audits, and additional quality records.

                   The Project Procurement Manager, who reports to the Project Dl rector, shall be
                   responsible for all procurements activities related to the project Procurement may be
                   performed by SLN or subcontracted as defined in the Prccurement and Subcontract
                   Management Plan.

                   Procurement activities performed in accordance with 10CFR50 P..ppendix B, shall meet
                   the requirements of 2206-01912-QM-0001 SNC-L.avalin's Nuclear Quality Assurance
                   Manual and the following supporting procedures;

                   The following activities shall be undertaken by SLN:

                   •    Perform quality surveillance at supplier's premises during the fabrication and
                        manufacturing of items prior to release for shipment in accordance with the following
                        SLN operating procedures: 2206-06-40-OP-0001, Preparalie>n of Quality Surveillance
                                                          •
                        Plans and 2206-06-40-OP-0 02, Performance of Quality Surveillance; The extent of
                        quality surveillance varies with the scope of contracted services and location of the
                        services;

                   •    Perform receiving inspection of Engineered Items and services upon receiving of the
                        items at designated deliver location in accordance with operating proceclure 2206-01-
                        3G-OP-0009, Receiving Inspection.

                   The following Operating Procedures shall be used to control items and services
                   purchased by SLN:

                   •    2206-01-40-OP-0004, Performance of Audits;

                   o    2206-06-30-OP-0003, Evaluation and Selection of Suppliers:

                   •    2206-01-40-OP-0010, Evaluation of Supplier Quality Program Manuals;

                   •    2206-06-40-OP-0001, Preparation of Surveillance Plans;

                   •    2206-06-10-OP-0004, Quality Assurance Evaluation of Tendlers;

                   •    2206-06-30-OP-0006, Preparation and Award of Purchase Orders;

NOTICE: This document is ·confidential Information" as defined in the purchase agreement ('the A_gr eement") between SNC-
Lavalin USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). My disclosure of this Confidential Information must be
made pursuant to the terms of the Agreement.                            ·


                                                                                                               ND 004870
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 31 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 31 of 100


                                                                       Document Identification                                  Revision
                SNC•LAVAIJN
•))             Nuclear                                                152918-0000-00000-38QP-OO0 1                              00
                                                                          Date Effective:           2018.10.18
                                                                                                                     I   Page 38 of 73



Title:   Bellefonte Project - Quality Assurance Plan

                   •    2206-07-20-OP-0001, Preparation of Engineering Documents;

                   •    2206-01-20-OP-0003, Document Control Routihes;

                   •    2206-01-20-OP-0004, Permanent Records History Docket I History File;

                   •    2206-06-40-OP-0002, Performance of Quality Surveillance;

                   •    2206-06-70-OP-0002, Supplier Performance Evaluation;

                   •    2206-01-30-OP-0002, Control of Nonconforming Items and Services,


                   The requirements for execution of purchasing activities are specified in the Project
                   Materials/ Procurement Management Plan, 152918-0D0O-OOOD-50IM-O00.

7.2                Procurement Planning
                   Overall Procurement (procurement) planning process shall include:

                    •   requirements for preparation, revision, review, approval, and issue of procuremert
                        documents

                    •   evaluation and selection of suppliers

                    •   bid evaluation and award

                    •    supplier control

                    •   verification of purchased items or services which may include: source surveillance,
                        surveillance, Inspection, test, or audit

                    •    control of supplier non-conformances and corrective actions

                    •    release of items

                    •    acceptance of items or services

                    •    quality assurance records

                    The procurement requirements for a project shall be specified in the Project Execution
                    Plan (PEP) or Project Management Plan.




 NOTICE: This document is ·confidential Information" as defined in the purchase agreement ("the Ag, eem·ent") between SNC.
 Lavalin USA Nuclear Inc. (SLN). and Nuclear Development. LLC. (ND). My disclosure of this Confidential Information must be
 made pursuant to the terms of the Agreement.


                                                                                                                 ND_004871
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 32 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 32 of 100


                                                                       Document Identification                                Revision
                SNC•IAVALJN
•))             Nuclear                                                152918-0000-00000-38QP-0001                             00

                                                                           bate Effective:         2018.10.18
                                                                                                                     I   Page39of73



Title:   Bellefonte Project - Quality Assurance Plan

                   The Project Execution Plan (PEP) shall be prepared by the Project Manager in
                   accordance With operating procedure 2206-04-00-0P-0001, Project Management.
                   Depending on the complexity and extent of supp!v-chain activities, the Director,
                   Procurement may elect t9 supplement the Project Execution Plah (PEP) with a specific
                   Project Procurement Plan (PPP). hi either case, the Project Execution Plah (PEP) or
                   Project Procurement Plan {PPP) shall identify long lead items or major purchases listed
                   in the Contract between SNC-Lavalin Nuclear and the customer. It shall al$0 identify any
                   customer specific procurement requirements over a.nd above the requirements of this
                   Quality Assurance Manual.

                   Procurement cannot proceed until the Project Execution Plan (PEP) is issued.

                   supply Chain activities shall be initiated by the receipt of either an Engineering Quotation
                   Packa,ge (EQP) or a Purchase Requisition. The preparation of these documents is
                   controlled in accordance with Section 4 Procurement Document Control.

                   When procurement of items or services is undertaken by SNC-Lavalin, this activity shall
                   be performed in accordance with 2206-06-00-OP-0001, Purchasing strategy- Projects
                   c;1nd Customers. Tlie design and quality requirements for the procured items and services
                   shall be defined, documented and provided as inpt,Jt to the procurement process.

                   Procured materials/items are controlled and verified by performing the following activities:

                   Surveillance activities at suppliers are performed in accordance with 2206-06-40-0P-0002
                   Performance of Quality Surveillance.

                   Receiving inspection is performed as per the procedure 2206-01-30-DP-0009 Recehting
                   Inspection.

                   Quality Surveillance applies to nuclear anq non-nuclear items and services for nuclear
                   power plants facilities purchased from Suppliers.

                   •    2206-06-40-0P-0002 Performance of Quality Surveillance applies to the following
                        scope:

                   •    For the performance of inspection activities based on the Inspection and Test Plan(s)
                        submitted by the supplier and accepted by SNC-Lavalin Nuolaar;

                   •    For th!;! performance of verification activities by SNC-Lavalin N4clear to ensure
                        procedural compliance by a supplier (for any applicable nuclear life C'yele activity)
                        while executing work to their QA Program.

                   ..   The extent of quality $Urveillance varies with the scope of contracted services and
                        location of the services. Applicable procedures are 2206-01-40-OP-0009 Evaluation
                        of Supplier NOE Test and 2206-01-40-0P-0008 Evaluation of inspection and Test
                        Plans.




NOTICE: This document is ·confidential Information" as defined in the purchase agreement ('the Agrs::emenn between SNC-
Lavalin USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). MY disclosure of this Confidential Information must be
made pursuant to the terms of the Agreement.


                                                                                                                ND 004872
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 33 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 33 of 100


                                                                         Document Identification                                 ReVlslon
                SNC•LAVAIJN
•))             Nuclear                                                  152918-0000-00000-38QP-0001                               00
                                                                            Date Effective:           2018.10.18            Page 40of73


rrtie:   Bellefonte Project- Quality Assurance Plan

                   The Quality Assu ranee Specialist shall meet the following mandatory requirements when
                   preparing the Quality Surveillance Plan and executing Qoality Surveillance activities;

                   •    Procedures, instructions or drawings shall be reviewed to verify that they have been
                        accepted by SLN. These documents shall include or reference appropriate
                        quantitative or qualitative acGeptance criteria for determining that prescribed
                        requirements have been satisfactorily accomplished.

                   Personnel qualificatiqn records shall be reviewed and accepted prior to the individual
                   performing any activity. Qualification records shall include;


                              i) NOE qua!lfication records
                              ii) Welder qualification records
                              iii) Inspection personnel qualification records
                              iv) Test personnel qualification records

7.3                Supplier Evaluation and Selection
7.3.1                   Supplier Evaluation for Bid Purpose
                    Buyer initiates Sidders List from an Engineering Quotation Request (EQR) or Purchase
                    Requisition to identify potential suppller(s) for the item or service to be purchased.

                    Quality Assurance Specialist validates the potential supplier(s) Quality Assurance
                    Program consistent with the quality requirements as defined in the EQR or Purchase
                    Requisition. For each potential supplier, this is accomplished by review of one or more of
                    the following:

                    Status on the SLN Approved Suppliers List [based on an approved Controlled Form
                    2206-06-30-CF-0003, Supplier Qualification Record (SQR)]

                    •    Certificates of Authorization

                    •    Quality Prcgram Manual

                    ASME Code wurkshall be subcontracted to N Type Certificate Hoic::lers and Approved
                    Suppliers for Design software only.

                    Results ·ot the Supplier evaluation shall be documented on a Bidders List by the Quality
                    Assurance Specialist as either• Acceptable" or "Not Acceptable" to submit a Tender
                    Package to the potential Supplier. In addition. the potential Supp lier shall be added to
                    the Approved suppliers !..ist by the Quality Assurance Specialist as a minimum "Qualified
                    to Bid" if not already I isted.




NOTICE: This document ls "Coofidential lnformatiai" as defined in the purchase agreement ("the Agreement") between SNC-
Lavalin USA Nuclear Inc. (SLN). and N:iclear Development. LLC. (ND). /lriy dlsclosure of this Confidential Information must be
made pursuant to the terms of the Agreemenl


                                                                                                                    ND_004873
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 34 of 100
    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 34 of 100


                                                                       Document Identification                                  Revision
                SNC•LAVALIN
•))             Nuclear                                                 152918-0000-00000-38QP-0001                               00

                                                                           Date Effective;          2018.10.18
                                                                                                                      I   Page 41 of73


Title:   Bellefonte Project - Quality Assurance Plan

7.3.2              Supplier Evaluation Prior to Purchase Order Award
                   On receipt of a Bid, Commercial, Technical and Quality Assurance evaluatlqns of the Bid
                   are initiated by the Buyer by submitting copies of the Bid Documentation to a Discipline
                   Engineer and ·a Quality Assurance Specialist for their respective evaluations.

                   The Buyer must check that the Supplier is listed on the Approved Suppliers List as
                   "Qualified to Award" for the specified Quality Assurance Program and scope of supply.

                   If the Supplier is not listed on the Approved Suppliers List as "Qualified to Award" or the
                   scope of work is different, the Buyer initiates the preparation or revision of supplier
                   qualification records.

7.4                Bid Evaluation
                   The Procurement Manager shall establish and implement processes for Bid evaluation
                   and Award of Contract These processes shall ensure that the basis for evaluations,
                   selections and award of contract are documented.

                   The Bid evaluation shall consider technical, quality and commercial aspects

                   Technical Evaluation is accomplished by a Tender Technical Evaluation (TTE) performed
                   by a Discipline Engineer to ensure that the tender complies with the technical
                   requ!rements of the procurement documents. This may include evaluation and
                   disposition of exceptions and deviations from the procurement documents.

                   Quality Evaluation is accomplished by the Quality Assurance Eva.luation (QAE)
                   performed by a Quality Assurance Specialist to ensure that the tender complies with the
                   quality requirements of the procurement documents. This may include evaluation and
                   disposition of exceptions and deviations from the prqcurement documents.

                   Commercial Evaluation is accomplished by the Commercial Evaluation (CE) performed
                   by the Buyer to ensure that the tender complies with the commercial requirements of the
                   procurement documents. This may include evaluation and disposition of exceptions and
                   deviations from the procurement documents.

                   In addition to the above mentioned requirements, where applicable to the type of
                   procurement, and as identified in the Project Execution Plan (PEP). the following items
                   shall also be considered:

                   •    suppliers key personnel

                   e    suppliers production capability

                   •    suppliers past performance

                   The Buyer is responsible for coordinating evaluations and selection of the successful bid.




NOTICE: This document ls "Confidential lnformaliai" as defined in the purchase agreement (1he Agreemenr) between SNC-
Lavafin USA Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND). Any disclosure of this Conlidentlal lnfonnatlon must be
made pursuant to the terms of the Agreement.


                                                                                                                ND 004874
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 35 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 35 of 100


                                                                      Document Identification                                 Revision
               SNC•IAVALIN
•))            Nuclear                                                 152918-0000-00000-38QP-0001                             00
                                                                          Date Effective:          2018.10.18
                                                                                                                    I   Page 42 of73


Title:   Bellefonte Project - Quality Assurance Plan

                   Bid evaluations shall confirm a supplier's ability:

                   •    accreditation, or capability of accreditation by reevant authorities or where
                        applicable, acceptance of the supplier quality program by SNC audit, for the supply of
                        product or service with applicable standards, codes, or jurisdictional requirements,
                        and

                   •    the product or service offered meets appropriate commercial, quality and technical
                        requirements including: safety, reliability and maintainability.

                   •    Prior ta contract award, any exceptions or unacceptable conditions with respect ta
                        item or service requirements such as those listed in clause 4.2, or commercial
                        considerations that are identified during bid evaluation shall either be resolved or the
                        Supplier shall commit to resolve unacceptable conditions.

                   •    Contract award documentation shall identify any changes to the Tender documents
                        commercial, technical or quality requirements as a result of bid evaluations or pre-
                        contract negotiations and shall contain cr reference all product requirements as listed
                        above.

7.5                    Qualification of Suppliers
                   The Buyer initiates the supplier qualification process by communicating the requirements
                   to qualify a supplier to the Quality Assurance Specialist using the 220&06-30-CF-0003,
                   Supplier Qua:ificatian Record.

                   The Suppler Qualification Record shall identify the required scape of qualification, items
                   or services to be provided, and the associated quality assurance program requirements.

                   The Project Quality Assurance Specialist shall evaluate Supplier's capability to provide
                   items or services in accordance with the requirements of the Supplier Qualification
                   Record.

                   A Quality Assurance Specialist shall evaluate a Supplier's capability ta provide items or
                   services in accordance with the requirements of the Supplier Qualification Record.
                   Supplier audits shall be performed to assess the effectiveness of their Quality Assurance
                   Program.

                   Once qualified, the Quality Assurance Specialist shall complete 2206-06-30-CF-0003
                   Supplier

                   Qualification Record and add the supplier on the Approved Supplier List.

                   The Project Manager, Quality Assurance shall ensure the qualifications of supplier listed
                   in the Approved Suppliers List and active for BLN project are reviewed, maintained and
                   updated on a periodic basis.




NOTICE: This document is ·confidential lnfonnation" as defined in the purchase agreement ("the Agreemenn between SNC-
Lavalin USA Nuclear lnc. (SLN), and Nuclear Development. LLC. (ND). My disclosure of this Confidential Information must be
made pursuant to the tenns of the Agreement.


                                                                                                               ND_004875
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 36 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 36 of 100




+))
                                                                       Document Identification                                 Revision
                SNC•LAVALIN
                Nuclear                                                 152918-0000-00000-3BQP..0001                            00

                                                                           Date Effective:          2018.10.18
                                                                                                                     I   Page 43of 73


Title:   Bellefonte Project - Quality Assurance Plan

7.6                Control of Supplier Generated Documents
                   the Project Procurement Manager shall implement appropriate controls to assure that
                   the submittal and evaluation of supplier generated documents are accomplished. These
                   controls shall provide for the receipt, processing, and recorded evaluation of the supplier
                   generated documents. This evaluation shall consider the quality assurance, technical,
                   and commercial requirements in support of acceptance of the item or service.

                   DoCLJmentation received by the Buyer from suppliers for acceptance shall be reviewed
                   and a~pted by qvalified personnel. The Buyer shall initiate the review of supplier
                   generated documents in accordance with operating prc;lcedure 2206-01-20-OP-0003,
                   Document Control Routines.

7 .7               Acceptance of Items or Services
7.7.1                  General Requirements
                   The Project Quality Man.ager, as delegated by the SLN Director, Quality, shall ensure that
                   purchased items or services conform to specified requirements. The type and extent of
                   control applied to the supplier and purchased product shall be dependent upon the:

                   •    impact on safety,
                   •    complexity of the structure, system, component or service,
                   •    degree of standardization,
                   •    similarity to previously proven design,
                   •    reliability requirements,
                   •    performance or functional requirements,
                   •    applicable regulatory or jurisdictional requirements.


                   Quality Assurance Specialists shall perform item or service acceptance activities. The
                   procurement documents shall specify that prior to the item or service being offered for
                   acceptance, the Supplier shall verify that the item or service being furnished complies
                   With the requirements of the procurement documents.

                   Acceptance activities may be performed at the supplier's premises or the customer's
                   premises.

                   The Quality Assurance Specialist shall review a Certified Material Test Report (CMTR) or
                   Data Report to the ASME BPVC, Section II and Section 111, and additional requirements
                   of the ASME Code.




NOTICE: This document is ·confideAtial Ir.formation" as defined in the purchase agreement C,he Agreement") between SNC-
Lavalin USA Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND). MY disclosure of this Conlideritlal Information must be
made pursuant to the terms of the Agreement.


                                                                                                                ND 004876
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 37 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 37 of 100


                                                                       Document Identification                                 Revision
               SNC•LAVAIJN
•))            Nuclear                                                 152918-0000-00000-38QP-0001                               00

                                                                           Date Effective:          2018.10.18
                                                                                                                     I   Page 44 of73



Title:    Bellefonte Project - Quality Assurance Plan

7. 7 .2            Methods of Acceptance
                   SLN shall utilize one or more of the following methods to accept an item or service from a
                   supplier:

                   •    a certificate of conformance provided by the supplier,

                   •    source verification.

                   •    receiving inspection,

                   The preferred method of acceptance is source verification where receiving inspection is
                   not practical. Certificates of Conformance may only be used for items manufactured and
                   delivered for simple, standard catalogue items, best commercial items and spare parts.

                   Notwithstanding the above, a receiving inspection shall be performed by the Receiving
                   Quality Control Inspector Quality Assurance Specialist.

7.7.3                  Certificate of Conformance
                   SLN shall implement appropriate processes to verify the validity of a supplier's
                   certificates of conformance and the effectiveness of this process shall be evaluated
                   during supplier audit, monitoring, or independent inspection and test of the material or
                   equipment. Such audit, monitoring, or independent inspection activities shall be
                   conducted by SLN at intervals commensurate with the supplier's past quality
                   performance.

7.7.4                  Source Verification
                   The Quality Assurance Specialist shall perform source verilicatio n at intervals consistent
                   with the importance and complexity of the item or service, and sha ii include monitoring,
                   witnessing, or observing selected activities as per 2206-06-40-0P-O002 Petfortnance of
                   Quality Surveillance. The Surveillance Plan shall identify the supplier's inspections,
                   examinations, or tests at predetermined points for which the Quality Assurance Specialist
                   requires to inspect.

                   Surveillance Plans are not required to be submitted to the ANI.

                   Results of inspections. examinations, or tests shall be documented by the· supplier and
                   shall be reviewed by SLN prior to acceptance of the item or service. The Quality
                   Assurance Specialist sign-off on the Surveillance Plan indicates his acceptance of the
                   inspection activity.

7.7.5                   Receiving Inspection
                   The Operating Procedure 2206-06-30-DP-0001 storage and Handling applies to items
                   under the custody and control of SLN at a storage Facility/ Ware house. Project-specific
                   plans or procedures shall define how the material control system will be implemented to
                   comply with technical document requirements, regulatory requirements and Codes and
                   standards requirements.


NOT:CE: This document is ·confidential lnfonnation" as defined in the purchase agreement ("the Agreement") between SNC-
Lavalin USA Nuclear Inc. (SLN). and Nuclear Development. LLC. (ND). Any disclosure of this Confidential Information must be
made pursuant to the terms of the Agreement.


                                                                                                                 ND 004877
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 38 of 100
    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 38 of 100


                                                                       Document Identification                                Revision
                SNC•IAVALIN
•))             Nuclear                                                152918-0000-00000-38QP-0001                             00
                                                                          bate Effective:          2018.10.18
                                                                                                                    I   Page 45of73


Title:   Bellefonte Project - Quality Assurance Plan

                   [Note: 2206-06-30-0P--0001 storage and Handling does not apply if the storage and
                   handling of items is sub-contracted by a project to a qualified Supplier I Constructor in
                   accordance with the Project Quality Plan. In such cases, the qualified Supplier I
                   Constructor shall implement their own Quality Assurance (QA) Program and SLN shall
                   perform surveillance I oversight for the verification of their procedural compliance using
                   2206-06-40:-0P-0002, Performance of Quality Surveillance].

                   2206-01-30-0P-0009 Receiving Inspection applies to all receiving inspection activities
                   performed by SNC-Lavalin Nuclear and shall consider prior source verification.

                   Inspection Personnel performing re~eiving inspection activities will be qualified in
                   accordance with 2206-01-40-0P-0012 Inspection Personnel - Qualifiqation Requirements.

                   Receiving QC Inspector shall perform receiving inspection on purchased items to ensure
                   conformance ta procurement documents.

                   Items that conform to the specified requirements shall be identified as such (accepted)
                   and either held in storage for later release or released and moved directly to their final
                   location for subsequent processing or use.

                   Items that do not conform to spe_cified requirements shall be identified as nonconforming
                   and shall be segregated to prevent inadvertent processing or use.

7.7.6                    Post Installation Testing
                   When post installation testing is utilized, SLN shall establish post installation testing
                   requirements, including required documentation to support product acceptance. with the
                   product supplier

7.7.7              Acceptance of Services Only
                       SLN shall accept services by using one or more of the following methods:

                   •     technical verification of the data produced,
                   •     surveillance anp/or audit of the activity,
                   •     review of objective evidence for conformance to the procurement document
                         requirements.

7.8                Control of Supplier Non-Conformance
                   All NCRs generated by suppliers and dispositioned as "Use as is" or "Repair" shall be
                   reviewed for acceptance by SLN. Following methods are recommended to be used for
                   controlling supplier non-conformance:

                   •     evaluation of nonconforming items,
                   •     review of supplier submitted non-conformance reports including supplier
                         recommended disposition (use-as-is or repair) and technical justification. Non-
                         conformances to the procurement requirements or SLN approved documentation,
                         which consist of one or more of the following, shall be submitted to SLN for approval
                         of the recommended disposition:
NOTICE: This document is ·confidential Information" as defined in the purchase agreement ("the Agreem·enr) between SNC--
Lavalin USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). MY disclosure of this Confidential Information must be
made pursuant to the terms of the Agreemenl


                                                                                                               ND 004878
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 39 of 100

   Case 5:18-cv-01Q83-LCB Document 86-34 Filed 10/14/20 Page 39 of 100



               SNC•LAVAllN                                            Document lderitificatio   •                             Revision

•))            Nuclear                                                152918-0000-00000-38QP-0001                              00
                                                                         Date Effective:          2018.10.18           Page 46 of 73



Title:   Bellefonte Project- Quality Assurance Plan

                  •    deviations from technical or material requirements;
                  •    deviations from approved requirements for supplier documentation;
                  •    non-conformance which cannot be corrected by continuation of the original
                       manufacturing process or by rework;
                  •    the item does not conform to the original requirements even though the !tern can be
                       restored to a conditiori such that the capability of the item to function is unimpaired;
                  •    evaluation and disposition of the supplier recommendation;
                  •    verification of the implementation of the disposition;
                  •    maintenance of records of supplier submitted non-conformance.

                  Ncm-conformances to desi~n requirements dispositioned as use-as-is, rework or repair
                  shall be subject to design control meas1,1res commensurate with those applied to the
                  original design. Required as-built records shall reflect the use-as-is or repair condition.

                  In all cases, disposition of a supplier non-conformance cannot negate the requirements of
                  the ASME Code. SNC-Lavalin review and acceptance is required prior to performng art,/
                  repair or re-examination activities.

                  If the repairs are likely to affect the results of examination, inspection or tests, or work
                  previously completed, appropriate re-examination, re-inspection, and re-testing shall be
                  performed in accordance with approved procedure!i.

                  The Supplier has responsibility to identify nonconforming items by legible marking,
                  tagging, or other methods not detrimental to the item, either on the item or on the
                  container, or the package aontaining the item.

7.9               Commercial Grade Items and Services
                  The Commercial Grade Items and Services shall only be applied to non-pressure-
                  boundary safety-related items.

                  Where SNC-Lavalin's nuclear design utilized commercial grade items, SNC-Lavalin
                  Nuclear performs the same as per2206-C1-50-OP-0002 Dedication of Commercial Grade
                  Items.




NOTICE: This document is ·confidential Information" as defined in the purchase agreement ("the Agreemenn between SNC-
Lavalin USA Nuclear Inc. (SLNJ, and Nuclear Development. LLC. (ND). MY disclosure of this Confidential lnfamation must be
made pursuant to the terms of the Agreement.


                                                                                                               ND_004879
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 40 of 100
    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 40 of 100


                                                                       Document lderitification                                 Revision
                SNC•LA.VALIN
•))             Nuclear                                                152918-0000-00000-38QP-0001                               00
                                                                                                                                           .\
                                                                                                                                           ~   -~



                                                                           Date Effective:          2018.10.18            Page 47of73


Title:


7.10
         Bellefonte Project- Quality Assurance Plan

                   Purchase Order Administration
                                                                                                                      '
                   The Project Procurement Manager shall establish and implement appropriate controls for
                   the administration of contracts and purchase orders.

                   Arrt changes affecting commercial, technical, or quality requirements proposed either 'cJy
                   SLN, the customer, or a supplier, shall be documented and approved in accordance with
                   the original document.

                   The Project Procurement Manager shall track and record supplier performance and retain
                   hardcopies of this information in the applicable supplier history file for future reference.
                   Electronic copies of this information may be stored in an electronic database.


7.11               Purchase Order Completion
                   The Procurement Manager shall establfsh and Implement a close-out process for
                   termination of contract agreements following acceptance of items or service or for cause.

                   The procedure 2206-06-70-OP-0001, Purchase Order Completion applies.




NOTICE: This document Is ·confidential lnformatior." as defined In the purchase agreement ("the Agreernenn between SNC-
Lavalin USA Nudear Inc. (SLN), and Nuclear Development. LLC. (ND). lvly disclosure of this Confidential Information must be
made pursuant lo the terms of the Agreement


                                                                                                                ND 004880
     Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 41 of 100

        Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 41 of 100


                                                                            Document Identification                                 ReVislon
                    SNC•IAVALIN
    •))             Nuclear                                                 152918-0000-00000-38QP-0001                              00
                                                                               Date Effective:           2018.10.18
                                                                                                                          I   Page 48 of73


    Titte:   Bellefonte Project - Quality Assurance Plan

    8                  Identification and Control of Items
    8.1                 General Requirements
                         Identification and control of items shall ensure that:

                            only correct and accepted items are used and installed

                            identific~tion is maintained on the item or in documents traceable to the item, or in a
                            manner which ensures that identification is established c:1nd maintained.

                       The Project Quality Manager shall establish controls to assure that only correct and
                       accepted items are used and installed.

    8.2                   Identification Methods
    8.2.1                   Item Identification
                        The Quality Assurance Speciali$t performing source surveillance ~nd the Receiving QC
                        Inspector shall identify items by tags, physical markings or documentation traceable to
                        the item. Any marking applied to an item sha II be clear, legible and not adversely affect
\                       the material, function or service of the item.

                        Records demonstrating unique identification of each item, or part thereof, shall be
                        maintained as part of HD/HF (History Docket/ History File). Where traceability is a
                        requirement for purchased items, the procurement documents shall include requirements
                        to control and record a unique identification of each item, or part thereof, and maintain
                        records.

    8.2.2                   Physical Identification
                        Physical identification shall be used to the maximum extent possible. Markings shall be
                        clear and permanent and shall not adversely affectthe material, fUnction or service life of
                        the item so identified. Where physical identification on the item is e1ther impractical or
                        insufficient, physical separation, procedural control, or other appropriate means shall be
                        employed. 1n such cases, the item must be included in records traceable to the item.

                        Any physical identification or marking applied to the item, shan not be hidden or
                        obllterated by surface treatment or coating unless other means of identification are
                        provided in accordance with documented procedures.




     NOTICE: This document Is ·confidential lnformalioo" as defined in the purchase agreement ("the Agreement") between SNC-
     Lavalin USA Nuclear Inc. (SLNJ, and Nuclear Development. LLC. (ND). My dlsclosure of this Confidential lnf01Tnalion must be
     made pursuant to the terms of the Agreement.


                                                                                                                      ND 004881
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 42 of 100
    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 42 of 100


                                                                       Document Identification                                Revision
                SNC•IAVAIJN
•))             Nuclear                                                152918-0000-00000-38QP-0001                             00
                                                                          Date Effective:           2018.10.18
                                                                                                                     I   Page49of73


Title:   Bellefonte Project - Quality Assurance Plan

8.3                Specific Requirements
8.3.1                  Identification and Traceability of Items
                   Quality Assurance Specialists shall ensure that identification and traceability
                   requirements of applicable standards, codes, or specifications are applied as required to
                   ensure traceability to heat, batch, lo~ part number, serial number, specified inspection,
                   test or other records as required by the EQR and PO.

                   Customer specified requirements for identification and trac~bility of items shall be
                   documented in EQR and applicable technical specifications.

8.3.2              Limited Life Items
                   Limited life Items shall be handled in accordance with storage and Handling Procedure
                   which is to be written.

8.3.3               Maintaining Identification of Stored Items
                   The BLN Project shall en.sure that appropriate controls are implemented for maintl;l.ining
                   item identification consistent with the planned duration and conditions of sto_rage in
                   accordance with the Material Control Plan, which is to be written.




NOTICE: This document ls ·confidential Information' as defined In the purchase agreement ("the Agraemenl') between SNC-
Lavalin USA Nudear Inc. (SLN}. and Nuclear Development. LLC. (ND). My disclosure of this Confidential lnf01Tnatlon must be
made pursuant to the terms of the Agreement.


                                                                                                                ND 004882
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 43 of 100

    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 43 of 100




+))
                                                                       Document Identification                                  Revision
                SNC•LA.VALIN
                Nuclear                                                152918-0000-00000-38QP-OOO 1                              00
                                                                           Date Effective:          2018.10.18
                                                                                                                     I   Page 50 of 73


Title:   Bellefonte Project-Quality Assurance Plan

9                  Control of Processes
                   The scope of SLN's Certificate of Authorization requires fabrication and installation
                   activities to be subcontracted to an appropriate ASME Certificate of Authorization holder_
                   The controls for special processes will be the responsibility of the qualified Supplier
                   supcontractec;I to perform fabrication and installation.

                   BLN project shall review and accept Supplier procedures in accordance with this section
                   for welding, heat treating, and non-destructive examination to ensure compliance with the
                   ASME Code, 10 CFR Part 50 Appendik 8 1 ASME NQA-1,and Customer specified
                   requirements.

9.1                Process Control
                    The Project Director shall ensure that the processes are controlled through the use of an
                    Inspection and Test Plan (ITP) as applicable.

                    For all work subcontracted to qualified suppliers the Quality Assurance Specialist shall
                    review and accept the supplier's Inspection and Test Plans as per the Operating
                    Procedure 2206-01-40-OP-0008, Evaluation of Inspection and Test Plans.

                    Inspection and Test Plans shall include, but not limited to the following:

                    •    identify required Verification, Witness and Hold points,
                    •    the signature, initials, or stamp, and the date the activity was performed by the
                         Qualify
                    •    Assurance· Specialist,
                    •    the signature, initials, or stamp, and the date the activity was performed by the
                         Certificate Holders representative,
                    •    the signature, initials, or stamp, and the date on which those activities were
                         witnessed by the Authorized Nuclear Inspector (.ANI),
                    •    space for the signature, initials, or stamp, and the date the activities were witnessed
                         by the customer, as required,
                    •    document number and revision to which the process conforms,
                    •    space for reporting results of completion of specific operations,
                    •    document number and revision to which the examination and test is to be performed,
                         and
                    •    space for recording results of examinations and tests.

                    The supplier is responsible to submit the Inspection and Test Plan to the SNC-Lavalin
                    Document Control (for QA and Engineering review) as well as to the Authorized Nuclear
                    Inspector (ANI) for acceptance and identification of their Hold or VVitness points; prior to
                    the start of fabrication and or installation.

                    Quality Assurance Specialists and Discipline Engineers with appropriate knbWledge and
                    experience shall evaluate Supplier submitted procedures related to Inspection and Test
                    Plans.
 NOTICE: This document is "CORfidential Information" as defined in the purchase agreement ("the Agree;nenl") between SNC-
 Lavalin USA Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND). Any disclosure ofth!s Confidential Information must be
 made pursuant to the terms of the Agreement.


                                                                                                                 ND_004883
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 44 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 44 of 100


                                                                       Document Identification                                 Revision
                SNC•LAVALIN
•))             Nuclear                                                152918-0000-00000-38QP-0001                               00
                                                                          Date Effective:          2018.10.18            Page 51 of73


Title:



9.2
         Bellefonte Project - Quality Assurance Plan

                   Special Processes
                                                                                                                     '
                   Upon receipt of procedures for special processes (such as Welding, Heat Treatment,
                   Non-Destructive Examination (NOE) etc.) SLN Document Control shall log them into PM+
                   or MyTRAK as applicable, followed by Vendor Internal Coordination Review which
                   includes acceptance by Quality Assurance and Engineering.


9.2.1                  Welding Procedures
                   The SLN qualified Supplier/ Constructor shall ensure that welding is controtted in
                   accordance with the Supplier's Quality Assurance program. Welding controls shall
                   address;

                   •    Weld Procedure Specification
                   •    Procedure Qualification Records
                   •    Welder Performance Qualification
                   •    Weld Material Control
                   •    Recording of Welding Data


                   Welding Procedure Specifications and Procedure Qualification Records shall be
                   submitted to SLN for review and acceptance. Welding procedures shall meet the
                   technical requirements as specified in the Modification Packages as appropriate.

9.2.2                   Heat Treatment Procedures

                   The SLN qualified Supplier/ Constructor shall ensure heat treatment is controlled in
                   accordance with the Supplier I Constructor's Quality Assurance program. Heat
                   treatments include;

                   •    Pre-heat temperature control
                   •    Post-heat temperature control
                   •    Post Weld Heat Treatment control

                   Heat Treatment procedures shall be submitted ta SLN for review and accepta nee. Heat
                   Treatment procedures shall meet the technical requirements as specified in the
                   Modification Packages as appropriate.

                   Welding inter-pass temperature control shall be performed in accordance with the Weld
                   Procedure Specification.




NbTICE: This document is "Confidential Information" as defined in the purchase agreement ("the Agreement") between SNC-
Lavalln USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND}. MY disclosure of this Confidential lnfonnatlon must be
made pursuant to the terms of the Agreement.


                                                                                                               ND 004884
       Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 45 of 100

         Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 45 of 100


                                                                             Document Identification                                   Revision
,--

      +))            SNC•IAVAIJN
                     Nuclear                                                 152918-0000-00000-38QP-0001                                00
                                                                                 bate Effective:          2018.10.18            Page 52 of 73


      Title:   Bellefonte Project - Quality Assurance Plan

      9.2.3              Nondestructive Examination Procedures
                         The SLN qualified Supplier/ Constructor's Nondestructive Examination procedures shall
                         be reviewed and accepted by a Quality Assurance Specialist a:nd Discipline Engineer in
                         accorda_nce with operating procedure 2206-01-40-OP-0009 Evatu•atioh of Supplier NOE
                         Procedures.

                         The SLN quaflfied supplier /Constructor shall ensure Nondestructive Examination shall
                         be performed and controlled in accordance with the subcontractors accepted Quality
                         Assurance program.

                         The subcontractor shall ensure that;

                         •    NOE procedures are approved by a Level Ill and qualified in accordance with ASME
                              Section Ill and Section V.
                         •    NOE personnel are qualified in accordance with a written practice compliant with
                              ASNT Recommended Practice Nos. SNT -TC-1A and/or CP-189, as appropriate
                         •    NOE personnel are qualified in accordance with the requirements of clause 2.1.1.

                         The subcontractor shall be responsible for specifying NDE requirements in procedures or
                         instructions and submitted to SLN for review and acceptance.




      9.2.4                   Special Processes Not Covered by Existing Codes and Standards
                         Special processes procedures or instructions not covered by existing codes and
                         standards, or where quality requirements specified for an item exceed those of existing
                         codes or standards, shall be reviewed and accepted by a SLN Quality Assurance
                         Specialist and SLN Discipline Engineer a_s necessary.

                         The review shall ensure that the necessary requirements for qualifications of personnel,
                         procedures, or equipment are specified or referenced in the procedures or instructions.
                         Records shall be maintained for the currently qualified personnel, proc,esses and
                         equipment of each special process.

      9.2.5                   Source Surveillance on Special Processes
                         Project Quality Ass1,1rance Specialists shall perform source surveillance on activities
                         performed by Suppliers, as per procedure 2206-06-40•0P-0002 Performance of Quality
                         Suiveillance.




      NOTICE: This document is •confidential Information" as defined In the purchase agreement ("the Agreement") between SNC-
      Lavalin USA Nuclear Inc. (SLN). and Nuclear Development. LLC. (ND). Any disclosure of this Confide;.tlal Information must be
--~   made pursuant to the terms of the Agreement.


                                                                                                                       ND_004885
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 46 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 46 of 100




+))                                                                     Document Identification                                Revision
                SNC•LAVALIN
                Nuclear                                                 152918-0000-00000-38QP-0001                             00
                                                                           Date. Effective:          2018.10.18
                                                                                                                      I   Page53of73



Title:   Bellefonte Project- Quality Assurance Plan

1O                Inspection
10.1               General Requirements
                   Quality Assurance Specialists shall ensure that inspections required to verify
                   conformance of an item c;ir activity to specified requirements, or continued acceptability,
                   are executed. Characteristics subject to inspection and inspection methods shall be
                   specified. Inspection resultS shall be documented. Quality Assurance Specialists shall
                   confirm that inspection for acceptance shall be performed by qualified persons other than
                   those who perfonned or directly supervised the work being inspected.

10.2                 Inspection Requirements
                   Quality Assurance Specialists shall ensure that inspection requirements and acceptance
                   criteria include specified requirements contained in the applicable design documents and
                   where required, accepted by the customer.

10.3               Inspection and Hold Points
                   Quality Assurance Specialists shall ensure that specific hold points are indicated in the
                   Inspection and Test Plan. In addition, work shall not be allowed to proceed beyond
                   specified hold points unless consent to waive the specified hold point is obtained and
                   recorded prior to continuation of work beyond the designated hold point.

10.4               Inspection Planning

10.4.1                 Planning
                   Quality Assurance Specialists shall ensure that the characteristics to be inspected,
                   methods of inspection, and acceptance criteria are identified during the inspection
                   planning process. For items stamped with the ASME Certification Mark, an I nspection
                   and Test Plan in conjunction with a Surveillance Plan shall be prepared by a Quality
                   Assurance Specialist. Where SLN is purchasing a completed item, a Surveillance Plan is
                   sufficient to doeument inspection planning requirements.

10.4.2                 Sampling (Non ASME Work)
                   Quality Assurance Specialists shall ensure that sampling procedures, when used, are
                   based upon valid statistical methods and contain reference to governing standards.
                   statistical techniques are not used other than in the sampling plans identified in 2206-01-
                   30-OP-0009 Receiving Inspection.

10.5               In Process Inspection
                   Quality Assurance Specialists shall ensure that the inspection of items under fabrication,
                   installation, or otherwise in-process is performed by the qualified supplier and as
                   indicated in the Surveillance Plan. If inspection of processed items is lmpossib le or
                   disadvantageous, Quality Assurance Specialists shall observe the fabricator or installer's
                   use of indirect control or monitoring of processing methods, equipment, and personnel.

NOTICE: This document is ·confidential Information" as defined in the purchase agreement ("the Agreernenn between SNC-
Lavalin USA Nucle!lr Inc. (SLN), and Nuclear Development. LLC. (ND). MY disclosure of this Confiden t!al Information must be
made pursuant to the terms of the Agreement.


                                                                                                                 ND 004886
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 47 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 47 of 100


                                                                        Document Identification                                  Revision

+))             SNC•IAVALIN
                Nuclear                                                  152918-000()-00000--38QP..O00 1                          00

                                                                            Date Effective:          2018.10.18
                                                                                                                       I   Page 54 of73



Title:   Bellefonte Project - Quality Assurance Plan

                    Both inspection and process monitoring shall be provided when control is inadequate
                    without both.

10.6               Final Inspections
10.6.1                  Resolution of Non-conformance
                    Quality Assurance Specialists shall ensure that final inspections include a record of
                    review of the results and resolution of non-"Conformance identified by prior inspections.
                    Non-conformances shall be resolved in accordance with Clause 0.

10.6.2                  Inspection Requirements
                    Quality Assurance Specialists shall ensure that completed items are inspected for
                    completeness, markings, calibration, adjustments, protection from damage, or other
                    characteristics as required to verify the quality of the item and conformance of the item to
                    specified requirements.             ·

10.6.3                   Modifications, Repairs, or Replacement
                    Quality Assurance Specialists shall ensure that any modifications, repairs, or
                    replacements, of items performed subsequent to final inspection shall require re -
                    inspection and re-test, to verify acceptability

10.7                 Records
                    Quality Assurance Specialists shall ensure that records are established, maintained, and
                    as a minimum, identify the following:
                    •    the item inspected,
                    •    date of inspE;!ction,
                    •    procedure number and revision level for the activity.
                    •    Quality Assurance Specialist,
                    •    type of observation,
                    •    results or acceptability, and
                    •    reference to information on action taken in connection with non -conformances.




 NOTICE: This document is "Confidential Information" as defined In the purchase agreement ("the Agreemenn between SNC-
 Lavalin USA Nuclear Inc. (SLN). and Nuclear Development, LLC. (ND). /viy disclosure of this Confidential Information must be
 made pursuant to the terms of the Agreement.


                                                                                                                  ND_004887
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 48 of 100
    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 48 of 100


                                                                         Document Identification                                Revision
                 SNC•IAVAIJN
 •))             Nuclear                                                 152918-0000-00000-38QP-0001                             00
                                                                            Date Effective:           2018.10.18           Page55of73


 Titre:   Bellefonte Project - Quality Assurance Plan

 11                 Test Control
 11.1                   General Requirements
                    Tests required to verify conformance of an item to specified requirements and to
                    demonstrate satisfactory performance for service shall be planned and executed
                    Characteristics to be tested and test methods to be employed shall be specified Test
                    results shall be documented ano their conformance with acceptance criteria shall be
                    evaluated. 2206-O6-4O•OP-OOO2 Performance of Quality surveillance is the applicable
                    procedure.

 11.2               Test Requirements
                    The Quality Assurance Specialist shall ensure that all test requirements are appropriately
                    planned and controlled. Test requirements shall be documented in a Surveillance Plan
                    listed on the Inspection and Test Plan. Inspection and Test Plans provided to SLN by a
                    supplier of an item or service shall be accepted in accordance with Clause 9

                    Controls applied to Inspection and Test Plans shall include:

                    •    Test requirements and accepta_nce criteria shall include as appropriate: prototype
                         qualification tests, production tests, proof tests prior to installation, construction tests,
                         pre-operational tests, operational tests, and computer program tests such as
                         software verification and validation, factory acceptance tests, site acceptance tests,
                         and in-use tests.
                    •    Required test shall be controllec;l under appropriate environmental conditions using
                         tools and equipment necessary to conquct the test in a mc;1nner to fulfill test
                         requirements and acceptance criteria. The tests performed shall obtain the
                         necessary data with sufficient ciCCUracy for evaluation and acceptance.
                    •    Test requirements and acceptance criteria shall be based LpOn specified
                         requirements contained in applicable approved design documents, or other pertinent
                         technical documents.
                    •    If temporary changes to the approved configuration of a facility are required for
                         testing purposes, approval by the design authority is required prior to performing the
                         test.

 11.3                Test Procedures
                    The requirements of this section do not apply to the testing of computer programs,
                    computer hardware or computer operating systems. Quality Assurance Specialist shall
                    ensure that test procedures include the following, as appropriate:

                    •    Test configuration and test objectives, provisions for assuring prerequisites and
                         suitable environmental conditions are met and adequate instrumentation is available
                         and used, and necessary monitoring Is performed. Prerequisites shall include the
                         following, as applicable: calibrated instrumentl;l.tion, appropriate equipment, trained
                         personnel, condition of test equipment and the item to be tested, suitable
                         environmental conditions, and provision for data acquisition.

 NOTICE: This document is "Coofidential Information" as defined in the purchase ag;eement ('the Ag, eem·enr) between SNC-
 Lavalin USA Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND). Ally disclosure of this Confidential Information must be
 made pursuant to the terms of the Agreement


                                                                                                                  ND 004888
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 49 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 49 of 100


                                                                         Document Identification                                  Revision
                SNC•IAVALJN
•))             Nuclear                                                  152918-0000-00000-38QP-O00 1                               00

                                                                            Date Effective:           2018.10.18
                                                                                                                        I   Page 56 of 73



Title:   Bellefonte Project - Quality Assurance Plan

                    •    As an alternative to (a) above, appropriate sections of related documents, such as
                         ASTM or IEEE methods, supplier manuals, equipment maintenance instructions, or
                         approved drawings or travelers with acceptance criteria, can be used.

11.4                 Performance of the Component Pressure Test
                    The component pressure test shall be subcontracted and performed by the supplier
                    fabricating the item. The t¢st requirements and acceptance criteria shall be ir'mluded in
                    procurement documents.

                    The Quality Assurance Specialist performing source verification shall be responsible for
                    supervising, witnessing, and accepting the pressure testwith ANI involvement

                    The Quality Assurance Specialist shall ensure that the test is controlled in accordance
                    with a documented procedure accepted by SLN and the s1Jppliers' approved Quality
                    Assurance Program.

11.5                 Test Results
                    The Quality Assurance Specialist shall ensure t~t test results are documented and
                    evaluated by the supplier, the ANI, or Customer, to assure that test requirements have
                    been satisfied prior to signing the supplier's pressure test report

11.6                    Test Records
                    The Quality Assurance Specialist shall ensure that component pressure test records are
                    established and maintained to indicate the ability of the item to satisfactorily perform its
                    intended function or to meet its documented requirements. The Component test record
                    shall identify the following:

                    •    Item tested;
                    •    Date of test;
                    •    Test personnel
                    •    Type of observation;
                    •    Test Proceoure ano revision used;
                    •    Results and acceptability;
                    •    Action taken for any deviations noted;
                    •    Person evaluating test results;
                    •    Action taken in connection with any deviations, and
                    •    Gauges or Instrument Identification




 NOTICE: This document is "Confidential Information" as defined in the purchase agreement ("the Agreement") between SNC-
 Lavalin USA Nuclear Inc. (SLN), and Nuclear Development, LLC. (ND). /'Vly disclosure of this Confidential Information must be
 made pursuant to the terms of the Agreement.


                                                                                                                   ND_004889
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 50 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 50 of 100


                                                                       Document Identification

+))
                                                                                                                                Revision
                SNC•LAVALIN
                Nuclear                                                152918-0000-00000-38QP-0001                               00

                                                                          Date Effective:          2018.10.18
                                                                                                                     I   Page 57 of 73



Title:   Bellefonte Project - Quality Assurance Plan

11. 7              Certification of ASM E Code Data Report and Application of
                      Certification Mark
                   The Proje.ct Engineering Manager .shall determine when the Data Report for the Code
                   item is required to be registered with the National Board of Boiler and Pressure Vessel
                   Inspectors at 1055 Crupper Avenue, Columbus, Ohio 43229-1183 from the Customer's
                   p1,1rchase order document requirements.

                   ASME Code Data Reports shall be included in the History Docket as lifetime (permanent)
                   records in accordance with 2206-01-20-0P-0004, Permanent Records - History Docket -
                   History Rle. All Data Reports and referenced records shall be available to the ANI aid
                   enforcement authority having jurisdiction at the location of the nuclear power plant site.




NOTICE: This document is ·confidential lnformalioo" as defined In the purchase agreement ("the Agreement") between SNC-
Lavalln USA Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND). MY disclosure of this Confidential Information must be
made pursuant to the terms of the Agreement


                                                                                                               ND_004890
              Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 51 of 100

                Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 51 of 100


                                                                                   Document Identification                                 Revision
/,.,,,----
                            SNC•LAVALIN
             •))            Nuclear                                                152918-0000-00000-38QP-OOO 1                             00

                                                                                       Date Effective:          2018.10.18           Page 58of73


             Title:   Bellefonte Project - Quality Assurance Plan

             12                Control of Measuring and Test Equipment
             12.1                General Requirements
                               Too:s, gages, instr\Irnents, and other measuring an·d test equipment used for activities
                               affectihg quality shall be controlled, calibrated at specific periods, adjusted and
                               maintained to required accuracy limits.

                               Calibration and control measures may not be required for rulers, tape measures, levels,
                               and other such devices, if such equipment provides adeq.iate accuracy.

                               Periodic checks of equipment to check calibratir;>n is required. New measuring and test
                               equipment shall be calibrated prior to use and registered in the calibration log

                               2206-01-30-0P-0016 Control of Measuring and Test Equipment ( M&TE) applies to all
                               Tools, Gauges and instruments and other M&TE under the control of SLN. The Quality
                               Assurance Specialist is responsible for selecting M& TE of the correct type, range,
                               accuracy and tolerance to accomplish the function of determining conformance to
                               specified quality requirements and to review and accept calibration records from supplier
                               of calibration services.

             12.2                 Selection
                               The organization performing the work actiVity shall be responsible for selection of
                               meas1,1ring and test equipment to assure that such equipment is of proper type, range,
                               accuracy, and tolerance to accompliph the required measurements for determining
                               conformc;1nce to specified requirements. The process shall be controlled in accordance
                               with the organization's Quality Assurance Program performing the work.

             12.3                 Calibration and Control
                                Calibration and control of Measuring and Test Equipment shall be in accordance with the
                                applicable Quality Assurance Program of the entity responsible for the work

                               During surveillance or audit of the calibration services supplier, Quality Assurance
                               Specialists shall ensure that documented calibration procedures include appropriate
                               controls for measuring and test equipment.

                                Measuring and test equipment shall be traceable to its application and use.
                                When measuring and test equipment are found to be out of calibration, an evaluation,
                                shall be made and documented including the validity of previously inspection or test
                                results and the acceptability of items previously inspected or tested. Appropriate action
                                shall be taken on the equipment and any affected items including removing the
                                measuring and test equipment from service and quarantining any affected items.

                                Measuring and test equipment shall be properly handled and stored in accordance with
                                2206-06-30-0P-0001 Storage and Handling




             NOTICE: This document is ·confidential Information" as defined in the purchase agreement ('the Agreement") between SNC-
             Lavalln USA Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND). MY disclosure of this Conlidentlal Information must be
             made pursuant to the terms of the Agreement.


                                                                                                                             ND_004891
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 52 of 100
    Case 5:18-cv-01983-LCB Docu,ment 86-34 Filed 10/14/20 Page 52 of 100


                                                                        Document Identification                                 ReVlslon
                SNC•IAVALIN
•))             Nuclear                                                 152918-0000-00000-38QP-0001                              00

                                                                           Date Effective:           2018.10.18
                                                                                                                      I   Page 59of73


Title:   Bellefonte Project- Quality Assurance Plan

12.4                 Records
                   Measuring and test equipment shall be suitably marked, tagged, labeled, or otherwise
                   identified to indicate calibration status and establish traceability to calibration records
                   Status indicators must be inspected prior to use to ensure that only calibrated measuring
                   and test equipment is used.

12.5                Calibration Services
                   Suppliers providing calibration services shall be qualified in accordance withSLN
                   Operating Procedure 2206-06-30-0P-0003 Evaluation and Selection of suppliers




NOTICE: This document is "Confidential Information" as defined in the purchase· agreement ("the Ag, eement") between SNC-
Lavalln USA Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND). /lny disclosure of this Confidential Information must be
made pursuant to the tenns of the Agreement.


                                                                                                                 ND 004892
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 53 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 53 of 100


                                                                        Document Identification                                  ReviSion
                SNC•LAVALIN
•))             Nuclear                                                 152918-0000-00000-38QP-0001                               00

                                                                           Date Effective:          2018.10.18
                                                                                                                      I   Page 60 of 73



Title:   Bellefonte Project - Quality Assurance Plan

13                 Handling, Storage and Shipping
                   Handling, storage, cJeaning, packaging, shipping and prese,vation of items shall be
                                                                      to
                   controlled to prevent damage or loss and minimize deterioration. 2206-06-30-QP-0001
                   Storage aild Handling applies for the control of storage and handling to preserve items
                   from tlie time of their receipt to prevent their damage, deterioration, or loss when iii the
                   custody and control of SNC-Lavalin Nuclear Inc. (SLN).

                   Items can come under the custody of SLN through a number of methods as follows:

                         From a supplier against a SLN purchase order;

                         As 'free issue' from a Customer or Owner;

                         Returned by a SLN qualified constructor I supplier after completion of work.

                   Procurement personnel are responsible for receiving and the Quality Assurance
                   Specialist shall perform receiving inspection in accordance with operating procedure
                   2206-01-30-0P- 0009, Receiving Inspection.

                   Engineering shall specify special instructions related to preventing damage or loss, or
                   minimizing item deterioration,. equipment and material in EQRs, Technical Specifications
                   and Drawings. Such requirements fur handling, storage and preservation of SLN
                   purchased items shall be defined in technical documents prepared in accordance with
                   operating procedure 2206-07-20-0P-0001, Preparation of Engineering Documents by the
                   Discipline Engineer. The technical documents shall consider the need for any special
                   equipment (.such as contqihers, shock absorbers, and accelerometers) and/or special
                   protective environments (s1.,1ch as inert gas atmosphere, specific moisture content levels,
                   and temperature levels).

                    When items are to be free-issued to SLN; the Project Manager shall ensure the
                    requirements are specified by the item's owner and those requirements are incorporated
                    into project plans. All items shall be controlled from their receipt, through handling,
                    storage and preservation (as required), until released for installation, to prevent their
                    abuse, misuse, deterioration, or toss of means of identification.

                    The control of storage and handling must ensure the following:

                         Items are preserved from the time of their receipt to prevent their damage,
                         deterioration or loss;

                         Inspections are performed periodically and their results documented to ensure
                         storage areas and the integrity of the items is tnainiained, as required;

                    •    Appropriate instructions are available and implemented for any items requiring
                         special handling or special tooling and equipment;

                         Arr/ special handling tools and equipment required are inspected and tested at
                         specified times to verify they are adequately mainlained.



 NOTICE: This document Is ·confidential Information" as defined in the purchase agreement ("the Agreement") between SNC-
 Lavalin USA Nuclear Inc. (SLN). and Nuclear Developmenl, LLC. (ND). Any disclosure of this Confidential Information must be
 made pursuant to the tenns of the Agreemenl


                                                                                                                 ND_004893
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 54 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 54 of 100


                                                                      Document Identification                                  Revision
                SNC•LAVALIN
•))             Nuclear                                                152918-0000-00000-38QP-0001                              00

                                                                          Date Effective:         2018.10.18
                                                                                                                    I   Page 61 of 73


Title:   Bellefonte Project - Quality Assurance Plan

14                 Inspection and Test Status
14.1                   General Requirements
                   The status of inspection arid test activities shall be identified either on the items or in
                   documents traceable to the items where it is necessary to assure that required
                   inspections and tests' are performed and to assute that items which have not passed the
                   required inspections and tests are not inadvertently installed or used.

                   SLN Operating Procedure 220&-01-30,.0P0 0017 Inspection and Test Status describes the
                   process to ensure that.required inspections and tests are performed on items and to
                   ensure that those that have not passed the required inspections .and tests are not
                   inadvertently installed, used, or operated. The status of inspedion and test activities shall
                   be identified either on the items or in documents traceable to them. The procedure
                   applies to items while under the direct control of SNC-Lavalin Nuclear Inc. The procedure
                   does not apply to items while under the control of SLN qualified suppliers including
                   fabricators I constructors.

14.2               Status
                   SNC-Lavalin Nuclear ensures that the inspection and test status of items shall be
                   indicated using the following methods:

                        Application ofa status Tag;
                        On the Inspection and Test Plan (ITP) or inspection records traceable to the item;
                        At the storage Location.

                   Upon request by project site personnel responsible for receiving, the Quality Assurance
                   Specialist performs Receiving Inspection-and uses the controlled form 2206-01-30-CF-
                   0010, Receiving Report in accordance with 2206-01-30-0P-0d09, Receiving Inspection.

                   In order to ensure that items that have not passed the required inspections and tests are
                   not inadvertently installed or used, controls are in place to use status indication tags at
                   the following stages at a project site warehouse:

                   •    Receiving Inspection stage;
                   •    Handling and Storage Stage.

                   The Quality Assurance Specialist has the responsibility to perform receiving inspection in
                   accordance with 2206-01-30-0P-0009, Receiving Inspection and apply, maintain and
                   remove status indicators as required by this procedure.




NOTICE: This document is "Coofidential lnformatiai" as defined In the purchase agreement (ihe Agreemenr) between SNC-
Lavalin USA Nudear lnc. (SLN), and Nuclear Development. LLC. (ND). My disclosure of this Confidential Information must be
made pursuant to the terms of the Agreement


                                                                                                              ND 004894
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 55 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 55 of 100


                                                                      Document Identification                               Revision
               SNC•IAVALIN
•))            Nuclear                                                152918-0000-00000-38QP-0001                             00
                                                                         Date Effective:          2018.10.18
                                                                                                                   I   Page 62of73


Title:   Bellefonte Project - Quality Assurance Plan

15                Control of Nonconforming Items and Services
15.1                 General Requirements
                   Item and process non-conformances that do hot conform to specified requirements are
                   controlled to prevent inadvertent use or installation or use. The controls shall provide for
                   identification, documentation, evaluation, segregation when practical, and disposition of
                   the nonconforming items, and for notification to the affected organizations.

                   Non-conformances shall be documented using Reporting Problems ard Taking Action
                   (ProAct) system as documented in ProAct Procedure, NU-911020-PR0.001. The ProAct
                   nonconformance shall be sufficiently detailed to allow proper review, evaluation, and
                   disposition by authorized personnel. The review, evaluation, and disposition shall be. in
                   accordance with the ProAct procedure to ensure that the nonconforming characteristics
                   are reviewed and a recommended disposition is proposed and approved.

                  The Project Quality Assurance Manager shall ensure that work delivered to the
                  jurisdiction of the United States of America, in accordance with AS ME NQA-1, 10 CFR
                   Part 50 - Appendix B, and 10 CFR Part 21 nonconfortnance reporting shall include:


                        notification of the nonconformance to the Nuclear Regulatory Commission in a timely
                        manner, in compliance with the statutory reporting requirements

                        appropriate training for all personnel involved in such work of the statutory reporting
                        requirement of the Nuclear Regulatory Commission

                        poi;;ting of oo.ntact information for the Nuclear Regulatory Commission in conspicuous
                        areas of the project office


                   SLN's qualified Supplier / Constructor shall process non-conformances as per their QA
                   Program. supplier's non-conformance/concessions and exceptions for dispositions for
                   "use as is" or "repair/rework" to SLN through Document Control for acceptance as per
                   2206-01-20-OP-0003 Document Control Routines. The Technical Justification to support
                   the recommendation shall be provided by SNC-Lavalin engineering as required.
                   Nonconforming items shall be evaluated and recommended dispositions shall be
                   proposed.

                   F1,1rther processing, delivery, Installation, or use of a nonconforming item shall be
                   controlled pending the evaluation and an approved disposition by authorized personnel.
                   Personnel perfom,ing evaluatibhs to determine a dispositiorishall have demonstrated
                   competE;!nce in the specific area they are evaluating, have adequate understanc;ting of the
                   rE;?qulrements and haveacce~to pertinent background inforrmrtion.

                   Any BLN Project personnel can identify an undesirable condition. The initial report shall
                   be sufficiently detailed to allow for proper review evaluation and disposition The Quality
                   Manager shall evaluate the condition to determine if a Nonconformance Report is
                   warranted.


NOTICE: This document is ·confidential Information" as defined In the purchase agreement ("the Agreement") between SNC-
lavalin USA Nudear Inc. (SLN), and Nuclear Development. LLC. (ND)_ My disclosure of this Confidential Information must be
made pursuant to the terms oflhe Agreement.


                                                                                                               ND 004895
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 56 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 56 of 100




+))            SNC•IAVALIN
               Nu.cleat
                                                                      Document Identification
                                                                      152918-0000-00000-38QP-OOO 1
                                                                                                                             Revision

                                                                                                                              00
                                                                         Date Effective:          2018.10.18
                                                                                                                    I   Page63of73


Title:   Bellefonte Project - Quality Assurance Plan

16               Corrective Action
16.1                General Requirements
                The Project Quality Assurance Manager shall ensure conditions adverse to quality are
                promptly identified and corrected. In the case of a significant condition adverse to quality,
                the cause of the condition shall be determined and correctiVe action taken to prevent
                recurrence.

16.2                Corrective Action
                Any SNC-Lavalin Nuclear project employee can identify an undesirable condition. The
                Director, Quality Assurance shall ensure tha~ all such identified conditions are subject to
                screening and furthet processed in accordance with the Reporting Problems and Taking
                Action through ProAct Procedure, NU-912020-PR0-001. Any BLN Project persomel can
                identify an undesirable condition adverse to quality. The process and documentation of
                conditions adverse to quality shall be in accordance with the organization's Quality
                Assurance Program who identified the condition

                Significant conditions adverse to quality are defined as follows:

                •    Conditions that could adversely impact health and safety of the public or environment;
                •    Conditions that could have a significant impact on reliability, availability, or
                     maintainability of the equipment or facility;
                •    Conditions that could indMdually fall within the 'r.ot significant' classification, but have
                     been identified as recurring adverse conditions as a result of trend analysis;
                •    Based on judgment, the Quality Manager decides to classify a condition as significant
                     that could otherwise be classified as not significant..




NOTICE: This document Is ·confidential Information· as defined In the purchase agreement rthe Agreemenr) between SNC-
Lavalin USA Nudear Inc. (SLN), and Nudear Development. LLC. (ND}. MY disclosure of this Conllder,tial lnfonnatlon must be
made pursuant to the terms of the Agreement


                                                                                                               ND 004896
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 57 of 100

    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 57 of 100


                                                                       Document Identification                                Revision
               SNC•IAVALIN
•))            Nuclear                                                 152918-0000-00000-38QP-0001                              00

                                                                          Date Effective:           2018.10.18
                                                                                                                     I   Page 64of73


Title:   Bellefonte Project - Quality Assurance Plan

16.3              Supplier Corrective Action Request
                   Anytime the SNC-Lavalin discovers conditions adverse to quality associated with
                   activities performed b.y suppl!ers, the Quality Manager shall ensure corrective action is
                   requested using controlled form 2206-01-40-CF-0009, Supplier Corrective Action
                   Request.

                   Anytime a Sl.lpplier I Cpnstructor discovers conditions adverse to quality associated with
                   activities performed by them or their $Ub-supplier, the Quality Manager shall ensure
                   corrective action is requestecf, as required, by the Supplier/ Con$1.Jctor's QA Plan.

                   For each adverse audit finding, the Lead Auditor shall fill out section I of the Controlled
                   Form 2206-01-40-CF-OOQ9, Supplier Corrective Action Request and issue to the Supplier
                   for a response in accordance with 2206-01-40-0P-0004, Performance of Audits.

                   Applicable Procedures

                        NU-912020-PR0-001, Reporting Problems and Taking Action through ProAct
                   •    2206-01-30-0P-0004 Stop Work Order
                   •    NU-905010-PR0-001Customer Feedback
                   •    2206-07-30-0P-0004 Corrective Action for Design Errors
                   •    2206-01-30-0P-0013 Causal Analysis
                        NU-904010-PR0-001 Lessons Learned




NOTICE: This document Is "Confidential Information" as defined In the purchase agreement ("the Agreement") between SNC-
Lavalln USA Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND). MY disclosure of this Conliden tial Information must be
made pursuent to the terms of the Agreement.


                                                                                                                 ND 004897
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 58 of 100
    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 58 of 100


                                                                      Document Identification                                Revision
                SNC•IAVALIN
•))             Nuclear                                                152918-0000-00000-38QP-0001                             00

                                                                          Date Effective:          2018.10.18
                                                                                                                    I   Page65 of73



Titte:   Bellefonte Project - Quality Assurance Plan

17               Quality Assurance Records
17.1               General Requirements
                All Quality Assurance records shall be indexed as soon as practical as the project executes
                by the Document Control Manager and controlled in accordance with 2206-01-20-OP-0002,
                Control of QA Records. These controls shall apply to the: generation, identification,
                authentlcat!on, storage, maintenance, ahd disposition, of quality assurance recqrds.
                Requirements and responsibilities for these activities shall be documented.
                Quality assurance records may be in any medium such as, paper hard copy, magnetic,
                electronic or optical co"r'nputet disc, photograph, or any combination thereof. The customer
                and Authorized Nuclear lrr,,pector shall be provided with access to quc:11ity assurance
                records at all times.

17.2                Generation of Records
                Quality assurance records shall be eomplete, legible, and traceable to the associated items
                and activities and accurately reflect the work accomplished or information required.

                Records to be generated; supplied, or maintained shall be specified in quality assurance
                program documents, such as design specifications, procurement documents, and test
                procedures.

17.3                Authentication of Records
                Documt;!nts shall be considered valid records only if stamped, initialed, or signed and dated
                by authorized personnel.

                Corrections to documents shall be reviewed and approved by the responsible individuals
                from the originating or authorized organizations

                Electronic documents shall be au1henticated as appropriate, with identification on the
                media, or authentication information contained within or linked to the document itself.

                Following authentication, the quality assurance record shall be submitted to the Manager,
                Document Control for population of the index and storage.

17.4                 Classification
                Records shall be classified as permanent or non-permanent by the owner or his agent
                when authorized




NOTICE: This document is "Confidential Information" as defined in the purchase agreement ("the Agreement') between SNC-
Lavalln USA Nudear Inc. {SLN), and Nuclear Development. LLC. (ND). My disclosure of this Confidential Information must be
made pursuant to the terms of the Agreement.


                                                                                                              ND 004898
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 59 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 59 of 100


                                                                       Document Identification                                 Revision
               SNC•IAVALIN
•))            Nuclear                                                 152918-0000-00000-38QP-0001                               00
                                                                          Date Effective:           2018.10.18
                                                                                                                     I   Page 66of73


Title:   Bellefonte Project - Quality Assurance Plan

17.5               Receipt, Control and Retention of Records
                   Records shall be retained in accordance operating procedure 2206-01-20-OP-0002,
                   Control of QA Records.

                   Documented procedures shall be ~tablished for the receipt, transmittal, authentication
                   and documenting of quality records submitted to the BLN Project l;>y external
                   organizations.

                   Radlographs shall not be reproduced.

17.6                 Storage
                   The Manager, Document Control shall establish records storage facilities in compliance
                   with requirements of this section of the QAP, at the earliest practical time. The operating
                   procedure 2206-01-20-0002, Control of QA Records shall include the following
                   requirements:


                        A description of the storage area
                        The filing system to be used
                        A method for verifying that records received are in agreement with the transmittal
                        document and that record received are legible
                        Verifying that the records are those designated
                        Records access
                        Process for tracking records removed from the records storage facility
                        Methodology for filing supplemental information and identifying and disposing of
                        superseded records
                        Protocol for records disposal

                   Records shall be stored in facilities, container, or a combination thereof, constructed and
                   maintained in a manner which protects them from loss, deterioration, destruction or
                   damage from the following:


                        natural disasters such as winds, floods, or fires,
                        environmental conditions such as high and low tem~@tures including humidity,
                        infestation of insects, mold, or rodents.

                   The Manager, Document Control shall implement dual facilities. Records shall be
                   maintained in a hard copy fonnat and an electronic format as identified in 2206-01-20-
                   OP-0002, Control of QA Records remote from each other to eliminate the chance
                   exposure to a simultaneous hazard




NOTICE: This document is "Confidential Information" as defined in the purchase agreement ("the Agreemenn between SNC-
Lavalin USA Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND). Any disclosure of this Confidential Information must be
made pursuant to the terms of the Agreement.


                                                                                                                 ND 004899
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 60 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 60 of 100


                                                                       Document Identification                                 Revision
                SNC•IAVAIJN
•))             Nuclear                                                152918-0000-00000-38QP-OO0 1                              00

                                                                           Date Effective:         2018.10.18
                                                                                                                     I   Page 67 of73


Title:   Bellefonte Project- Quality Assurance Plan

17.7               Retention
                   At the end of the retention period, non-permanent records exceeding their retention
                   period may be destroyed as authorized by the Senior Vice-President, Operations, and the
                   Director, Quallty Assurance.

17.8                   Maintenance of Records
                   Records shall be complete, remain legible, readily identifiable, retrievable, and traceable
                   to the item or activity to which they refer. Records shall be protected against loss, theft or
                   deterioration by one or more of the following means:


                   •    fire resista_nt file cabinets;
                        environmental controls applied to records storage areas;
                   •    offsite storage of duplicate files;
                        back-up of electronic files.

                   Changes to records shc;11l be controlled bf documented procedures Additional controls
                   will be applied to records from specia_l processes such as radiographs, photographs,
                   negatives, microfilm, and magnetic and optical media, to prevent damage from excessive
                   light, stacking, electromagnetic fields, temperature, and humidly.

17.9                   Records Turnover
                   SLN shall maintain all permanent and non-permanent records while in their possession

                   All permanent records resulting from procurement activities ate compiled In HD/HF and
                   provided to Operations for acceptance prior releasing items for site installation

                   All Design Engineering Changes (EOG) have been processed as per agreement with ND.




NOTICE: This document is "Confidential Information' i;s defined in the purchase agreement ("the Agreemenr) between SNC-
Lavelin USA Nudear Inc. (SLN), and Nuclear Development. LLC. (ND). Any disclosure of this Confidential Information must be
made pursuant to the terms of the Agreement.


                                                                                                               ND 004900
     Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 61 of 100

     Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 61 of 100


                                                                         Document Identification                                   Revision
                 SNC•IAVALIN
 •))             Nuclear                                                  152918-0000-00000-38QP-0001                               00

                                                                             Date Effective:          2018.10.18
                                                                                                                        I   Page 68 of 73


 Title:   Bellefonte Project - Qual"ity Assurance Plan

18                Audits
 18.1                  General Requirements
                     The BLN project cohducts internal audit and supplier audits at planned intervals to verify
                     Whether the Quality Assurance Program:

                          conforms to the documented requirements,

                          conforms to the requirements of applicable standard and codes,

                          for internal audit and independent assessments,

                          i)    conforms to the requirement of this OAP and supporting Quality Assurance
                                Manuals

                          ii)   is effectively implemented and maintained, and

                          for external audit, conforms to the Quality Assurance Program requirements
                          established by a supplier.

                     In addition to the above requirements, internal and external audits will also consider
                     assessment of objective evidence that final item meets specified requirement

                     Operating procedure 2206-01-40-OP-0004, Performance of Audits, defines the
                     responsibilities and requirements for planning and conducting audits, independent
                     assessments, establishing records, and reporting results.

                     A!I personnel shall be qualified in accordance with BLN Project's Quality Assurance
                     Program.

                     The BLN Project will not utilize third party audits provided by an external organization, as
                     a basis for supplier qualification

                     For each adverse audit finding, the Lead Auditor shall fill out section I of the Controlled
                     Form 2206-01-40-CF-0009, Supplier Corrective Action Request and issue to the Supplier
                     for a response in accordance with 2206-01-40-0P-0004, Performance of Audits.




  NOTICE: This document is ·confidential lnformaliori" as defined in the purchase agreement ("the Agreement') between SNC-
  Lavalin USA Nuclear Inc. (SLN); and Nuclear Development, LLC. (ND}. Ally disclosure of this Confidential Information must be
  made pursuant to the terms of the Agreement.


                                                                                                                   ND_004901
   Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 62 of 100
       Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 62 of 100


                                                                           Document Identification                                  Revision
                   SNC•IAVALIN
   •))             Nuclear                                                 15291 B-0000-00000-38QP-OO 0 1                            00
                                                                              Date Effective:          2018.10.18
                                                                                                                         I   Page 69 of 73


   Title:   Bellefonte Project - Quality Assurance Plan

   19               Bellefonte Deferred Construction Permit
   19.1                   General Requirements
                      The SNC-Lavalin Bellefonte Quality Assurance Plan describes the top. level policy. that
                      assigns major functit>rial responsibilities for activities conducted by or for Nu.clear
                      Development's Bellefonte Units 1 and 2 (BLN) while the construction permits for the unis
                      remain in deferred status. The QAP describes the methods and estqblishes the
                      administrative control requirements that meet applicable 10 CFR 50, Appendix B
                      requiremE1nts, NRC Generic Letter 87-15, "Policy Statement on D~ferrec:I Plants,• and the
                      BLN 1 & 2 construction permits as reinstated in accordance with the terms of the NRC
                      order reinstating the BLN Units 1 & 2 construction permits, d1;1ted March 9, 2009.

                      This section is developed to take into account the unique requirements and commitments
                      necessary to ensure effective quality assurance program implementation and oversight of
                      BLN 1 & 2.                                                                        .

                      The execution and accountability for quality assurance for the BLN 1 & 2 units remains
                      with SNC-Lavalin, but may be delegated to support contractors for specific tasks arrl
                      activities. Contracted activities are implemented through a SNC-Lavalin approved
                      contractor Nuclear Quality Assurance Manual (NQAM) or may be implemented through
                      direct implementl;ltion of the SNC-Lavalin QA program through SNC-Lavalin proceclures.
                      SNC.Lavalin's review and approval of a contra9tor NQAM, and any changes thereto,
                      ensures that regulatory requirements and SNC-Lavalin specific commitments of this QAP
                      are met SNC-Lavalin retains and exercises the overall responsibility for the
                      establishment and execution of an effective QA program for BLN 1 & 2.

                      Procedures and instructions that implement the requirements of the QAP are developed
                      prior to commencement of those activities and are reviewed and approved by SNC.
                      L~valin.

19.2                  Scope/Applicability for Current Activities Deferred Plant
                      Status
                      This section applies to BLN 1& 2 plant activities while ND Developmen~ LLC evaluates,
                      maintains and preserves the units for the consideration of possible reactivation of
                      construction and completion activities. SNC-Lavalin will take the actions necessary to
                      maintain and preserve the units in order to maintain the option of plant reactivation in
                      accordance with Generic Letter 87-15, "Policy statement on Deferred Plants" and the
                      terms of the NRG order reinstating the BLN Units 1 & 2 construction permits; dated
                      March 9, 2009.

                      Basic guidelines for activities conducted at Bellefont~ during this period are li_sted below:

                      •    No physical work which advances construction status will be performed and no
                           completion credit will be taken for any asset preservation activities performed.

                      •-   Physical work on permanent plant SSCs will be limited to work necessary for
                           maintenance and preservation of plant assets.

   NOTICE: This document is "Confidential Information" as defined In the porchase agreement ("the Agreement"} between SNC-
   Lavalin USA Nuclear Inc. (SLN), and Nuclear Development. LLC. (ND). MY disclosure of this Confider.tlal Information must be
   made pursuant to the terms of the Agreement.


                                                                                                                   ND 004902
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 63 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 63 of 100


                                                                      Document Identification                                 Revision
               SNC•LAVALIN
•))            Nuclear                                                152918-0000-00000-38QP-0001                               00

                                                                          Date Effective:          2018.10.18           Page 70 of 73


Title:   Bellefonte Project- Quality Assurance Plan

                   •   The construction configuration management tool, Engineering/Construction
                       Monitoring and Documen~tion system (ECM&D) will not be modified to reflect
                       advancement of construction status.

                   •   The ECM~D will be modified to reflect correct status of equipment, e.g., ECM&D
                       s~tus will be chqnged to remove completion stat.us that is not consistentwith current
                       plant construction status (examples: where a component was previously installed,
                       but subsequently removed by investment recovery(IR) activities; or lifting of a
                       previously landed lead during maintenance related activities).

                   •   The BLN ASME Section Ill "N" stamp has been surrendered, and the ASME QAM is
                       not active.. If active construction is resumed, the ASME Section Ill program will be re--
                       established, most likely by an Engineering, Procurement and Construction (EPC)
                       contractor. Should an ASME code- system require maintenance or modification to
                       support operation or PM activlties required while in deferred status, configuration
                       control records will be modified to reflect work done where existing QA records are
                       invalidated. Additionally, work performed on ASME systems will be identified for
                       future use and evaluation in re-establishing the A$ME Section Ill QA program.

                   •   Most material purchased to perform maintenance and PM program activities while in
                       deferred status will be procured to commercial standards and will be installed using
                       procedure, Control of Temporary Installation or Omission (TIO) process. Some
                       material may be procured to applicable quality requirements for future use in
                       permanent plant applications should active construction be resumed.

                   •    No activities which will require NOE are expected to be performed during deferred
                        plant status however informational NOE for the purpose of Detailed Scoping
                        Estimating Planning (DSEP) may be performed.




NOTICE: This document is ·confidential Information' as defined In the purchase agreement ("the Agreement") between SNC-
Lavalin USA Nudear Inc. (SLN). and Nuclear Development. LLC. (ND). Nay disclosure of this Confidential lnfonnation must be
made pursuant to the terms of the Agreement.


                                                                                                                ND_004903
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 64 of 100
   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 64 of 100


                                                                       Document Identification                                 Revision
                SNC•IAVALlN
•))             Nuclear                                                152918-0000-00000-38QP..0001                              00
                                                                          Date Effective:          2018.10.18
                                                                                                                     I   Page 71 of73


Title:    Bellefonte Project- Quality Assurance Plan

 19.3              Organization
                   The following sections describe the reporting relationships, functional responsibiltties, and
                   authorities for organizations implementing and supporting the Nuclear Quality Assurance
                   Program as it applies to BLN Units 1 & 2 in a terminated or deferred plant status.

 19.3.1            Bellefonte Owner, Nuclear Development
                   lhe Bellefonte Owr.er is responsible for ensuring all requirements associated with the
                   Bellefonte Deferred Construction permit are met. The Owner may delegate the specific
                   responsibilities to the SNC-Lavalin Engineering, Procurement and Construction
                   Management (EPCM) organization provided they maintain a 10CFR Appendix B QA
                   program with attendant independent oversight performed by the SNC-Lavalin Quality
                   Assurance organization.

 19.3.2            Chief Nuclear Officer, SNC-Lavalin Nuclear (CNO)
                   The CNO is responsible for SNC-Lavalln's programs and projects which include all
                   aspects of design, construction and operation of the Bellefonte nuclear plants. The CNO
                   is also responsible for all technical and administrative support activities provided by SNC -
                   Lavalin and contractors.

 19.3.3            Project Director, BLN Project
                   The SNC-Lavalin Bellefonte Project Director responsible for the BLN Project, reports to
                   the SNC-Lavalin CNO, and is responsible for the overall implementation of the project,
                   ensuring the quality assurance requirements in the areas specified by this OAP for BLN 1
                   and 2 plant activities are met. .

 19.3.4            Director, Quality Assurance SNC-Lavalin Nuclear
                   The Director, Quality Assurance, is responsible for ensuring that the SNC-Lavalin BLN
                   QA organization is sized commensurate with assigned duties and responsibilities. This is
                   accomplished through the use of a dedicated and experienced QA organization
                   performing oversight activities both onsite and offsite.

                   The SNC-Lavalin Nuclear Quality Assurance organization is responsible for
                   independently planning t\nd performing audit activities fo verify the effective
                   implementation of the OAP described In this document for BLN 1 and 2 activities
                   including, but not limi~d to engineering, QA/QC, licensing, document control, corrective
                   action program, and procurement that support retention of the deferred construction
                   permit for BLN-1 and 2.

                   The Director, Quality Assu ranee shall review results of all completed audits, ensure
                   findings are properly documented and shall review results of the audit with the Bellefonte
                   owner, ND.




NOTICE: This document is "Confidential Information" as defined in the purchase agreement ("the Agreement") between SNC-
Lavalin USA Nuclear Inc. (SLN); and Nuclear Development. LLC. (ND). MY disclosure of this Confidential lnfonnalion must be
made pursuant to the terms of the Agreement.

                                                                                                               ND 004904
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 65 of 100

   Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 65 of 100


                                                                       Document Identification                                  Revision
                SNC•IAVALIN
•))             Nuclear                                                152918-0000-00000--38QP-OOO 1                             00

                                                                           Date Effew-tive:         2018.10.18           Page 72 of 73



Title:   Bellefonte Project-Quality Assurance Plan

19.4               Deferred Permit Procedures
                   During the period that BLN units 1 & 2 remain in terminated or deferred status as
                   described in Generic Letter 87-15, "Policy statement on Deferred Plants the Quality    0



                   Assurance elements described in this section and the body of the OAP will be
                   accomplished through written, reviewed and approved procedures. At minimum,
                   procedures shall be in place for the following activities;

19.4.1             Organization
                   Roles and Responsibilities of the organization shail be defined.

19.4.2             QA Program
                   QA Plan shall contain the QA organizational roles and responsibilities, equipment
                   covered by the QA plan shall be identified and personnel performing work and audits
                   shall be trained and qualified.

19.4.3             Document and QA Record Control
                    Documents shall be retained with processes in place for configuration control, including
                    any procurement related documents.

19.4.4             Corrective Action Program
                    Any corrective actions adverse to quality shall be maintained in Corrective Action
                    program.

19.4,5              Material Storage and Handling
                    Procedures shall be in place to ensure material, parts and equipment is procured, stored
                    and handled correctly with provisions for non-conformance also contained in procedures.

19.4.6              Equipment Maintenance
                    Procedures, instructions and drawings shall be in place to ensure that any maintenance
                    performed on plant equipment is conducted properly, measuring and test equipment
                    properly maintained and calibrated, and equipment is properly identified and controlled.
                    Records associated with maintenance shall be retained including any test or inspection
                    reports or results.

                    Site procedures that were not used In the period of deferral before the construction
                    permits were withdrawn and placed in inactive status. As activities necessary to consider
                    the viability of construction completion are required, the applicable procedures will be
                    reactivated, reviewed and reissued prior to the conduct of the activity.

 19.4.7             Site Security
                    Program providing controls for general access to site.




 NOTICE: This document is ·confidential Information" as defined in the purchase agreement ('the Agreement") between SNC-
 Lavalin USA Nuclear Inc. (SLN). and Nuclear Development. LLC. (ND). My disclosure of this Confidential Information must be
 made pursuant to the terms of the Agreement.


                                                                                                                 ND_004905
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 66 of 100
    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 66 of 100


                                                                        Document Identification                                  Revision
                SNC•IAVALIN
 •))            Nuclear                                                  152918-0000-00000-38QP-0001                              00

                                                                            Date Effective:           2018.10.18
                                                                                                                       I   Page 73of73



 Title:   Bellefonte Project - Quality Assurance Plan

 19.5               Audits
                    Periodic audits to ensure all required for maintaining the deferred construction permit
                    shall be conducted on a frequency of at least annually. The audits shall be performed by
                    qualified and appropriately trained QA personnel. Problems including conditions adverse
                    to quality are documented through the cerrective action program.

                    The rest.lits of assessments are documented and reported to cppropriate levels of
                    management In the ND and SNC-Lavalin organizations.

                    Records maintain sufficient detail to provide adequate documentation of assessed
                    activities. Follow up verifications or additional assessments may be conducted as
                    necessary to ensure that required corrective action has been taken.

                    The audit will evaluate the following:

                    •    Construction Permit and Deferred status Activities- evaluate for reasonable
                         assurance that activities authorized by the permit are in compliance

                    •    Quality Assurance Program Requirements - evaluate the QA plan requirements for
                         implementation and adequacy of records, documents and procedures Verify the
                         implementation and overall effectiveness of the QA plan.

                    •    Maintenance and Equipment Preservation Activities- verify the established measure
                         to control maintenance and equipment preservation in plant deferred l>tatus

                    •    Corrective Action - verify established measures in place to control non-
                         conformances, deficiencies and conditions adverse to quality

 19.6               Plant Equipment Policy
                    An important factor in considering the viability of construction reactivation and completion
                    includes the impact of equipment age on its continued suitability for use. Considerations
                    regarding age degradation due to design life, outdated or obsolete equipmenl; design
                    improvements, any impact associated with resource recovery activities, and economic
                    feaslbility to replace rather than preserve equipment indefinitely under a lay-up program
                    must be taken into account given the age of certain existing equipment For these
                    reasons, in August 2003, the Tennessee Valley Authority (fVA) submitted, and in May
                    2004 the NRC approved a change to the OAP that allowed preventive maintenance to be
                    terminated on selected equipment and to allow that equipment to be entered inb the
                    corrective action program as "deferred equipment'. SNC-Lavalin procedure controls
                    prohibit and will continue to prohibit "deferred equipment' from being used in nuclear
                    safety related applications without further evaluation and having been fully resored or
                    replaced.

                    Structures, systems or components that have been affected in the course of resource
                    recovery activities will likewise be entered in to the corrective action program and
                    prohibited from being returned to service without evaluation and ha-.ing been restored or
                    replaced.


 NOTICE: This document is "Confidential Information" as defined in the purchase agreement ("the Agreement") between SNC-
 Lavalln USA Nuclear Inc. (SLN). and Nuclear Development. LLC. (ND). /lny disclosure of this Confidential Information must be
 made pursuant to the terms of the Agreement.


                                                                                                                  ND 004906
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 67 of 100

Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 67 of 100




      APPLICATION FOR ORDER APPROVING
       CONSTRUCTION PERMIT TRANSFERS
                    AND
 CONFORMING CONSTRUCTION PERMIT AMENDMENTS




                      ATTACHMENT 2

           CONSTRUCTIONPERMIT (CHANGES)




                Bellefonte Nuclear Plant, Unit 1

       NRC CONS'IRUCTIONPERMIT NO. CPPR-122
                 DOCKET NO. 50-438




                                                             ND_004907
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 68 of 100
  Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 68 of 100




                                  lThTITED STATES·
                      ATOMI-C ENERGY COMMISSION
                            WN3HING-T0N, I>.C. 205-4_5




            TE-lNEE'SEE VALLEY NJ'!'!:l/)RITY NTJCLEAR DEVELOPMENT,      LI/:'
                                 DOCKET NO. 50--4]8
                       BELLEE:ONTE NUCLEAR PIJ\NT, UNIT i
                               CQNS~~UCTIQN PER.i.TIT

                                                  Construction Petmit No. C~2

  1.   The Atomic Energy C0llr!llission (the COJiiinission) liaving fmmd that:

       A.    The application for construct.ion permit complies with the
             reguirem.ents of the At-omic Energy Act of 1.954, as amended, and the
             ruJ.es :and regul,ations of th!3 Cqmmi_ssion_, 1;:he:r;:e is- rea;moable
             cj.s~urq.n,.:e tha,t: the activities 'authorize<;l. by the pe;an.it wili be
             9ondu9ted· in compliance witp. the r\ll~s- and regu;lations c;rf the
             Commission, a:nd all required noti£icc$.tions .· to othe:t agehci:es or
             bodies bavebeen:c:l,uly :ma.c.:le:

       B.    The 'P.:._£r,cmLt\Jall-:,· .:\.'4th:i:.!.tyNur.::les.r Development,Ll£ (the
             applicant) has descr:iliedthe pi::oposeddesignof the Bellefonte
             Nuclear Plant, Unit 1 (the facility), including,but not l.imited
             to, the principalarchiteaturaland engineeringcriteriafor the
             design and has identified.the. major features or components
             incorporatedthereinfor the protectionof the healthand safety
             of the public;

       c.   :;,uc:h further technic:al or design information. :msy- ):>e -required
            to_ complete the safety analysis, a:.nd. which _can reasonably be left
            for lat~r co~i~era.tion, will be supplied in the final safety
            !'filalys·is report;

       D.    Safety featl)..re.; or components, if any, which req-..:..:ire research and,
             development have been deB.tbed hy the applicant and the
             applic;::an.t has identified, a:nd there will be conducted, a res.ear-ch
             i:illd dev.elopmelit program. reasbnahly designed to re:solve _any :;iafety
             questions ~sociat13d wi.th ~uch tei'Ltur_es or co:mponen~-;

       E.   0n the ba:-5.is of the foregoing, t,leeii..s re~so:nable assurance that
            (i) such safety questions -will be s-a-tisfacterily re::iolved at or
            before the late::it cip.te stated in the ·application fo:t completion of
            con·structiori of the proposed f.ac:ility and (ii) taking into
            consideration t!ie site criteria: d::mri.n.ed in 10 CFR Part 100, the
            propol:'l.ed facility can -be ,::onstructed a.'1d operated at the propos:ed
            location without undue risk to the health and safety of tlie
            public;




                                                                                     ND_004908
    Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 69 of 100

     Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 69 of 100




                                           -2   -

            F.   The applicant is technically qualified to design <1,hd
                 constryct the proposed facility;
            G.   The applicant is .finaneially qual:j_f-ied to design an<:i
                 construct the proposed facility;
            H.   The issuance of a permit for the construction of the facility
                 will not be inimical to the cdrnmon defense and
                 security o.t to tne health arid safety of tne publi·c;
                 and
            I.   After weighing the environment.al, economic, technical and
                 other benefits qf the facility ~ainst environmental and
                 other costs and considexing available alternatives, the
                 issuance of a construction permit subject t!he
                 conditions for protection of the environment set £0.tth
                 herein is in accordance with 10 CFR Part 50, Appendix D of
                 the Cow.mission's regulations and all applicable
                 requirements have been satisfied.
       2.   Pursuant to S~ction 103 of the Atomic Energy Actl 'aff4, as
            amended (the Act), anq Title 10, Chapter I, Code o:f Federal
            Regulations, Part 50, "Licensing of Production and Utilization
            Facilities," and pursuant to the Initial Decision of the Atomic
            Safety and Licensing Boa.rd, dated December 23, 1974, th:m.i.Ato
            Energy Commission (the Commission) hereby issues a construction
(           pe.tmit to the applicant for a utilization facility designed to
            operate at 3600 megawatts thel.'mal as described in the
            application a.nd amenc;l.ments thereto (the application) filed in
            this mat~r by the applicant and as more fully described in the
            evidence received at the public hearing upon tbe applicatiE>n.
            The facility, known as the Bellefonte Nuclear Plant, Unit 1
            will be located on the applicant's site in Jackson County,
            Alabama.
       3.   This pe.mri. t shall be deemed to c.ontain and be subject to the
            conditionsspecifiedin Sections50.54 and 50.55 of said
            regula:ions; is subject to all applicableprovisionsof tha
            Act, and rule·s, reguiations,and orders of the Cornmissionnow
            or herea£terin effect, and is subject to the conditions
            specifiedor inco.poratedbelow:
            A.   The earliest date for the conpletion of the
                 facility is June 1, 1S79, and the latest date
                 for completion is ·October 1 , ~ 2029.
            B.   The facility shall be constructed and located 2.~ the
                 site as described in the application, in Jackson
                 County, Alal;:>ama.
            C.   This construction permit autho-rizes the applicant to
                 construct the facility descrihed in the application
                 and the hearing record, in accordance with the
                 principal architectural and

                                           }\mended by NRC Order dated March 4, 2003




                                                                               ND_004909
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 70 of 100
  Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 70 of 100




        APPLICATION FOR ORDER APPROVING
         CONSTRUCTION PERMIT TRANSFERS
                      AND
   CONFORMING CONSTRUCTION PERMIT AMENDMENTS




                       ATI'ACHMENT 3

              CONSTRUCTION PERM.IT (CLEAN)




                 Bellefonte Nuclear Plant, Unit 1

         NRC CONSTRUCTION PERMIT NO. CPPR-122
                  DOCKET NO. 50-438




                                                               ND 004910
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 71 of 100

Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 71 of 100




                               UNITED STATES
                    ATOMIC     ENERGY COMMISSION
                         WJ,BHINGTON, D.C. 20545




                          NUCLEAR DEVELOEMEN!l',   LLC
                              DOCRET NO. ·so~138
                     BELLEE'.OID'E NUCLEAR PL.irn'T, UNIT   i
                             C:ONS'.l'~UCTIQN P ~ T

                                             construction Permit No. C~-2

 1.   The Atomic Energy c·ommissi.c,n ( the Cc:infinis::,ion) having found that:

      A.    The application for construction permit complies with the
            requiremento of the Atomic Energy Act of 1-9-54, as am.ended, and the
            rules anq. regul_a,tio~ of the· Cornmissi.on1 tbe:r,e i.s reasonable
            g.5~uranr.::e: that the activities ~u:t;hori.zaj by t}.).e permi:t;: will be
            condu,;;ted in <a::olI!Plian~e -..Tith the rule:, and re_'Jl4a,tions of the
            Canmission, and all r_e~red notificatioDS to other agencies or
            bodies bave been duly :ma.de:

      B.    The NuclearI)evelopment,LLC (the applicant)ha.s desC:ribedthe
            proposedcl.esign of the BellefonteNuclear P:l.artt, Unit 1 (the
            facility), i.no-luding,but not limitedt.o, the principal
            architecturaJand engineeringcriteriafor the designand has
            identifiedthe major features-or componentsinoorporatedtherein
            for the proteetionof the health and. safety of the public;

      C.    Suqh further technical or design in.formation as_y.Irlae required
            to complete the sa,fet:y qnalysis, and whir;:h cc;n reasonably be left
            for later co~ideration, wiJ.l be supplied in the final safety
            anaJ.ysis report;

      D.    $afety features or t;:omp9ne~ts, if any, whi9h require r~s~ar9h and
            development have p~en desqmd by the applioant and' the
            applicant has identified, anq_ there w.i.11 be conducted, a res.earch
            and develppment pro.gram reasonably- designed to res,;;ilye ar.y safety
            ques1;.i.oDS associat·ect with such features or components;

      El.   On the .basis of t.he foregqing,   t;he:tl.s reasonable a:;,sur~ that
            (i) ::mch safety questions win be satisfact;orily :r::e_salved at or
            before the la:!:est qate stated in the application for completion. of
            const:rw::tion or the pr·opbsed 'facility /;Ind (ii) ta~_ing into
            consideration the ~ite ~riter".i!mntained in 10 CFR Part 100, the
            prop0sed facility can be constructed and operated at the proposed
            location without unrlue risk to the heal.th and safety of the
            public;




                                                                              ND 004911
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 72 of 100
  Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 72 of 100




                                       -2
         F.   The appli,cant is technically q1,1alified to design <;1.nd
              construct the proposed fqcility;
         G.   The applicant is financially qual.ified to design anct.
              construct the proposed facility;
         H.   The issuance a£ a p.ermit fa.r: the construction of the facility
              will hot be inimical to the common defense and security or to
              the health and safety of tzye p\lb.lic; and
         I.   After weighing the environmental, economic, technical and
              other benefits of the facility against environmental and
              .other costs and considering avail.al:ile ;uternatives, the
              issuance of a construction perl'l',it subjel'!t ttire
              conditions £or protection of the environment set forth
              herein is in accordance with 10 CFR Part 50, Appendix D of
              the Commission's regulations and all applicaple
              requirements have been satis.fied.
    2.   Pursuant to Section 103 of the Atomic Energy Actl<aif4, as
         amended (the Act), and l'itle 10, Chapter I, Co.de of Federal
         Regulations, Part 50, "Li.censing of Production and Utilization
         Facilities," and pursuant to the Initial Decis•idn o:f the Atomic
         Safety and Licensing Board, dated December 23, 1974, tllmili.to
         Energy Commission (the Commission) hereby issues a construction
         permit to the applicant for 3 utilization facility designed to
         operate at 3600 megawatts thermal as described in the
         application and amendments thereto (the application) filed in
         this matbr by the applicant and as more fully descri~ed in the
         evidence received ~t the publ.ic hearing upon the application.
         The facility, known as the Bellefonte Nuclear Plant, Unit 1
         will be located on the applicant's site in Jackson County,
         Alabama.
    3.   This pe.nnit sliallbe deemed to con.tainandbe subjeetto the
         conditionsspecifiedin Sections50.54 and 50.55 of said
         regula:ions; is subjectto all applicableprovisionsof the
         Act, and rules, regulations,and orders of the Comrnissionnow
         or hereafter in effect, and is subject to the conditions
         spe.cifiedo.r inco.poratecibelow:
         A.   The earliest date for the completion of the
              facility is June 1, 1979, and the latest date
              .for completion is October 1,2029.
         B.   The facility shall be constructed and located at the
              site as described in the application, in Jackso11
              County, Alab·<'!Illa.
         C.   This construction permit autho~izes the applicant ta
              construct the facility described in the application and
              the hearing record, in accordance with the principal
              architectural and
                            Amended by NRC Order dated March 4, 2003




                                                                           ND 004912
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 73 of 100

Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 73 of 100




      APPLICATION FOR ORDER APPROVING
       CONSTRUCTION PERMIT TRANSFERS
                    AND
 CONFORMING CONSTRUCTION PERMIT AMENDMENTS




                     ATTACHMENT 4

          CONSTRUCTION PERMIT (CHANGES)




               Bellefonte Nuclear Plant, Unit 2

       NRC CONSTRUCTION PERMIT NO. CPPR-123
                DOCKET NO. 50-439




                                                             ND_004913
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 74 of 100
  Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 74 of 100




                                 UNITE],) :STAT~S
                   ATOMIC. ENERGY .CdMMISS:tQN
                          'itilASHINGT.Ql>J, D. C. 2054 5




           TE:IHB:e:SEE vr.U.. EY .'"i'JTEIDPIT7 NUCLEAR DEVELOPMENT,        LLG
                                  DOCKET NO. 50-:439
                       BE°LLE.F.ONTE NUCLEAR PLANT., UNIT 2
                                Cb.NS.TROCTIO!;J" PEIU1IT

                                                       Construction Permit ~o. CP-ElQ3

  L   The ~tomic Energy c:ommis::,ion (the Commission) ha.ving found that:

      A.   The appl.i¢aticin for coristtuct.ion pernt complies :with the
           requirements of· the 1\t.oiilic Energy ·Aoff 1954·, as a:m.ended, and the
           rule::i .find r:egulatioim of the CommiS:sion, the:r.e. i-s reaS;onable
           -assurance that the -activities' autfio.dzed by the 'pe~t will be
           conducted in compliance with the rule5 and regulations of the
           Commission, and cl-ll required notificats:.obo otb:er agencieti or
           bopJ_es ~ve been 'd,uly :1I4S-de:

      B.   The 'll-5E:.&c,:.a1t:::.1 1 -y.D.·:rt.h:rityl'Tu•::lear Developmer1t, LLC (the
           -appliGant) has de·~cribedthe propo·seddes_ignof the B~J..lefonte
           Nuclear Pl,=mt, Unit 2 (the f.a.ci.lity) ,i.ncluding,·put not l.imited
            t.o, the prindpal architectura.Ja.rid engineeringcriteriafoi: the
           .design.and bae ident:;ifiedthe major features or comj;:x,rients
           incorporatedthereinfor the protectionof the· health and safety
           of the public;

      C.   Such furtb.er 1:echn,ic<Ctl OI.'. design infei::mation ·a;:i may_~ed
           to complete· the sq.fety analy:sis, and ~h.ich c.:m reaBo~ly be left
           for later cons,ideration, w-ill be supplied in the fi.D,ai safety
           aw:µysis repor:t;

      D.   Safety featu_!:'e::sgr co,mpollElnt:i:, i f ci:n:::t, -which reHU,i~e re.sea:r;chan<d
           develoP.men-i;:have peen de.s-9,r.ibedcy tji.e appli9antand th~ a,pplit:,!Slnt
           has ide_ntified,l'PJ.d ~.er-e ¥ill be cenduptec;l, a reseq:r1,;;hand
           developm,entprogramreasoI;1aPiydesign.edto resolve a:p.--::.,-· safety
           que:;,1;:ions'l;lssoci.a.,tec;Iwith such features or c~on_ents;

      E.      the basis, of the· foregoin9', the;i::e i ~ ~ l e a!;3.suran_ce that
           Or;l.
           (i) Sl.'!ch ~afe·t:y questions will ne sati.Bfactorily :i:e59lved at or
           before the. latest ~t.e stated in the application for completion of
           constr~tion of the proposed facility and (ii) taJr...ing into
           comri.deration the site criteria containi!Ii 10 CFR Part 100, th!;:
           proposed facility can b.a coootructed arid operated at the ·proposed
           location with0ut undue :t.isk, to the health and safety of the
           public;




                                                                                           ND 004914
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 75 of 100

 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 75 of 100




                                -   2 -

     F.   The appliQ~nt is technically qti.alified to design and
          construct the proposed facility;
     G.   The appiicant is financially qualified to design and
          construct the proposed facility;
     H.   The issuance o-f a permit for: the construction 'of the
          facility will not b-e inimical to the common defense anc
          sec1,1.rity or to the health and safety of the public; and
     I.   After weighin_g the environmental, economic, technical and other:
          benefits of the facility against, environmental and other costs
          and considering available alternatives, the is,suance of a
          construction permit subject to the condict11is for protection of
          the environment set forth herein i8 in accordance with 10 CFR
          Part 50, Appendix D of the Commission's regulations and all
          applicable requirements have been satisfied.
2.   Pursuant to Section 103 of the Atomic Energy Act of 1954, as
     amended (the Act), and Title 10, Chapter I, Code of Federal
     Regulations, Part 50, "Licensing of Production -and Utilization
     Facilities," and pursuant to the Initial Decision of ;:he .l\.tomic
     Safety and Licensing Board, dated December: 23, 1974, the Atomic
     Energy Commission (the Commission) hereby issues a construction
     permit to the applicant for a utilization fac;:ility de.signed to
     operate at 3600 megawatts thermal as described in the application
     and amendments thereto (the application) filed in this matter by
     the applicant and as more fully described in the evidence received
     at the public hearing upon the application. The facility, known as
     the Bellefonte Nuclear Plant, Unit 2 will be located on the
     applicant's site in Jackson County, Alabama.
3.   This permit shall bedeemed to contain and be subject -t;.o the.
     con·ditions specified in Sections 50 .54 and 50. 55 of said r:egttla
     tions; is subject to all applicable provisions of the Act, and
     rules, regul-ations, and orders of the Commission now o.r hereafter
     in effect, and is sub§ct to the conditions specified or incor
     por:ated below:
     A.   The earliest date for the completion of the facility
          is March 1 1980 and the latest date for c01npletion
          is octobe.r:-1, ~ 2029.
     B.   The facility shall be constructed and located at the site
          as described in the application, in Jackson County,
          Alaba..'lla.
     C.   This construction permit authorizes the applicant to
          construct the facility descr:ibed in the application and the
          hearing record, in dccorqa11u1:: with the principal
          architectural and


                               Amended by NRC Or.der: dated Mardi 4, 2003




                                                                       ND_004915
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 76 of 100
  Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 76 of 100




       APPLICATION FOR ORDER APPROVING
        CONSTRUCTION PERMIT TRANSFERS
                     AND
  CONFORMlNG CONSTRUCTION PERMIT AMENDMENTS




                      ATTACHMENTS

             CONSTRUCTION PERMIT (CLEAN)



                Bellefonte Nucle.ar Plant, Unit 2

        NRC CONSTRUCTION PERMIT NO. CPPR-123
                 DOCKET NO. 50--439




                                                               ND 004916
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 77 of 100

Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 77 of 100




                              l:.JNITEP STATES
                 ATOMIC ENERGY COMMISSION
                        WASHINGTON, D.C. 205'45




                          NUCLEAR DEVELOPMENT, L:i:.C
                              OOCI<E'i' NO. 50-4-3 9
                      BELLEFONTE NIJCLEAR ELI@'!', UNIT 2
                             CON.s·TRUCTI"ON PERM'IT

                                                  Construction.Fermi t No. CPPRI.23

 1.   The- Ato:inic Energy Cotnmiss.ion (the ColllllU..ssi.mi) ·having found tl)at:

      A.   The appliciation fbr construction permit complies :with the
           requirements of the Atomic Energy Act of 1.954, as amended, anri the
           rules and regula,tiona of the Comm.issio~ere is- reasonable
           assurance that the activities authorized by the permit will be
           conducted in c0mplianc.e· with the rules anr:i r-egulations of t}),e
           Commi~sion, and ail required notifications: to 9ther agencies or
           bodies have been dµly made:

      B.   The Nuplea.r Development ,LL.C ( the _applicarit.) bas describedthe
           p.toposeddesignof the-BellefonteNi.J.clearPlant, Unit 2 ( the
           facility), incl.ud.ing, but not limited to, the principal
           -archinecturaland engineer.ingcriteriaror the design.and has
           identifiedthe major features or co.mponentsincorporatedtherein
           for the protectionof the heal.th.and safety of the publ.ic;

      C.    Such_ ~tl;i.er tt;!chn.i:cal 0r design infonnat.ion ·as m~y be required
            to c~lete the safety analysis, and which Qan :i:-easonably ):,e iei:t
            for later consiclE.c!.tion,, will be supplied in the :final safety
            e,nalysis report;

      D.    Safety·featuresor cbzcponent~, if eyrry, wb.ichrequi:i:er-esearchanq_
            devel.qpm.erxthei.ve been des,:;:ribedby t~ applicq11tanct the applicarit
            bas identified.,-and. th!:!renl,i Joe c.onduc;;teq, a rl?s.earc;:hl:U1d.
            develo.pmentpr9gra:mre~on:)blydesigne9-to re solveany ~a£ety
            que5tions·associatedwith such features or componep.J;:s;

      E.    On t]:le 1:J~::is of the foxegoing, there is reasoruwle assurance tI¥1t
             (i) suc.h safety que$tioD5 will he satisfactorily resolved at or
            before the latest date stated in the application -for compl.etion of
            construot.ion of the propose.d facility -end (ii) t;aking into
            cc.i:is~deration the site criteria contai:i:ied ii::l. lO CFR Part. 100, the
            'prt,posed facility can be coD.!:lt·ructed a.rid operated at the ·proposed
            location without undue r,isk to the health .and safety of the
            public·;




                                                                                ND_004917
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 78 of 100
  Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 78 of 100


                                     -   .2 -
           F.   The applicant i.s technically qwjlified to design and
                construct the p.z:oposed. facility;
           G.   The applicant is financially qualified to design and
                construct ti1e proposed facility;
           H.   The issuance of a permit fo+ t_he construction of th~
                facility will n9t be inimic;:al to the common defense and
                se.cu.rit;:y or tp the health and safety of the public; antj
           I.   Afte~ weighing the environmental, economic, technical and
                other benefits of the facility against, envi::onmental and
                otI1er costs and considering available alternatives-, the
                issaance of a- construction permit sup-ject to the conditions
                for protection of the environment set. forth .herein i-s in
                acco.rdance with 10 CFR Part Cf.,, Appenp.ix D of the
                Co1n.'1lission's r:egulations and all applicable requirements
                have been satisfied.
      2.   Pursuant to Section 103 of the Atomic Energy Act of 1954, as
           amende.d (the Act), and Title 10, Chapter I, Code of Federal
           Regulations, Pa.rt SQ, "Licensin,;rof Production and l)tilizat;ion
           F11cilities," and pursuant to the Initial Decision of the ~tomic
           Safety and Licensing Board, dated December 23, 1974, the Atomic
           Energy Commission (the Commission) hereby issues a construction
           permit to the applicant for a uti1zatibn facility designed to
           operate at 3.600 megawatts thermal as described iri the
           application and amendments thereto (the application) filed in
           this matter by the applicant and as more fully described in the
           evidence received at the public hearing upon ta application.
           The facility, known as the Bellefonte Nuclear Plant, Unit 2 will
           be located on the applicant' .s site in Jackson County, Alabama.
      3.   This pennit shall be deemed to contain and be sub:,ect to the
           condition~ specified in Sections 50.54 and 50.5:5',f said
           regulations; is subject to all app·licable provisions of the
           Act, ·and rules, regulations, and orders of the Co=ission now
           o.r hereafter in effect, and i.s subject to the conditions
           specified or incoporated below:
           A.   The earliest date for the completion of the
                facility is March 1 1980 and the latest date for
                completion is October 1, 2029.
           B.   The f~cility shall be constr1+cted and located at the
                sit.e as descr:ibed in the application, in Jacks9n
                County, Alabama.
           C.   This canst.ruction permit authorizes the applicant to
                construct the facility described in the appl.ication and
                the hearing record, in accordance with the principal
                architect~ral and


                                  Amended by NRC Order dated 1-1arch 4, 2000




                                                                        ND 004918
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 79 of 100

 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 79 of 100




                 DEPOSITION EXHIBIT
                                 83
     Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 80 of 100
         Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 80 of 100
Commission Policy Statement on Deferred Plants, 52 FR 38077-01
                                                                             --·-·-----·-~---------···----

                                          52 FR 38077-01, 1987 WL 154407(F.R.)
                                               RULES and REGULATIONS
                                         NUCLEAR REGULATORY COMMISSION
                                                     10 CFR Part 50

                                     Commission Policy Statement on Deferred Plants

                                                Wednesday, October 14, 1987


 *38077 AGENCY: Nuclear Regulatory Commission.


ACTION: Final policy statement.

StJMl\1ARY: This statement presents the policy of the Nuclear Regulatory Commission (NRC) with regard to the procedures
that apply to nuclear power plants while in a deferred status and when they are being reactivated. The regulations and guidance
applicable to deferred and terminated plants; maintenance, preservation, and documentation requirements; and the applicability
of new regulatory requirements and other general administrative considerations are addressed.
EFFECTIVE DATE: November 13, 1987.

FOR FURTHER INFORMATION CONTACT:Theodore S. Michaels, Office of Nuclear Reactor Regulation, U.S. Nuclear
Regulatory Commission, Washington, DC 20555, Telephone (301) 492-8251.

SUPPLEMENTARY INFORMATION:

I. Background
On March 16, 1987, the Commission published a proposed policy statement on deferred plants in the Federal Register for a 30-
day comment period (52 FR 8075). Five commenters offered a total of nine comments on tile proposed policy statement. The
Commission has modified the policy statement in section III of this notice in reponse to comment B(l) in section II below. In
addition, some minor editorial changes were made.


II. Response to Public Comments on the Proposed Policy Statement

A. KMC,Inc.
Summary of Comment. KMC, Inc. and the Utility Safety Classification Group recommended that the term "safety-related" be
substituted for the term "important to safety" in sections III.B.2.a and III.B.2.b because there is not yet a clear definition of
the latter term.

Commission Response. The Commission rejects this suggestion. The term "safety-related" is a subset of the term" important
to safety." Safety-related is more precisely defined at this time because licensees provide a list of structures, systems, and
components that come within its scope. However, there is sufficient Commission guidance regarding the term "important to
safety" to warrant its use without causing confusion. For example, the Commission has indicated that while there is not "a
predefined class of equipment at every plant whose functions have been determined by rule to be 'important to safety,' * *
* whether any piece of equipment has a function 'important to safety' is to be determined on the basis of a particularized
showing of clearly identified safety concerns • • *, and the requirements of* • * GDC I must be tailored to the identified safety
concerns." Long Island Lighting Company (Shoreham Nuclear Power Station, Unit 1), CLI-84-9, 19 NRC 1323, 1325 (1984);
see also Shoreham, ALAB-788, 20 NRC 1102, 1115-1119 (1984).
                                                                                                         EXf:IIBIT
                                                                                                 i
                                                                                                 3
                                                                                                           ?,3
       Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 81 of 100

         Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 81 of 100
Commission Policy Statement on Deferred Plants, 52 FR 38077-01
-- ·--··---- - - -
In the context of this policy statement. it is expected that a utility, planning to maintain its reactivation option or transfer of
ownership to others, will identify any structures, systems, and components (SSC) which are important to safety and establish
appropriate maintenance, preservation, and documentation (MPD) for these SSC. If a utility determines, based on an analysis of
cost-effectiveness, to develop MPD only for safety-related SSC, it must recognize the possibility that SSC for which adequate
MPD were not developed may have to be replaced if and when reactivation or transfer of ownership takes place.

The NRC does not want to limit its application ofMPD requirements to safety-related SSC because that could allow other SSC,
which are important to safety, to be placed into service without proper MPD.


B. Washington Public Power Supply System (WPPSS)
Summary of Comments. WPPSS submitted the following three comments:

(1) The commenter recommended that the requirement in section IU.A.6.e (incorrectly referred to by the commenter as 6.c)
be amended. This item requires that a listing of any new applicable regulatory requirements that are made effective during the
deferral period be.submitted with a description of the licensee's proposed plans for compliance with these requirements. The
commenter suggests that this presumes a sufficient level ofengineering activity during the deferral period to develop such plans.
Since this might not be the case, the commenter asks that the requirement be changed to permit a commitment to submit this
information at a specific later date.

Commission Response. This change has been made. However, it should be noted that this information should be submitted
at the time of reactivation notification, or as soon thereafter as possible, since the lack of this information could impact the
review schedule.

(2) The commenter recommended that the requirement in section III.A.6 to notify the NRC at least l 20 days before construction
resumes be changed to "at least 120 days before construction is expected to resume or as soon as possible after a reactivation
decision has been reached." This would permit some construction activities to get under way earlier.

Commission Response. The 120-day advance notification is the minimum period required to evaluate the licensee's submittal to
determine the acceptability of reactivation. Any request by the licensee to resume selected non-safety-related activities sooner
than 120 days will be considered at the time of the request.

(3) This comment refers to section IILA.6.i, which requires an amendment to the Final Safety Analysis Report (FSAR), as
applicable and necessary, discussing the bases for all substantive site and design changes made since the last amendment.
The commenter states that, in its specific case, such an amendment would not be available at the time of initial notification.
The commenter believes that since no substantive site and design changes will "'38078 be made during deferral, an FSAR
amendment would not be needed at that time.

Commission Response. The amendment is required only if there are substantive changes. If there are none, no amendment is
necessary. Therefore, the commenter's concern is satisfied by the text in the proposed policy statement.


C. The State of Washington Energy Facility Site Evaluation Council
Summary of Comments. The following three comments were made:

(I) The commenter suggested that the policy clearly state, early on, that it applies only to facilities deferred or terminated during
construction.

Commission Response. The intent of the policy statement is made clear throughout_the document. Deferral and termination
refer to construction, not operation. No further clarification is needed.


                                             ----------------·--·-·---------·-·-·------··-------·-·-----
                                                                                                                                  ?.
     Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 82 of 100
         Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 82 of 100
Commission Policy Statement on Deferred Plants, 52 FR 38077-01
                                ~--*-~---~. . . ----_. ___                     -----·--·--·-----------

(2) The commenter expressed concern that the definition of a terminated plant might cause confusion because it requires a valid
construction permit, whereas the only authorized activity is site restoration.

Commission Response. The reference to a valid construction permit in the definition for a terminated plant is not a requirement;
it merely identifies the status of a plant that fits the definition. A plant is considered to be in terminated status only from the time
the licensee has announced that construction has been permanently stopped until the construction permit is formally withdrawn
by the NRC. The licensee of a deferred plant, on the other hand, retains the construction permit because construction has only
been deferred, not tenninated.

(3) The commenter suggested that the Commission might wish to address circumstances of abandonment and cessation of
operation, which the commenter had recently adopted in its rules.

Commission Response. These areas go beyond the intended scope and purpose of the subject policy statement. These matters
are being addressed in the Commission's decommissioning rulemaking.


D. Marvin Lewis
Summary of Comment. The commenter suggested that deferral of cancellation often provides a cover for inadequate quality
or other very dangerous conditions and that the NRC must handle resumption of construction "sternly" and with "extreme
prejudice," requiring that all the latest safety requirements be met.

Commission Response. The proposed policy statement stresses clearly and repeatedly that deferral, termination, and reactivation
will be subject to all applicable current regulations, standards, policies, and guidance. No further clarification is needed.


E. Atomic Industrial Forum
Summary of Comment. The commenter supported the proposed policy statement and did not suggest changes to its text.

Commission Response. None required.


Ill. Policy Statement
This policy guidance outlines (1) the NRC's regulatory provisions for deferring and preserving a deferred nuclear power plant
until such time as it may be reactivated and (2) the applicability of new regulatory staff positions to a deferred plant when it is
reactivated. Moreover, because of the possibility that the plant and/or its equipment may be sold to another utility, some general
guidance with regard to terminated plants is presented.

The following definitions apply to this policy guidance:

"Deferred plant" means a nuclear power plant at which the licensee has ceased construction or reduced activity to a maintenance
level, maintains the construction permit (CP) in effect, and has not announced termination of the plant.

"Terminated plant'' means a nuclear power plant at which the licensee has announced that construction has been permanently
stopped, but which still has a valid CP.


A. Deferred Plant
The following areas should be addressed by the licensee and the NRC when a plant is deferred:




----·-------·-·· -----···---------                             -----·------·-------·--·-----····-----3
       Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 83 of 100

         Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 83 of 100
------·--·--   __
Commission Policy Statement on Deferred Plants, 52 FR 38077-01
                       _ ,............
                    ,_ _                 ---·------      ----·---·--                            ---·------------

1. Notification of Plant Deferral
The licensee should inform the Director ofNuclear Reactor Regulation (NRR) when a plant is to be deferred within 30 days of
the decision to defer. Information to be made available should include the reason for deferral, the expected plant reactivation date
(if known), whether a CP extension request will be submitted, and the plans for fulfilling the requirements of the CP, including
the maintenance, preservation, and documentation requirements as outlined in Section III.A.3 of this policy statement.


2. Extension of Construction Permit
The licensee must ensure that its CP does not expire. Title IO of the Code of Federal Regulations,§ 2.109 (10 CFR 2.109),
"Effect of Timely Renewal Application," provides that if a request for renewal of a license is made 30 days before the expiration
date, the license will not be deemed to have expired until the application has been finally processed. Extension ofthe completion
date for a CP will be considered in accordance with IO CPR 50.55(b}.


3. Maintenance, Preservation, and Documentation of Equipment
The NRC requirements for verification of construction status, retention and protection of records, and maintenance and
preservation of equipment and materials are applied through: 10 CFR50.54(a), "Conditions ofLicenses," and IO CFR50.55(f),
"Conditions of Construction Permits," which require that a quality assurance program be implemented; IO CFR Part 50,
Appendix B, which requires that all activities performed to establish, maintain, and verify the quality of plant construction be
addressed in the licensee's quality assurance program; l O CPR Part 50, Appendices A and B, which require that certain quality
records be retained for the life of the plant; IO CFR 50.55(e}, which requires reporting of deficiencies in design, construction,
quality assurance, etc.; IO CFR 50.71, which applies to the maintenance of records; and l O CFR Part 21, which applies to
reporting of defects and noncompliance. Those NRC regulatory guides that endorse the ANSJN45.2 series ofstandards, "Quality
Assurance Requirements for Nuclear Power Plants," also are applicable and include Regulatory Guides 1.28, I.37, 1.38, 1.58,
1.88, and 1.116.[FNl] Of particular importance is the guidance on packaging, shipping, receiving, storing, and handling of
equipment as well as on collecting, storing, and maintaining quality control documentation. The maintenance, preservation, and
documentation requirements outlined above apply to plants under construction.

The licensee may choose to modify existing commitments during extended construction delays by developing a quality
assurance plan that is commensurate with the expected activities and expected (or potential) length of delay. The licensee should
discuss with the NRC the expected construction delay period and the quality assurance program to be "'38079 implemented
during the deferral. The program should include a description of the planned activities; organizational responsibilities and
procedural controls that apply to the verification of construction status, maintenance, and preservation of equipment and
materials; and retention and protection of quality assurance records. The program will be reviewed and approved by the NRC
in accordance with 10 CFR 50.54(a)(3), 10 CFRPart 50, Appendix B, and inspection procedures, as appropriate.


Implementation of the program will be examined periodically to detennine licensee compliance with commitments and overall
program effectiveness.


4. Conduct of Review During Deferral
When a plant is deferred, the staff will normally bring all ongoing post-CP and operating license (OL) reviews and associated
documentation to an appropriate termination point. Normally, new reviews will not be initiated. If the review has progressed
sufficiently, a safety evaluation report (SER) will be issued, which assembles and discusses the status of the completed work
and lists all outstanding open items. Subject to availability of resources, the staff might perform specific technical reviews or
complete SER supplements.


5. Applicability of New Regulatory Requirements During Deferral



----·-----------                           ·------------·---------------
  WES"fi_A1t'l @ 20·1 O fhomscn Heubr$. i'-h d~,;m tc original U.S. Gove:mnsnt Work~;.
     Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 84 of 100
        Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 84 of 100
Commission Policy Statement on Deferred Plants, 52 FR 38077-01
- -·----- -··- -----·-- ------~--·-·-•---·-·-- --- _._....._.,___~---------------------------------

Deferred plants of custom or standard design will be considered in the same manner as plants still under construction with
respect to applicability of new regulations, guidance, and policies. Proposed plant-specific backfits of new regulatory staff
positions promulgated while a plant is deferred will be considered in accordance with the Commission backfit criteria. Other
modifications to previously accepted staff positions will be implemented either through rulemaking or generic issue resolution,
which themselves are subject to the backfit rule. Regulations that have integral update provisions built into them will be applied
to deferred plants, as they are to other plants under construction, without the use of the backfit rule.

Provisions in other policy statements that are applicable to plants under construction also will have to be implemented. Any
resulting backfit recommendations will have to be supported in accordance with l 0 CFR 50. l 09. Appeals procedures applicable
to plant-specific backfits would be applicable to deferred plants. Appeals filed by a licensee during plant deferral will be
considered and processed by the NRC while a plant is in a deferred status.


6. Information to be Submitted by Licensee When Reactivating
The licensee should submit a letter to the Director ofNRR at least 120 days before plant construction is expected to resume.
The letter should include the following information, to the extent that the information has not been submitted to the staff during
the deferral period:

a. The proposed date for resuming construction, a schedule for completion of the construction, and a schedule for submittal of
an operating license application, including a final safety analysis report (FSAR), if one has not already been submitted.

b. The current status of the plant site and equipment.

c. A description of how any conditions established by the NRC during the deferral have been fulfilled.

d. A list of licensing issues that were outstanding at the time of the deferral and a description of the resolution or proposed
resolution of these issues.

e. A listing of any new regulatory requirements applicable to the plant that have become effective since plant construction was
deferred, together with a description of the licensee's proposed plans for compliance with these requirements or a commitment
to submit such plans by a specified date.

f. A description of the management and organization responsible for construction of the plant.

g. A description of all substantive changes made fo the plant design or site since the CP was issued (for those plants for which
an OL application has not been submitted).

h. Identification of any additional required information that is not available at the time of reactivation and a commitment to
submit this information at a specific later date.

i. As necessary, an amendment to the OL application (revised FSAR) and a discussion of the bases for all substantive site and
design changes that have been made since the last FSAR revision was submitted (for those plants which were already under
OL review at the time of deferral).


7. Staff Actions When Notified of Reactivation
The acceptability of structures, systems, and components important to safety (10 CFR Part 50, Appendix A, General Design
Criterion I) upon reactivation from deferred status will be determined by the NRC on the following basis:




·---~-------------                                                 ------~•A..-•---------·"'·---···----.. -·----------
             Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 85 of 100

              Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 85 of 100
      Commission Polley Statement on Deferred Plants, 52 FR 38077-01
      -···-···---·-----··--·-·------~----··------~----------- ---------------·------
.--   a. Reviews of the approved preservation and maintenance program, as implemented, in order to determine whether or not any
      structures, systems, or components require special NRC attention during reactivation.

      b. Verification that design changes, modifications, and required corrective actions have been implemented and documented in
      accordance with established quality control requirements.

      c. The results of any licensee ofNRC baseline inspections that indicate quality and performance requirements have not been
      significantly reduced below those originally specified in the FSAR. Structures, systems, and components that fail to meet the
      acceptability .criteria or will not meet current NRC requirements will be dealt with on a case-by-case basis.


      B. Terminated Plant

      1. Plant Termination
      A licensee should inform the Director ofNRR when a plant is placed in a terminated status. In the event that withdrawal of
      a CP is sought, the permit holder should provide notice to the NRC staff sufficiently far in advance of the expiration of the
      CP to permit the staff to determine appropriate terms and conditions. If necessary, a brief extension of the CP may be ordered
      by the staff to accommodate these determinations. Until withdrawal of the CP is authorized, a permit holder must adhere to
      the Commission's regulations and the terms of the CP and should submit suitable plans for the termination of site activities,
      including redress, as provided for under 10 CFR 51.41, for staff approval. Moreover, if the plant has been completed to a point
      that it can function as a utilization facility, the licensee must take all necessary actions to ensure that the facility is no longer
      a facility for which an NRC license is required.


      2. Measures that Should be Considered for Reactivation or Transfer of Ownership of Terminated Plants
      The licensee of a terminated nuclear plant, if planning to maintain the option of plant reactivation or transfer ofownership to
      others~ither totally or in part--should consider the following actions:

      a. For the removal and transfer of ownership of plant components and systems important to safety, make necessary provisions
      to maintain, collect, and transfer to the new owner appropriate performance and material documentation attesting to the quality
      of the components and systems that will be *38080 required of the new owner if intended for use in NRC-licensed facilities.

      b. Develop and implement a preservation and maintenance program for structures, systems, and components important to
      safety, as well as documentation substantially in accordance with section JII.A.3 of this policy statement. If these provisions
      are implemented throughout the period of termination, a terminated plant may be reactivated under the same provisions as a
      deferred plant.

      These licensees also must assure that any necessary extensions of the CP are requested in a timely manner.

      Dated at Washington, DC this 7th day of October 1987.

      For the Nuclear Regulatory Commission.

      Samuel J. Chilk,

      Secretary of the Commission.



      [FR Doc. 87-23740 Filed 10-13-87; 8:45 am]



                                                          ~--- .......... _,.   ________ __.____
                                                                                        ..,,
                                                                                                                                         ,.
                                                                                                                                         c:
      Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 86 of 100
         Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 86 of 100
Commission Policy Statement on Deferred Plants, 52 FR 38077-01
            --------·--·----                            -----------·--------------·--·---------
BILLING CODE 7590-01-M



Footnotes
        These regulatory guides are available for inspection at the Commission's Public Document Room, 1717 H St. NW., Washington DC.
        Copies of these regulatory guides may be purchased by calling (202) 275-2060 or by writing to the Superintendent of Documents,
        U.S. Government Printing Office, P.O. Box 37082, Washington DC 20013-7082.


 End of Document                                                      «:l 2019 Thomson Reuters. No claim to original U.S. Government Works.




·-   ·--------- - - - -                                    ---·-----·~--------
                                                                                                                                         7
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 87 of 100

 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 87 of 100




                DEPOSITION EXHIBIT
                                 84
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 88 of 100
     Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 88 of 100




                                           UNITED STATES
                             NUCLEAR REGULATORY COMMISSIOi\J
                                      WASHINGTON, D.C. 20555-0001



                                            April 5, 2019


Mr. William R. McCollum, Jr.
Chief Executive Officer & Chief Nuclear Officer
Nuclear Development, LLC
3 Bethesda Metro Center
Suite 515
Bethesda, MD 20814

SUBJECT:       BELLEFONTE NUCLEAR PLANT, UNITS 1 AND 2-SUPPLEMENTAL
               INFORMATION NEEDED FOR ACCEPTANCE OF REQUESTED
               APPLICATION FOR ORDER APPROVING CONSTRUCTION PERMIT
               TRANSFERS AND CONFORMING ADMINISTRATIVE CONSTRUCTION
               PERMIT AMENDMENTS (EPID NO. L-2018-LLM-0004)

Dear Mr. McCollum:

By letter dated November 13, 2018 (Agencywide Documents Access and Management System
Accession No. ML 18318A428), Nuclear Development, LLC (ND) submitted its application
requesting that the U.S. Nuclear Regulatory Commission (NRC) consent to the transfer of
Construction Permits {CP) CPPR-122 and CPPR-123 for the Bellefonte Nuclear Plant, Units 1
and 2, currently held by Tennessee Valley Authority (TVA), to ND. In addition, the application
requests a conforming amendment that would change the named CP holder and extend the CP
expiration dates, a license condition for financial qualifications, as well as an exemption pursuant
to Title 1O of the Code of Federal Regulations ( 1O CFR) 50.12, from certain requirements related
to financial qualifications for construction permits.

The purpose of this letter is to provide the results of the NRC staffs acceptance review of this
license transfer application. The acceptance review was performed to determine if there was
sufficient technical information in scope and depth to allow the NRC staff to complete its
detailed technical review. The acceptance review was also intended to identify whether the
application has any information insufficiencies in the characterization of the regulatory
requirements or the licensing basis of the plant. The staff followed the requirements of
10 CFR 2.101 and the guidance in the Office of Nuclear Reactor Regulation's Office Instruction
LIC-109, Revision 2, "Acceptance Review Procedures," to complete this review.

The regulations in 10 CFR 50.80, 10 CFR 50.33, and 10 CFR 50.34 address the requirements
for license transfer applications. Consistent with 10 CFR 50.80, an application for a
construction permit transfer must provide as much of the information desc.-ibed in 1O CFR 50.33
and 10 CFR 50.34 with respect to the financial and technical qualifications of the transferee as if
it was for an initial license.

The NRC staff has reviewed your application and concluded that the supplemental information
delineated in the enclosure to this letter is necessary to enable the staff to make an independent
assessment regarding the acceptability of the proposed license transfer application in terms of
regulatory requirements and the protection of public health and safety and the environment.

                                                                                         EXHIBIT
   Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 89 of 100

    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 89 of 100




W. McCollum                                 -2-


The NRC staff requests that ND supplement the application to address the information
requested in the enclosure within 3 months of receipt of this letter. During the response period,
the staff will cease its review activities and consider the application to be deferred. If
information fully responsive to the NRC staffs request is not received by the above date, the
application will not be accepted for review, pursuant to 10 CFR 2.101, and the NRC will cease
its review activities associated with the application.

Please contact me if you have questions regarding the staff positions or information requested
herein at (301) 415-5848 or Bill.Gleaves@nrc.gov.

                                             Sincerely,

                                             IRA Anna Bradford for/


                                             William {Billy) Gleaves, Senior Project Manager
                                             Licensing Branch 2
                                             Division of Licensing, Siting, and
                                              Environmental Analysis
                                             Office of New Reactors


Docket Nos.: 50-438
             50-439

Enclosure:
Supplemental Information Needed

cc w/enclosure: Distribution via Listserv
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 90 of 100
     Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 90 of 100


W. Mccollum                              -3-
                                                                                             .      ~
                                                                                                 . •.?

SUBJECT:       BELLEFONTE NUCLEAR PLANT, UNITS 1 AND 2 - SUPPLEMENTAL
               INFORMATION NEEDED FOR ACCEPTANCE OF REQUESTED
               APPLICATION FOR ORDER APPROVING CONSTRUCTION PERMIT
               TRANSFERS AND CONFORMING ADMINISTRATIVE CONSTRUCTION
               PERMIT AMENDMENTS (EPID NO. L-2018-LLM-0004) DATED APRIL 5, 2019



DISTRIBUTION:
PUBLIC
SBurnell, OPA
•McIntyre, OPA
RHannah, RGN2
KLois, NRR
NSavoir, NRO
AWilliamson, NRO
RTaylor, NRO
LNist, NRO
NCoovert, RGN2
BJones, RGN2
VHall, RGN2




ADAMS Accession No.: ML 183488138      k .   ML 183488139 letter   *b e-mail NRO-008
                                                                     NRO/DCIP/   NRR/DLP/
    OFFICE   NRO/LB2/PM   NRO/LB2/LA    NRO/LB2/BC     DLSE/DD       QVIB2:BC    PFPB:BC
             WGleaves                   JDixon-
    NAME     C            RButler       Herrit         ABradford     KKavana h*   ABowers*

    DATE      2/19/19     12/17/18       2/12/19       4/5/19        2/12/19      2/13/19
             NRR/DIRS/
    OFFICE   IRAB         OGC           LB4/PM
                          ANaber*
    NAME     GBowman*     NLO           WGleaves s

    DATE     2/12/19      02/11/19      4/5/19
                                  OFFICIAL RECORD COPY
   Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 91 of 100

    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 91 of 100




                                           UNITED STATES
                             NUCLEAR REGULATORY COMMISSION
                                      WASHINGTON, D.C. 20555-0001



                           SUPPLEMENTAL INFORMATION NEEDED

            CONSTRUCTION PERMIT TRANSFER. AMENDMENT REQUEST, AND

                                      EXEMPTION REQUEST

                                 NUCLEAR DEVELOPMENT, LLC

                        BELLEFONTE NUCLEAR PLANT, UNITS 1 AND 2

                                DOCKET NOS. 50-438 AND 50-439


Background

By letter dated November 13, 2018 (Agencywide Documents Access and Management System
(ADAMS) Accession No. ML18318A428), Nuclear Development, LLC (ND) submitted its
application requesting that the U.S. Nuclear Regulatory Commission (NRC) consent to the
transfer of Construction Permits (CP) CPPR-122 and CPPR-123 for the Bellefonte Nuclear Plant,
Units 1 and 2 (BLN), currently held by Tennessee Valley Authority (TVA), to ND. In addition, ND
requests a conforming amendment that would change the named CP holder and extend the CP
expiration date, a license condition for financial qualifications, as well as an exemption pursuant to
Title 10 of the Code of Federal Regulations ( 1O CFR) 50.12, from certain requirements related to
financial qualifications for construction permits.

The NRC staff has reviewed the application and concluded that the following supplemental
information is necessary to enable the staff to make an independent assessment regarding the
acceptability of the proposed CP transfer, conforming amendment, and exemption.

Part 1 - Quality Assurance (QA) Acceptance Review

The staff has reviewed the application against the applicable regulatory requirements in
10 CFR 50.34, 10 CFR 50.55a, and Appendix B to 10 CFR Part 50. ND has contracted SNC-
Lavalin Nuclear (SLN) to provide the QA program for BLN. The QA program provided in
Enclosure 5 of the application is based on American Society of Mechanical Engineers (ASME)
NQA-1-2017, "Quality Assurance Requirements for Nuclear Facility Applications." The NRC
staff found Enclosure 5, "SNC-Lavalin Nuclear Quality Assurance Plan (152918-0000-00000-
38QP-0001)" not to be in accordance with NRC regulatory requirements of 10 CFR 50.34,
10 CFR 50.55a, and Appendix B to 10 CFR Part 50.

Specifically, the SLN QA plan is not compliant with the above regulations in the following areas:



                                                                                            Enclosure
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 92 of 100
    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 92 of 100

                                                -2-


1. The NRC has not endorsed NQA-1-2017. The NRC has endorsed NQA-1-2015 per
   Regulatory Guide (RG) 1.28, Revision 5, "Quality Assurance Program Criteria (Design and
   Construction)," (ADAMS Accession No. ML17207A293) that provides an approved method
   to meet the regulatory requirements. ND has not reconciled the differences between NQA-
   1-2017 and NQA-1-2015. This issue could be addressed by providing an analysis of the
   gaps between NQA-1-2017 and NQA-1-2015.

2. The SLN QA Plan commits to only Part I of NQA-1-2017. RG 1.28, Revision 5 endorses
   NQA-1-2015, Parts I and II. NQA-1-2015, Part II contains additional quality assurance
   requirements for the planning and conduct of specific work activities, i.e., for construction,
   under a QA program developed in accordance with Part I. ND did not describe how the SLN
   QA plan meets the requirements of NQA-1-2015, Part II.

3. The 2013 Edition of the ASME Boiler and Pressure Vessel Code (BPVC) Section 111,
   subsection NCA, as endorsed by 10 CFR 50.55a, does not incorporate by reference NQA-1-
   2017. Table NCA-7100-2 incorporates by reference NQA-1-2008/2009 addenda. ND has
   not reconciled the differences between NQA-1-2017 and NQA-1-2008/2009 addenda. This
   issue could be addressed by providing a gap analysis between NQA-1-2017 and NQA-1-
   2008/2009.

Part 2 - Technical Qualification Acceptance Review

In accordance with 10 CFR 50.80(c), a CP may be transferred if the Commission finds that the
proposed transferee is qualified to be the holder of the license. 10 CFR 50.80(b)(1) requires an
application for a CP transfer to include as much information as required by 10 CFR 50.33 and
10 CFR 50.34 with respect to identity and the financial and technical qualifications of the
proposed transferee as would be required by those sections if the application were for an initial
license. 10 CFR 50.34(a)(9) requires an applicant for a CP to include, "[t]he technical
qualifications of the applicant to engage in the proposed activities in accordance with the
regulations in this chapter," in its preliminary safety analysis report. There is also guidance in
NUREG-0800, "Standard Review Plan for the Review of Safety Analysis Reports for Nuclear
Power Plants: LWR Edition," Section 13.1.1, "Management and Technical Support
Organization," Revision 6 (ADAMS Accession No. ML 15005A449), related to license transfers
and technical qualification.

NRC review guidance document LIC-109, "Acceptance Review Procedures," Revision 2
(ADAMS Accession No. ML 16144A521), states, "NRR will consider an RLA [requested licensing
action} to be acceptable for review upon the NRC staff's conclusion that the application
reasonably appears to contain sufficient technical information, both in scope and depth, for the
NRC staff to complete the detailed technical review and render, in an appropriate time frame for
the associated action, an independent assessment of the proposed action with regard to
applicable regulatory requirements and the protection of public health, safety, and
security." Therefore, the focus of the staff's acceptance review for technical qualifications is on
whether the application reasonably contains sufficient technical information to complete a
detailed review with regard to 1O CFR 50.34{a)(9).

The application includes information about ND's technical qualifications in Attachment 1 and in
Enclosure 5 to Attachment 1, which is a QA plan. ND has also provided some information (e.g.,
resumes for the chief nuclear officer and QA manager), which appear to be of sufficient detail,
or depth, about the qualifications of those individuals.
   Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 93 of 100

    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 93 of 100


                                                 -3-


ND stated a limitation on the technical qualifications it currently possesses: "Nuclear
Development is technically qualified to carry out its responsibilities as the holder of the Permits
in Deferred Plant status." "Deferred plant" is a term defined in the Commission's Policy
Statement on Deferred Plants (Volume 52, Number 198, of the Federal Register, pages 38077-
38080, dated October 14, 1987), and it means, "a nuclear power plant at which the licensee has
ceased construction or reduced activity to a maintenance level, maintains the CP in effect, and
has not announced termination of the plant. The application explains that ND plans to keep the
                                             D


units in "deferred plant status" for some interim time following transfer of the CPs to it and prior
to it commencing construction. The application also states, "Prior to moving beyond Deferred
Plant status and beginning licensed construction activities, Nuclear Development plans to
enhance its Owner's oversight organization by engaging experienced professionals and/or an
experienced nuclear plant operating company with a track record for successfully managing
important safety-related projects of comparable scale. Prior to reactivating construction,
Nuclear Development will submit the information required by Section 111.A.6 of the Deferred
Plants Policy, including a "description of the management and organization responsible for
construction of the plant' as required by Section 111.A.6.e. If necessary and/or desirable, the
NRC staff could impose a license condition requiring that resumes for the individuals intended to
staff the construction organization be submitted with the notice to NRC contemplated by Section
111.A.6."

Based on the review of the application, the staff has concluded that ND has not provided
sufficient information addressing its technical qualifications to perform the design and
construction activities authorized by the CP. Additionally, it is not clear to the staff how the
information provided in the application and a license condition could be used together to allow
the staff to make the required findings under 10 CFR 50.80 and 10 CFR 50.34 that ND is
technically qualified to perform the activities that the CP authorizes. To address this issue, ND
may provide additional information, such as an explanation of how a license condition could be
used to allow the staff to make a finding that ND is technically qualified, or ND may provide the
information listed in NUREG-0800, Section 13.1.1, related to design and construction
responsibilities.

Part 3 - Financial Qualifications and Related Subjects Acceptance Review

In accordance with 10 CFR 50.80(c), a CP can be transferred if the Commission finds that the
proposed transferee is qualified to be the holder of the license. The regulations in 10 CFR
50.80(b)(1) requires an application for a CP transfer to include as much information as required
by 10 CFR 50.33 and 10 CFR 50.34 with respect to the identity and financial and technical
qualifications of the proposed transferee as would be required by those sections if the
application were for an initial license.

10 CFR 50.38, "Ineligibility of certain applicants, n states that any person who is a citizen,
national or agent of a foreign country, or any corporation, or other entity which the Commission
knows or has reason to believe is owned, controlled, or dominated by an alien, a foreign
corporation, or a foreign government, shall be ineligible to apply for and obtain a license.

The staff conducted the acceptance review using guidance in LIC-109, LIC-107, "Procedures for
Handling License Transfers," Revision 2, (ADAMS Accession No. ML17031A006), Draft
Regulatory Guide DG-9004, "Financial Qualifications for Power Reactors and Non-Power
Production or Utilization Facilities," (ADAMS Accession No. ML 17278A541), and NUREG-0800,
"Standard Review Plan for the Review of Safety Analysis Reports for Nuclear Power Plants,"
Revision 2, (ADAMS Accession No. ML052340514). Specifically, the staff reviewed the subject
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 94 of 100
     Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 94 of 100


                                                -4-


of the applicant's financial qualifications necessary for the transfer of a CP, including information
required to evaluate an entity's Foreign Ownership.

UC-109 states, "NRR will consider an RLA [requested licensing action} to be acceptable for
review upon the NRC staffs conclusion that the application reasonably appears to contain
sufficient technical information, both in scope and depth, for the NRC staff to complete the
detailed technical review and render, in an appropriate time frame for the associated action, an
independent assessment of the proposed action with regard to applicable regulatory
requirements and the protection of public health, safety, and security."

Financial Qualifications

In its review, the staff considered that ND, as a part of the application, indicated that since
Bellefonte would be a non-rate-regulated plant {nonutility) it would "not have the benefit of
traditional "cost of service" rate regulation." As such, ND has had "difficulty arranging for
financing for construction prior to transfer of the construction permits." Therefore, pursuant to
10 CFR 50.12, ND has requested an exemption from the 10 CFR 50.33 financial qualifications
requirements and has provided information to demonstrate it meets an alternative lower
financial qualification standard of "appears to be financially qualified" as presented in 10 CFR
Part 70, SECY-13-0124, "Policy Options for Merchant {Non-Electric Utility) Plant Financial
Qualifications," {ADAMS Accession No. ML 13057A006), and SECY-15-0123, "The Staffs
Statement in Support of the Uncontested Hearing for Issuance of Combined Licenses for the
South Texas Project [STPI, Units 3 and 4," (ADAMS Accession No. ML15176A532).

Under the "appears to be financially qualified" standard, as presented in 10 CFR Part 70,
applicants must submit an Applicant Financial Capacity Plan to demonstrate the applicant's
level of understanding of the size and scope of the project, including the level of capital
necessary to undertake the project, and the organizational and human resources, experience,
skills, and expertise required to ultimately finance the project, when needed. Additionally,
applicants must provide a construction cost estimate and propose a license condition{s) to
address funding for construction lo be satisfied before construction begins should it possess
less than 50 percent of funds needed for the licensed activity.

In Attachment 1 to the application, Section 5, "Financial Qualifications," ND provided its
Applicant Financial Capacity Plan, a construction cost estimate {Enclosure 4P to the
application), and the necessary license condition. ND's Applicant Financial Capacity Plan
included a description of the management team for financing and a description of anticipated
funding methods and sources of funds. The plan as presented contains an example of the
applicant's past experience in negotiating, securing, and managing capital for the large
infrastructure Dulles Toll Road project. Based on staff's preliminary review of the application, it
appears the applicant made a good faith effort to address the requirements specific to financial
qualifications. Upon acceptance of the application, the staff notes that it may request that ND
provide additional information regarding the applicant's experience with large infrastructure
projects.

As it pertains to this licensing action, decommissioning funding assurance requirements do not
apply to ND since this request is for transfer of a CP only.

ND acknowledged the requirements for financial protection in this application. As it pertains to
this licensing action, transfer of a CP, insurance and indemnity are not required until such time
as the CP holder {licensee) obtains a Part 50 operating license, including a general license
   Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 95 of 100

    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 95 of 100


                                                -5-


under Part 70 license authorizing ownership, possession and storage of special nuclear
material.

Foreign Ownership, Control. or Domination (FOCD)

As required by 10 CFR 50.33(d)(3), if the applicant is a corporation, or an unincorporated
association, each application shall state: (1) the state where it is incorporated or organized and
the principal location where it does business, (2) the names, addresses and citizenship of its
directors and its principal officers, and, (3) whether it is owned, controlled, or dominated by an
alien, a foreign corporation, or foreign government, and if so, give details. Under 10 CFR 50.38,
if the applicant is owned, controlled, or dominated by an alien, a foreign corporation, or a foreign
government, it shall be ineligible to apply for and obtain a license.

In its application, ND provided information, including the citizenship of its key management
personnel and a statement of whether it is owned, controlled, or dominated by a foreign entity.

Based on staffs preliminary review of the application, it appears the applicant made a good faith
effort to address the requirements related to foreign ownership, control, or domination.

Upon acceptance of the application, the staff may request additional information about FOCD to
complete its review, for example, the staff may request the addresses of directors and principal
officers.

Part 4 - Other Regulatory Requirements Acceptance Review

The NRC staff notes that the CP transfer application was submitted solely by ND and not jointly
with the current licensee, TVA. License transfer applications are typically submitted under oath
and affirmation jointly by the current licensee and the transferee, or alternatively, by the
transferee with a statement from the current licensee that it supports the application. The
regulation in 10 cF·R 50.80(b)(2), states in part, "The Commission may require any person who
submits an application for license pursuant to the provisions of this section to file a written
consent from the existing licensee or a certified copy of an order or judgment of a court of
competent jurisdiction attesting to the person's right (subject to the licensing requirements of the
Act and these regulations) to possession of the facility or site involved." Please provide
information regarding ND's right to possess the Bellefonte site. This information should include
written consent from the existing licensee (TVA) or a certified copy of an order or judgment of a
court of competent jurisdiction attesting to ND's right to possession of the Bellefonte site as
described in 10 CFR 50.80(b)(2).
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 96 of 100
  Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 96 of 100




                 DEPOSITION EXHIBIT
                                 85
   Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 97 of 100

    Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 97 of 100



                                          UNITED STATES
                            NUCLEAR REGULATORY COMMISSION
                                      WASHINGTON, D.C. 20555-0001



                                         November 5, 2019


Mr. William R. McCollum, Jr.
Chief Executive Officer
 and Chief Nuclear Officer
Nuclear Development, LLC
3 Bethesda Metro Center, Suite 515
Bethesda, MD 20814

SUBJECT: BELLEFONTE NUCLEAR PLANT, UNITS 1 AND 2-ACCEPTANCE OF
         APPLICATION FOR ORDER APPROVING CONSTRUCTION PERMIT
         TRANSFERS AND CONFORMING ADMINISTRATIVE CONSTRUCTION
         PERMIT AMENDMENTS (EPID NO. L-2018-LLM-0004)

Dear Mr. Mccollum:

By letter dated November 13, 2018 (Agencywide Documents Access and Management System
Accession No. ML 1831 BA428), Nuclear Development, LLC (ND) submitted its application
requesting that the U.S. Nuclear Regulatory Commission (NRC) consent to the transfer of
Construction Permits (CP) CPPR-122 and CPPR-123 for the Bellefonte Nuclear Plant, Units 1
and 2, which are currently in deferred status and held by Tennessee Valley Authority (TVA), to
ND. The purpose of this letter is to provide the results of the NRC staffs acceptance review of
your application. The acceptance review was performed to determine if there is sufficient
technical information, in scope and depth, to allow the NRC staff to complete its detailed
technical review. The acceptance review is also intended to identify whether the application has
any readily apparent information insufficiencies in its characterization of the regulatory
requirements or the licensing basis of the plant.

The NRC staff reviewed your application in accordance with the regulator.1 requirements set
forth in Part 50, "Domestic Licensing of Production and Utilization Facilities," of Title 10 of the
Code of Federal Regulations (10 CFR). Specifically, 10 CFR 50.80(b){1)(i) states that an
application for transfer of a construction permit shall include "as much of the infor!Tiation
described in §§ 50.33 and 50.34 of this part with respect to the identity and technical and
financial qualifications of the proposed transferee as would be required by those sections if the
application were for an initial license."

The NRC staff has reviewed your application and concluded that it provides technical
information that is sufficient in detail to enable the NRC staff to complete its technical review.
The staff will perform an independent assessment of the acceptability of the proposed
construction permits transfer in terms of regulatory requirements and the protection of public
health and safety and the environment. If the staff needs further information to complete its
technical review, you will be advised by separate correspondence.

Based on the information provided in your submittal and discussions during the pre-licensing
meetings, the NRC staff has estimated that this licensing request will take approximately 700
hours to complete. The NRC staff expects to complete this review by September 2020.


                                                                                          EXHIBIT

                                                                                    I q5
 Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 98 of 100
    case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 98 of 100

W. McCollum                                     2


These estimates are based on the NRC staffs initial review of the application and they could
change, due to several factors including requests for additional information, unanticipated
addition of scope to the review, and review by NRC advisory committees or hearing-related
activities. If there are emergent complexities or challenges in our review that would cause
changes to the initial forecasted completion date or significant changes in the forecasted hours,
the reasons for the changes, along with the new estimates, will be communicated by the
assigned project manager during routine interactions.

Please contact me if you have questions regarding this acceptance letter at (301) 415-6616 or
Omid.Tabatabai@nrc.gov.

                                            Sincerely,


                                             IRA/

                                             Omid Tabatabai, Senior Project Manager
                                             New Reactor Licensing Branch
                                             Division of New and Renewed Licenses
                                             Office of Nuclear Reactor Regulation




Docket Nos. 50-438 and 50-439

cc: Distribution via Listserv
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 99 of 100

 Case 5:18-cv-01983-LCB Document 86-34 Filed 10/14/20 Page 99 of 100




                DEPOSITION EXHIBIT
                                122
                         REDACTED
Case 5:18-cv-01983-LCB Document 86-78 Filed 10/14/20 Page 100 of 100




                     Highlighted Portions Confidential


                                          EXPERT REPORT


Re: Bellefonte Nuclear Power Plant - NRC Requirements for Transfer of Site


Prepared By: David A. Repka

Consulting Attorney- Nuclear Regulation*
9003 Hempstead Avenue
Bethesda, MD 20817
david.repka3@gmail.com
*Admitted in Washington, D.C.


Date: February 11, 2020




INTRODUCTION

1.     I am an attorney and have practiced for over 38 years in the field of nuclear regulation, licensing,
       and compliance. This report documents my expert opinion on an issue of nuclear regulation
       raised in connection with the Purchase and Sale Agreement between Nuclear Development, LLC
       of Bethesda, Maryland ("Nuclear Development'') and the Tennessee Valley Authority (''TVA") for
       the Bellefonte Nuclear Plant site. The report addresses issues under the Atomic Energy Act of
       1954, as amended, 42 U.S.C. § 2011, et seq. ("AEA"), and the regulations of the U.S. Nuclear
       Regulatory Commission ("NRC" or, with its predecessor agency, the "Commission").

QUALIFICATIONS

2.     I am a retired partner with the law firm of Winston & Strawn LLP. I served with the firm (including
       its predecessor firm) in the Washington, DC office for almost 33 years - from June 1984 through
       April 2017. I focused my practice on the health and safety regulations of the NRC and in related
       environmental and administrative laws. I have represented and advised many domestic and
       international clients on nuclear regulatory compliance issues, licensing of nuclear projects,
       internal and federal investigations, civil and criminal enforcement matters, as well as nuclear
       employment and safety culture matters.

3.     My experience has included many matters involving licensing of nuclear power plants, including
       construction permits, operating licenses, early site permits, combined licenses, and renewed
       licenses. I have also advised clients on many issues related to transfers and potential transfers of
       NRC licenses - including license transfer issues raised in connection with purchases and sales of
       nuclear power assets, purchases and sales of nuclear licensees or shareholders, and corporate
       reorganizations affecting NRC-licensed entities and nuclear assets.



                                                                                                     Exhibit 122
                                                                                                      D. Repka
                                                                                                     2 ·28-2020
                                                                                                 N. Martin, Reporter
                                                                                                   Veritexr legal
                                                                                                     Solutions
